


Exhibit 10.1




$65,000,000

 

CREDIT AGREEMENT

Dated as of June 10, 2005

among

TEKNI-PLEX, INC.
as Borrower

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CITICORP USA, INC.
as Administrative Agent

and

GENERAL ELECTRIC CAPITAL CORPORATION
as Syndication Agent

* * *


     CITIGROUP GLOBAL MARKETS INC.
and
GECC CAPITAL MARKETS GROUP, INC.
as Joint Book Managers and Joint Lead Arrangers

 

 

 

WEIL, GOTSHAL & MANGES LLP
767 FIFTH AVENUE
NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------



TABLE OF CONTENTS

      ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 1              
     Section 1.1   Defined Terms 1                    Section 1.2   Computation
of Time Periods 31                    Section 1.3   Accounting Terms and
Principles 31                    Section 1.4   Conversion of Foreign Currencies
31                    Section 1.5   Certain Terms 32 ARTICLE II THE FACILITY 32
                   Section 2.1   The Revolving Credit Commitments 32            
       Section 2.2   Borrowing Procedures 33                    Section 2.3  
Swing Loans 35                    Section 2.4   Letters of Credit 37            
       Section 2.5   Reduction and Termination of the Revolving Credit  
Commitments 41                    Section 2.6   Repayment of Loans 42          
         Section 2.7   Evidence of Debt 42                    Section 2.8  
Optional Prepayments 43                    Section 2.9   Mandatory Prepayments
43                    Section 2.10   Interest 45                    Section 2.11
  Conversion/Continuation Option 45                    Section 2.12   Fees 46  
                 Section 2.13   Payments and Computations 47                  
 Section 2.14   Special Provisions Governing Eurodollar Rate Loans 50          
         Section 2.15   Capital Adequacy 52                    Section 2.16  
Taxes 52                    Section 2.17   Substitution of Lenders 54 ARTICLE
III CONDITIONS TO LOANS AND LETTERS OF CREDIT 55                    Section 3.1
  Conditions Precedent to Initial Loans and Letters of Credit 55                
   Section 3.2   Conditions Precedent to Each Loan and Letter of Credit 59      
             Section 3.3   Determinations of Initial Borrowing Conditions 60    
               Section 3.4   Conditions Precedent to Each Facility Increase 60
ARTICLE IV REPRESENTATIONS AND WARRANTIES 61                    Section 4.1  
Corporate Existence and Power 62


i



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)                      Section 4.2   Corporate and
Governmental Authorization; No Contravention 62                    Section 4.3  
Binding Effect 62                    Section 4.4   Financial Information 62    
               Section 4.5   Litigation 63                    Section 4.6  
Compliance with ERISA 63                    Section 4.7   Environmental
Compliance 64                    Section 4.8   Taxes 65                  
 Section 4.9   Ownership of Borrower; Subsidiaries 66                    Section
4.10   No Regulatory Restrictions on Borrowing 67                    Section
4.11   Full Disclosure 67                    Section 4.12   Intellectual
Property 67                    Section 4.13   Solvency 67                  
 Section 4.14   Labor Relations 68                    Section 4.15  
Subordinated Notes; etc. 68                    Section 4.16   Deposit Accounts
68                    Section 4.17   No Burdensome Restrictions; No Defaults 69
                   Section 4.18   Insurance 69                    Section 4.19  
Title; Real Property 69 ARTICLE V AFFIRMATIVE COVENANTS 70                  
 Section 5.1   Information 70                    Section 5.2   Payment of
Obligations 74                    Section 5.3   Maintenance of Property;
Insurance 74                    Section 5.4   Conduct of Business and
Maintenance of Existence 74                    Section 5.5   Compliance with
Laws 75                    Section 5.6   Inspection of Property, Books and
Records 75                    Section 5.7   Use of Proceeds; Compliance with
Margin Regulations 75                    Section 5.8   Environmental 75        
           Section 5.9   Additional Collateral and Guaranties 76                
   Section 5.10   Further Assurances 77                    Section 5.11  
Control Accounts; Approved Deposit Accounts 77                    Section 5.12  
Landlord Waivers and Bailee’s Letters 79


ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)                      Section 5.13   Consultant 79
                   Section 5.14   Real Property 79                    Section
5.15   Post-Closing Matters 79 ARTICLE VI NEGATIVE COVENANTS 79                
   Section 6.1   Limitation on Liens 80                    Section 6.2  
Limitation on Indebtedness 81                    Section 6.3   Mergers, Etc. 82
                   Section 6.4   Sales of Assets 83                    Section
6.5   Restricted Payments 84                    Section 6.6   Investments 84    
               Section 6.7   Transactions with Affiliates 86                  
 Section 6.8   Limitation on Restrictions Affecting Subsidiaries 86            
       Section 6.9   Limitation on Issuance of Capital Stock 87                
   Section 6.10   Limitation on Voluntary Payments and Modifications of  
Indebtedness and Preferred Stock Documents 87                    Section 6.11  
Limitation on Fixed-Price Contracts 88                    Section 6.12   End of
Fiscal Years; Fiscal Quarters 88                    Section 6.13   Designated
Senior Indebtedness, Etc. 89                    Section 6.14   Conduct of
Business 89                    Section 6.15   Modification of Constituent
Documents 89                    Section 6.16   Capital Expenditures 89 ARTICLE
VII EVENTS OF DEFAULT 90                    Section 7.1   Events of Default 90  
                 Section 7.2   Remedies 92                    Section 7.3  
Actions in Respect of Letters of Credit 93                    Section 7.4  
Rescission 93 ARTICLE VIII THE ADMINISTRATIVE AGENT; THE AGENTS 94              
     Section 8.1   Authorization and Action 94                    Section 8.2  
Administrative Agent’s Reliance, Etc. 95                    Section 8.3  
Posting of Approved Electronic Communications 95                    Section 8.4
  The Administrative Agent Individually 96                    Section 8.5  
Lender Credit Decision 96


iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS (CONTINUED)                      Section 8.6   Indemnification
97                    Section 8.7   Successor Administrative Agent 97          
         Section 8.8   Concerning the Collateral and the Collateral Documents 97
                   Section 8.9   Collateral Matters Relating to Related
Obligations 99 ARTICLE IX MISCELLANEOUS 99                    Section 9.1  
Amendments, Waivers, Etc. 99                    Section 9.2   Assignments and
Participations 102                    Section 9.3   Costs and Expenses 105      
             Section 9.4   Indemnities 107                    Section 9.5  
Limitation of Liability 108                    Section 9.6   Right of Set-off
109                    Section 9.7   Sharing of Payments, Etc. 109              
     Section 9.8   Notices, Etc. 110                    Section 9.9   No Waiver;
Remedies 111                    Section 9.10   Binding Effect 112              
     Section 9.11   Governing Law 112                    Section 9.12  
Submission to Jurisdiction; Service of Process 112                    Section
9.13   Waiver of Jury Trial 113                    Section 9.14   Marshaling;
Payments Set Aside 113                    Section 9.15   Section Titles 113    
               Section 9.16   Execution in Counterparts 113                  
 Section 9.17   Entire Agreement 114                    Section 9.18  
Confidentiality 114


iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)


     SCHEDULES   Schedule I -   Revolving Credit Commitments Schedule II -  
Applicable Lending Offices and Addresses for Notices Schedule 4.6 -   List of
Plans Schedule 4.9(c) -   Ownership of Subsidiaries Schedule 4.14 -   Labor
Matters Schedule 4.16 -   Deposit Accounts Schedule 4.19 -   Real Property
Schedule 5.15 -   Post-Closing Matters Schedule 6.1 -   Existing Liens Schedule
6.2 -   Existing Indebtedness Schedule 6.6 -   Existing Investments        
 EXHIBITS   Exhibit A -   Form of Assignment and Acceptance Exhibit B -   Form
of Revolving Credit Note Exhibit C -   Form of Notice of Borrowing Exhibit D -  
Form of Swing Loan Request Exhibit E -   Form of Letter of Credit Request
Exhibit F -   Form of Notice of Conversion or Continuation Exhibit G -   Form of
Opinion of Counsel for the Loan Parties Exhibit H -   Form of Guaranty Exhibit I
-   Form of Security Agreement Exhibit J -   Form of Borrowing Base Certificate
Exhibit K -   Form of Deposit Account Control Agreement Exhibit L -   Form of
Securities Account Contral Agreement Exhibit M -   Form of Pledge Agreement
Exhibit N -   Form of Bailee’s Letter Exhibit O -   Form of Landlord Waiver
Exhibit P -   Form of Collateral Access Agreement


v



--------------------------------------------------------------------------------



     CREDIT AGREEMENT, dated as of June 10, 2005, among TEKNI-PLEX, INC., a
Delaware corporation (the “Borrower”), the Lenders (as defined below), the
Issuers (as defined below), CITICORP USA, INC. (“Citicorp”), as agent for the
Lenders and the Issuers (in such capacity and as agent for the Secured Parties
under the Collateral Documents, the “Administrative Agent”), and General
Electric Capital Corporation (“GECC”), as syndication agent (in such capacity,
the “Syndication Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower has requested that the Lenders and Issuers make
available for the purposes specified in this Agreement a revolving credit and
letter of credit facility; and

     WHEREAS, the Lenders and Issuers are willing to make available to the
Borrower such revolving credit and letter of credit facility upon the terms and
subject to the conditions set forth herein;

     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

     Section 1.1    Defined Terms

     As used in this Agreement, the following terms have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

     “Account” has the meaning given to such term in the UCC.

     “Account Debtor” has the meaning given to such term in the UCC.

     “Administrative Agent” has the meaning specified in the preamble to this
Agreement.

     “Affected Lender” has the meaning specified in Section 2.17 (Substitution
of Lenders).

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 10% or more of any class
of Voting Stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.



--------------------------------------------------------------------------------



     “Agent Affiliate” has the meaning specified in Section 8.3(c) (Posting of
Approved Electronic Communications).

     “Agents” means the Administrative Agent and the Syndication Agent.

     “Agreement” means this Credit Agreement.

     “Applicable Lending Office” means, with respect to each Lender, its
Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.

     “Applicable Margin” means (a) during the period commencing on the Closing
Date and ending the first Business Day of the month after the receipt by the
Administrative Agent of the Financial Statements for the Fiscal Quarter ending
on or around December 31, 2005 required to be delivered pursuant to Section
5.1(b) (Financial Statements) with respect to (i) Revolving Loans and Swing
Loans maintained as Base Rate Loans, a rate equal to 1.50% per annum and (ii)
Revolving Loans maintained as Eurodollar Rate Loans, a rate equal to 2.50% per
annum and (b) thereafter, as of any date of determination, a per annum rate
equal to the rate set forth below opposite the applicable type of Loan and the
then applicable Monthly Available Credit (determined on the first day of the
calendar month succeeding the calendar month most recently ended) set forth
below:

MONTHLY AVAILABLE CREDIT BASE RATE
LOANS EURODOLLAR
RATE LOANS Greater than $50,000,000 1.25% 2.25% Less than or equal to
$50,000,000 and greater than $25,000,000 1.50% 2.50% Less than or equal to
$25,000,000 1.75% 2.75%


Changes in the Applicable Margin resulting from a change in the Monthly
Available Credit on the last day of any subsequent calendar month will become
effective as to all Revolving Loans and Swing Loans upon the first Business Day
of any succeeding calendar month.

      “Appraisal” means each appraisal that is conducted after the Closing Date
pursuant to Section 5.1(n) (Borrowing Base Determination) for purpose of
determining the Borrowing Base, in form and substance satisfactory to the Agents
and performed by an appraiser that is satisfactory to the Agents.

     “Approved Deposit Account” means a Deposit Account that is the subject of
an effective Deposit Account Control Agreement and that is maintained by any
Loan Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

     “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or

2



--------------------------------------------------------------------------------



otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty, any joinder to the Security Agreement and any other written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any Financial
Statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swing Loan Request, Notice of Conversion or Continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.8 (Optional Prepayments) and Section 2.9 (Mandatory
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article III (Conditions
to Loans and Letters of Credit) or Section 2.4(a) (Letters of Credit) or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

     “Approved Electronic Platform” has the meaning specified in Section 8.3(a)
(Posting of Approved Electronic Communications).

     “Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

     “Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.

     “Arrangers” means Citigroup Global Markets Inc. and GECC Capital Markets
Group, Inc., in their capacity as joint lead arrangers and joint book managers.

     “Asset Sale” has the meaning specified in Section 6.4.

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit A (Form of Assignment and Acceptance).

     “Availability Reserve” means, as of two Business Days after the date of
written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent may from time to
time establish against the Facility, in the Administrative Agent’s sole
discretion exercised reasonably and in accordance with its customary business
practices for its comparable asset based transactions.

     “Available Credit” means, at any time, (a) the lesser of (i) the then
effective Revolving Credit Commitments and (ii) the Borrowing Base at such time,
minus (b) the sum of (i) the aggregate Revolving Credit Outstandings at such
time and (ii) any Availability Reserve in effect at such time.

3



--------------------------------------------------------------------------------



     “Bailee’s Letter” means a letter, substantially in the form of Exhibit N
(Form of Bailee’s Letter), or otherwise in form and substance reasonably
acceptable to the Administrative Agent, and executed by any Person (other than
the Borrower) that is in possession of Inventory on behalf of a Loan Party
pursuant to which such Person acknowledges, among other things, the
Administrative Agent’s Lien with respect thereto.

     “Bankruptcy Code” means Title 11, United States Code.

     “Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:

>      (a) the rate of interest announced publicly by Citibank in New York, New
> York, from time to time, as Citibank’s base rate;
> 
>      (b) the sum (adjusted to the nearest 0.25% or, if there is no nearest
> 0.25%, to the next higher 0.25%) of (i) 0.5% per annum, (ii) the rate per
> annum obtained by dividing (A) the latest three-week moving average of
> secondary market morning offering rates in the United States for three-month
> certificates of deposit of major United States money market banks, such
> three-week moving average being determined weekly on each Monday (or, if any
> such day is not a Business Day, on the next succeeding Business Day) for the
> three-week period ending on the previous Friday by Citibank on the basis of
> such rates reported by certificate of deposit dealers to and published by the
> Federal Reserve Bank of New York or, if such publication shall be suspended or
> terminated, on the basis of quotations for such rates received by Citibank
> from three New York certificate of deposit dealers of recognized standing
> selected by Citibank, by (B) a percentage equal to 100% minus the average of
> the daily percentages specified during such three-week period by the Federal
> Reserve Board for determining the maximum reserve requirement (including any
> emergency, supplemental or other marginal reserve requirement) for Citibank in
> respect of liabilities consisting of or including (among other liabilities)
> three-month U.S. dollar nonpersonal time deposits in the United States and
> (iii) the average during such three-week period of the maximum annual
> assessment rates estimated by Citibank for determining the then current annual
> assessment payable by Citibank to the Federal Deposit Insurance Corporation
> (or any successor) for insuring Dollar deposits in the United States; and
> 
>      (c) 0.5% per annum plus the Federal Funds Rate.

     “Base Rate Loan” means any Swing Loan or any other Loan during any period
in which it bears interest based on the Base Rate.

     “Blockage Notice” means a “Blockage Notice”, “Notice of Exclusive Control”
or similar term specified in each Deposit Account Control Agreement.

     “Borrower” has the meaning specified in the preamble to this Agreement.

     “Borrower’s Accountants” means BDO Seidman, LLP or other independent
nationally-recognized public accountants acceptable to the Administrative Agent.

4



--------------------------------------------------------------------------------



     “Borrowing” means a borrowing consisting of Revolving Loans made on the
same day by the Lenders ratably according to their respective Revolving Credit
Commitments.

     “Borrowing Base” means, at any time, (a) the sum of (i) the product of up
to 85% and the face amount of all Eligible Receivables of each Loan Party
(calculated net of all finance charges, late fees and other fees that are
unearned, sales, excise or similar taxes, and credits or allowances granted at
such time), (ii) the lesser of (A) up to 85% of the Orderly Liquidation Value
Percentage of the value of Eligible Finished Goods of each Loan Party (valued
either at cost on a first-in, first-out basis or on a unit basis, as determined
by the Administrative Agent in its sole discretion) and (B) up to 75% of the
value of Eligible Finished Goods of each Loan Party (valued either at cost on a
first-in, first-out basis or on a unit basis, as determined by the
Administrative Agent in its sole discretion) and (iii) the lesser of (A) up to
85% of the Orderly Liquidation Value Percentage of the value of Eligible Raw
Materials of each Loan Party (valued at cost on a first-in, first-out basis) and
(B) up to 75% of the value of Eligible Raw Materials of each Loan Party (valued
at cost on a first-in, first-out basis), minus (b) the sum of (i) any
Eligibility Reserve then in effect and (ii) any Secured Hedging Reserve then in
effect; provided, however, that the maximum amount of clauses (ii) and (iii)
above shall not exceed $20,000,000 in the aggregate at any time until the
Borrower provides Borrowing Base Certificates pursuant to Section 5.1(n)(i) on a
weekly basis, in form and substance satisfactory to the Agents.

     “Borrowing Base Certificate” means a certificate of the Loan Parties
substantially in the form of Exhibit J (Form of Borrowing Base Certificate).

     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

     “Capital Expenditures” means, for any Person for any period, the aggregate
of amounts that would be reflected as additions to property, plant or equipment
on a Consolidated statement of cash flows of such Person and its Subsidiaries in
accordance with GAAP.

     “Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

     “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all obligations of such Person or any of its Subsidiaries
under Capital Leases.

     “Cash Collateral Account” means any Deposit Account or Securities Account
that is (a) established by the Administrative Agent from time to time in its
sole discretion to receive cash and Cash Equivalents (or purchase cash or Cash
Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose), (d)
under the control of the Administrative Agent and (e) in the case of a
Securities Account, with respect to which the

5



--------------------------------------------------------------------------------



Administrative Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

     “Cash Equivalents” means (a) securities issued or fully guaranteed or
insured by the United States federal government or any agency thereof, (b)
certificates of deposit, eurodollar time deposits, overnight bank deposits and
bankers’ acceptances of any commercial bank organized under the laws of the
United States, any state thereof, the District of Columbia, any foreign bank, or
its branches or agencies (fully protected against currency fluctuations) that,
at the time of acquisition, are rated at least “A” by S&P or “A-2” by Moody’s,
(c) commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by
Moody’s, (d) marketable direct obligations issued by the District of Columbia or
any State of the United States or any political subdivision of any such State or
any public instrumentality thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s, (e) shares of
any money market fund that (i) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (a), (b), (c)
and (d) above, (ii) has net assets in excess of $500,000,000 and (iii) is rated
at least “A-1” by S&P or “P-1” by Moody’s, and (f) in the case of Investments by
Foreign Subsidiaries, other short-term investments in accordance with normal
investment practices for cash management of a type analogous to the foregoing;
provided, however, that the maturities of all obligations of the type specified
in clauses (a), (b), (c), (d), (e) and (f) above shall not exceed one year.

     “Cash Management Document” means any certificate, agreement or other
document executed by any Loan Party in respect of the Cash Management
Obligations of any Loan Party.

     “Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by the Administrative Agent, any Lender or any Affiliate of any of them,
including obligations for the payment of fees, interest, charges, expenses,
attorneys’ fees and disbursements in connection therewith.

     “Change of Control” means the occurrence of any of the following: (a) any
person or group of persons (within the meaning of the Securities Exchange Act of
1934, as amended), other than the Permitted Holders, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended) of
25% or more of the issued and outstanding Voting Stock of the Borrower, (b)
during any period of twelve consecutive calendar months, individuals who, at the
beginning of such period, constituted the board of directors of the Borrower
(together with any new directors whose election by the board of directors of the
Borrower or whose nomination for election by the stockholders of the Borrower
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office or (c) a “Change of Control”, or like event, as defined in the
New Senior Secured Note Indenture or the Existing Senior Secured Note Indenture.

     “Citibank” means Citibank, N.A., a national banking association.

     “Citicorp” has the meaning specified in the preamble to this Agreement.

6



--------------------------------------------------------------------------------



     “Closing Date” means the date on which the conditions precedent set forth
in Section 3.1 shall have been satisfied.

     “Code” means the U.S. Internal Revenue Code of 1986.

     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Collateral Document.

     “Collateral Access Agreement” means the Access, Use and Intercreditor
Agreement, in substantially the form of Exhibit P (Form of Collateral Access
Agreement).

     “Collateral Availability” means, at any time, the amount by which the
Borrowing Base then in effect exceeds the sum of (a) the Revolving Credit
Outstandings at such time and (b) any Availability Reserve in effect at such
time.

     “Collateral Availability Period” means any period (a) beginning on the
first Business Day on which the Collateral Availability is equal to or less than
$15,000,000 and (b) ending on the first Business Day on which the Collateral
Availability is greater than $15,000,000 for more than 30 consecutive days.

     “Collateral Documents” means the Security Agreement, the Pledge Agreement,
the Deposit Account Control Agreements, the Securities Account Control
Agreements and any other document executed and delivered by a Loan Party
granting a Lien on any of its property to secure payment of the Secured
Obligations.

     “Commodity Account” has the meaning given to such term in the UCC.

     “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.

     “Consolidated Capital Expenditures” means, for any period, the amount of
Capital Expenditures made during such period by the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis.

     “Consolidated Cash Interest Expense” shall mean Consolidated Interest
Expense excluding any non-cash interest expense for such period.

     “Consolidated EBITDA” means, for any period, Consolidated Net Income
(excluding any non-cash write-up of the value of assets) for such period plus,
to the extent deducted in determining Consolidated Net Income for such period,
the aggregate amount of (i) Consolidated Interest Expense, (ii) income tax
expense, and (iii) depreciation, amortization and other similar non-cash
charges; provided, however, that for purposes of determining Consolidated EBITDA
for any Test Period during which a Permitted Acquisition has been made,
Consolidated EBITDA shall be increased for any Fiscal Quarter which began prior
to such Permitted Acquisition and which is included in such Test Period by the
amount of Consolidated EBITDA which the Borrower (with the consent of the
Agents, such consent not to be unreasonably withheld or delayed) shall determine
would have been attributable to the acquired assets for the Fiscal Quarter most
recently ended on or prior to the date of such Permitted Acquisition, it being
agreed that for the Fiscal Quarter in which the Permitted Acquisition has
occurred, such increase

7



--------------------------------------------------------------------------------



shall be prorated to reflect only the days during such Fiscal Quarter prior to
the consummation of such Permitted Acquisition.

     “Consolidated Interest Expense” means, for any period, the interest expense
of the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis, for such period.

     “Consolidated Net Income” means, for any period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, adjusted to exclude the effect of any extraordinary or other
non-recurring gain (but not loss).

     “Constituent Documents” means, with respect to any Person, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws, operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such Person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such Person’s Stock.

     “Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Loan Document) to which such Person is a party or
by which it or any of its property is bound or to which any of its property is
subject.

     “Control Account” means a Securities Account or Commodity Account that is
the subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodity Account and all certificates and instruments, if any, representing or
evidencing the Financial Assets contained therein.

     “Debt Issuance” means the incurrence of Indebtedness of the type specified
in clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any
of its Subsidiaries.

     “Default” means any event that, with the passing of time or the giving of
notice or both, would become an Event of Default.

     “De Minimis Subsidiary” means any Subsidiary of the Borrower that (i) holds
no capital stock of any other Subsidiary that is not a De Minimis Subsidiary,
(ii) the fair market value of all assets held by such Subsidiary (including,
without limitation, its Subsidiaries) is less than $500,000 and (iii) the net
income for such Subsidiary and all of its Subsidiaries for the last 12 months
then ended is less than $500,000.

     “Deposit Account” has the meaning given to such term in the UCC.

     “Deposit Account Bank” means a financial institution selected or approved
by the Administrative Agent (it being agreed that LaSalle Bank, Fleet National
Bank and Wachovia Bank shall each be a Deposit Account Bank upon their execution
and delivery to the Administrative Agent of a Deposit Account Control
Agreement).

8



--------------------------------------------------------------------------------



     “Deposit Account Control Agreement” means an agreement, substantially in
the form of Exhibit K (Form of Deposit Account Control Agreement), or otherwise
in form and substance reasonably acceptable to the Administrative Agent,
executed by the applicable Loan Party, the Administrative Agent and the
applicable Deposit Account Bank.

     “Documentary Letter of Credit” means any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by the Borrower or any of its Subsidiaries in the ordinary course of
its business.

     “Dollar Equivalent” of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount and (b) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate.

     “Dollars” and the sign “$” each mean the lawful money of the United States
of America.

     “Domestic Joint Venture” means any Joint Venture existing under the laws of
the United States or any state thereof.

     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

     “Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

     “Domestic Subsidiary” means any Subsidiary of the Borrower organized under
the laws of any state of the United States of America or the District of
Columbia.

     “Eligibility Reserves” means, effective as of two Business Days after the
date of written notice of any determination thereof to the Borrower by the
Administrative Agent, such amounts as the Administrative Agent, in its sole
discretion exercised reasonably and in accordance with its customary business
practices for its comparable asset based transactions may from time to time
establish against the gross amounts of Eligible Receivables and Eligible
Inventory to reflect risks or contingencies arising after the Closing Date that
may affect any one or more class of such items and that have not already been
taken into account in the calculation of the Borrowing Base.

     “Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of
any Lender, (b) a commercial bank having total assets the Dollar Equivalent of
which exceeds $5,000,000,000, (c) a finance company, insurance company or any
other financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, the Dollar
Equivalent of which exceeds $250,000,000 (or, to the extent net worth is less
than such amount, a finance company, insurance company, other financial
institution or Fund, reasonably acceptable to the Administrative Agent and the
Borrower) or (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof

9



--------------------------------------------------------------------------------



having a net worth, determined in accordance with GAAP, the Dollar Equivalent of
which exceeds $250,000,000.

     “Eligible Finished Goods” means the Eligible Inventory of any Loan Party
that is classified, consistent with past practice, on such Loan Party’s
accounting system as “finished goods.”

     “Eligible Inventory” means the raw materials and finished goods Inventory
of any Loan Party (other than any such Inventory that has been consigned by such
Loan Party), (a) that is owned solely by such Loan Party, (b) with respect to
which the Administrative Agent has a valid, perfected and enforceable
first-priority Lien, (c) with respect to which no representation or warranty
contained in any Loan Document has been breached, (d) that is not, in the
Administrative Agent’s sole discretion exercised reasonably and in accordance
with its customary business practices for its comparable asset based
transactions, obsolete or unmerchantable, (e) with respect to which (in respect
of any such Inventory labeled with a brand name or trademark and sold by such
Loan Party pursuant to a trademark owned by such Loan Party or a license granted
to such Loan Party) the Administrative Agent would have rights under such
trademark or license pursuant to the Security Agreement or other agreement
satisfactory to the Administrative Agent to sell such Inventory in connection
with a liquidation thereof and (f) that the Administrative Agent deems to be
Eligible Inventory based on such credit and collateral considerations as the
Administrative Agent may, in its sole discretion exercised reasonably and in
accordance with its customary practices for its similar asset-based financings,
deem appropriate. No Inventory of any Loan Party shall be Eligible Inventory if
such Inventory consists of (i) goods returned or rejected by customers other
than goods that are undamaged or are resalable in the normal course of business,
(ii) goods to be returned to suppliers, (iii) goods in transit, (iv) hazardous
materials or goods that require a Permit to be sold or transferred, (v) goods
that are not covered by casualty insurance, (vi) goods located, stored, used or
held at the premises of a third party unless (A)(1) the Administrative Agent
shall have received a Landlord Waiver or Bailee’s Letter or (2) in the case of
Inventory located at a leased premises, an Eligibility Reserve satisfactory to
the Administrative Agent shall have been established with respect thereto and
(B) an appropriate UCC-1 financing statement shall have been executed and
properly filed, (vii) manufacturing supplies, any unfinished goods (other than
Eligible Raw Materials), replacement parts, open containers or any subassemblies
of component parts, dyes, casts, operating supplies and samples, (viii)
Inventory not sold in the ordinary course of business of such Loan Party,
including, without limitation, engineering stores, miscellaneous supplies,
packaging or shipping materials, cartons, repair parts, fuel, labels,
miscellaneous spare parts, samples, prototypes, and displays and display items,
(ix) Inventory classified by such Loan Party as “work in process”, and (x)
Inventory classified by such Loan Party as “shipped but not billed”. Without
limiting the foregoing, Inventory consisting of raw materials and finished goods
and Inventory acquired in connection with a Permitted Acquisition shall not be
deemed Eligible Inventory until the Agents shall have (x) completed a due
diligence investigation of such Inventory and (y) received an Appraisal of such
Inventory, in each case, with results reasonably satisfactory to them.

     “Eligible Raw Materials” means the Eligible Inventory of any Loan Party
that is classified, consistent with past practice, on such Loan Party’s
accounting system as “raw materials”.

     “Eligible Receivable” means the gross outstanding balance (less any
unapplied cash) of each Account of any Loan Party arising out of the sale of
merchandise, goods or services in the ordinary course of business, that is made
by such Loan Party to a Person that is not an

10



--------------------------------------------------------------------------------



Affiliate of such Loan Party and in which the Administrative Agent has a fully
perfected first priority Lien; provided, however, that an Account shall not be
an “Eligible Receivable” if any of the following shall be true:

>      (a) such Account is more than (i) 60 days past due according to the
> original terms of sale or (ii) 90 days (or, with respect to any Account
> classified by such Loan Party as an “extended term receivable”, 180 days) past
> the original invoice date thereof; or
> 
>      (b) any warranty contained in this Agreement or any other Loan Document
> with respect to such specific Account is not true and correct with respect to
> such Account; or
> 
>      (c) the Account Debtor on such Account has disputed liability or made any
> claim with respect to any other Account due from such Account Debtor to such
> Loan Party but only to the extent of such dispute or claim; or
> 
>      (d) the Account Debtor on such Account has (i) filed a petition for
> bankruptcy or any other relief under the Bankruptcy Code or any other law
> relating to bankruptcy, insolvency, reorganization or relief of debtors, (ii)
> made an assignment for the benefit of creditors, (iii) had filed against it
> any petition or other application for relief under the Bankruptcy Code or any
> such other law, (iv) has failed, suspended business operations, become
> insolvent, called a meeting of its creditors for the purpose of obtaining any
> financial concession or accommodation or (v) had or suffered a receiver or a
> trustee to be appointed for all or a significant portion of its assets or
> affairs; or
> 
>      (e) the Account Debtor on such Account or any of its Affiliates is also a
> supplier to or creditor of such Loan Party unless such supplier or creditor
> has executed a no offset letter satisfactory to the Administrative Agent, in
> its sole discretion; or
> 
>      (f) the sale represented by such Account is to an Account Debtor located
> outside the United States or Canada, unless the sale is on letter of credit or
> acceptance terms acceptable to the Administrative Agent, in its sole
> discretion and (i) such letter of credit names the Administrative Agent as
> beneficiary for the benefit of the Secured Parties or (ii) the issuer of such
> letter of credit has consented to the assignment of the proceeds thereof to
> the Administrative Agent; or
> 
>      (g) the sale to such Account Debtor on such Account is on a bill on hold,
> cash on delivery, guaranteed sale, sale and return, sale on approval or
> consignment basis; or
> 
>      (h) such Account is subject to a Lien in favor of any Person other than
> the Administrative Agent for the benefit of the Secured Parties, the New
> Senior Secured Note Trustee and the Existing Senior Secured Note Trustee; or
> 
>      (i) such Account is subject to any deduction, offset, counterclaim,
> return privilege, rebate reserves or other conditions other than volume sales
> discounts given in the ordinary course of such Loan Party’s business;
> provided, however, that such Account shall be ineligible pursuant to this
> clause (i) only to the extent of such deduction, offset, counterclaim, return
> privilege, rebate reserves or other condition; or

11



--------------------------------------------------------------------------------



>      (j) the Account Debtor on such Account is located in any State of the
> United States requiring the holder of such Account, as a precondition to
> commencing or maintaining any action in the courts of such State either to (i)
> receive a certificate of authorization to do business in such State or be in
> good standing in such State or (ii) file a Notice of Business Activities
> Report with the appropriate office or agency of such State, in each case
> unless the holder of such Account has received such a certificate of authority
> to do business, is in good standing or, as the case may be, has duly filed
> such a notice in such State, except to the extent such Loan Party may
> subsequently receive such certificate of authority to do business, be in good
> standing or file such notice in such State and gain access to such courts,
> without incurring any cost or penalty reasonably viewed by the Administrative
> Agent to be material in amount, and such later qualification cures any access
> to such courts to enforce payment of such Account; or
> 
>      (k) the Account Debtor on such Account is a Governmental Authority,
> unless such Loan Party has assigned its rights to payment of such Account to
> the Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
> amended, in the case of a federal Governmental Authority, and pursuant to
> applicable law, if any, in the case of any other Governmental Authority, and
> such assignment has been accepted and acknowledged by the appropriate
> government officers; or
> 
>      (l) 50% or more of the outstanding Accounts of the Account Debtor have
> become ineligible in accordance with clauses (a), (b) or (c) above; or
> 
>      (m) the sale represented by such Account is denominated in a currency
> other than Dollars; or
> 
>      (n) such Account is not evidenced by an invoice or other writing in form
> acceptable to the Administrative Agent, in its sole discretion exercised
> reasonably and in accordance with its customary business practices for its
> comparable asset based transactions; or
> 
>      (o) such Loan Party, in order to be entitled to collect such Account, is
> required to perform any additional service for, or perform or incur any
> additional obligation to, the Person to whom or to which it was made; or
> 
>      (p) the total Accounts of such Account Debtor to the Loan Parties
> represent more than 20% of the Eligible Receivables of the Loan Parties,
> individually or in the aggregate, at such time, but only to the extent of such
> excess; or
> 
>      (q) the sale, invoice, or increase to Accounts is a debit memo or charge
> back; or
> 
>      (r) with respect to any Account classified by such Loan Party as an
> “extended term receivable”, as of any date, such Account is due more than 90
> days from such date; or
> 
>      (s) such Account is acquired in connection with a Permitted Acquisition,
> unless the Agents shall have completed a due diligence investigation of such
> Accounts and the owner thereof, with results reasonably satisfactory to them;
> or

12



--------------------------------------------------------------------------------



>      (t) the Administrative Agent, in accordance with its customary criteria,
> determines, in its sole discretion exercised reasonably and in accordance with
> its customary business practices for its comparable asset based transactions,
> that such Account might not be paid or is otherwise ineligible.

     “Entitlement Holder” has the meaning given to such term in the UCC.

     “Entitlement Order” has the meaning given to such term in the UCC.

     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws (including common law), judicial decisions, regulations,
ordinances, rules, judgments, orders, decrees, plans, injunctions, permits,
concessions, grants, franchises, licenses, agreements and other governmental
restrictions relating to the environment, natural resources, or the effect of
the environment on human health or to emissions, discharges or releases of
pollutants, contaminants, Hazardous Substances or wastes into the environment,
including (without limitation) ambient air, surface water, ground water or land,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
Hazardous Substances or wastes or the clean up or other remediation thereof.

     “Environmental Liabilities” means all liabilities in connection with or
relating to the business, assets presently or previously owned, leased or
operated, activities (including, without limitation, off-site disposal) or
operations of the Borrower and each Subsidiary, whether vested or unvested,
contingent or fixed, actual or potential, known or unknown, which arise under or
relate to matters covered by Environmental Laws.

     “Environmental Lien” means any Lien in favor of any Governmental Authority
for Environmental Liabilities.

     “Equity Issuance” means the issue or sale of any Stock of the Borrower or
any Subsidiary of the Borrower by the Borrower or any Subsidiary of the Borrower
to any Person other than the Borrower or any Subsidiary of the Borrower.

     “ERISA” means the United States Employee Retirement Income Security Act of
1974.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

     “ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, (b) the withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA, (c) the complete or partial withdrawal of the
Borrower, any of its Subsidiaries or any ERISA Affiliate from any Multiemployer
Plan, (d) notice of reorganization or insolvency of a Multiemployer Plan, (e)
the filing of a notice of intent to terminate a Title IV Plan or the treatment
of a plan amendment as a termination under Section 4041 of ERISA, (f) the
institution of proceedings to terminate a Title IV Plan or Multiemployer Plan by
the PBGC, (g) the failure to make any required

13



--------------------------------------------------------------------------------



contribution to a Title IV Plan or Multiemployer Plan, (h) the imposition of a
lien under Section 412 of the Code or Section 302 of ERISA on the Borrower or
any of its Subsidiaries or any ERISA Affiliate or (i) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA.

     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.

     “Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate of interest determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank in London to major banks in the London interbank
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Eurodollar Rate
Loan for a period equal to such Interest Period.

     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices and Addresses for Notices) or on the
Assignment and Acceptance by which it became a Lender (or, if no such office is
specified, its Domestic Lending Office) or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

     “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurodollar Rate is determined) having a term equal to
such Interest Period.

     “Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

     “Event of Default” has the meaning specified in Section 7.1 (Events of
Default).

     “Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary in respect of which either (a) the grant of a Lien on any of its
property as Collateral to secure payment of the Obligations of the Borrower or
(b) the guaranteeing by such Subsidiary of the Obligations of the Borrower,
would, in the good faith judgment of the Borrower based on an analysis
reasonably satisfactory to the Administrative Agent, result in materially
adverse tax consequences to the Loan Parties and their Subsidiaries, taken as a
whole; provided, however, that no such Subsidiary shall be an Excluded Foreign
Subsidiary if, with substantially similar tax consequences, such Subsidiary has
entered into Guaranty Obligations in respect of, such Subsidiary has granted a
security interest in any of its property to secure, or more than 66% of the

14



--------------------------------------------------------------------------------



Stock of such Subsidiary has been pledged to secure, directly or indirectly, any
obligations under any Indebtedness (other than the Obligations) of any Loan
Party.

     “Existing Agent” means Lehman Commercial Paper Inc., in its capacity as
agent under the Existing Credit Agreement.

     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of June 21, 2000, among the Borrower, the guarantors party thereto, the
institutions party thereto as lenders and issuing banks and the Existing Agent.

     “Existing Senior Secured Note Documents” means the Existing Senior Secured
Note Indenture, the Existing Senior Secured Notes and the Existing Senior
Secured Security Documents.

     “Existing Senior Secured Note Indenture” means that certain Indenture,
dated as of November 21, 2003, among the Borrower, each of the guarantors party
thereto and the Existing Senior Secured Note Trustee.

     “Existing Senior Secured Note Trustee” means HSBC Bank USA, as trustee
under the Existing Senior Secured Note Indenture.

     “Existing Senior Secured Security Documents” means security documents that
create a second priority Lien on the assets of the Borrower and its Subsidiaries
to secure the obligations under the Existing Senior Secured Notes and the other
Existing Senior Secured Note Documents.

     “Existing Senior Secured Notes” means the Borrower’s 8 3/4% Senior Secured
Notes due 2013, issued pursuant to the Existing Senior Secured Note Indenture,
including exchange notes issued pursuant to the terms of the Existing Senior
Secured Note Indenture.

     “Existing Subordinated Note Documents” means the Existing Subordinated Note
Indenture and the Existing Subordinated Notes.

     “Existing Subordinated Note Indenture” means that certain Indenture, dated
as of June 21, 2000, between the Borrower, as issuer, and HSBC Bank USA, as
trustee.

     “Existing Subordinated Notes” means the Borrower’s 12¾% Senior Subordinated
Notes due 2010, issued in accordance with the terms of the Existing Subordinated
Note Indenture, including exchange notes issued pursuant to the terms of the
Existing Subordinated Note Indenture.

     “Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit.

     “Facility Increase” has the meaning specified in Section 2.1(b).

     “Facility Increase Date” has the meaning specified in Section 2.1(b).

     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight

15



--------------------------------------------------------------------------------



Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

     “Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

     “Fee Letters” shall mean (i) the letter dated as of May 26, 2005, addressed
to the Borrower from Citicorp and GECC and accepted by the Borrower on May 26,
2005, with respect to certain fees to be paid from time to time to Citicorp and
GECC and (ii) the letter dated as of May 26, 2005, addressed to the Borrower
from Citicorp and accepted by the Borrower on May 26, 2005, with respect to
certain fees to be paid from time to time to the Administrative Agent.

     “Financial Asset” has the meaning given to such term in the UCC.

     “Financial Statements” means the financial statements of the Borrower and
its Subsidiaries (i) referred to in Section 4.4 (Financial Information) and (ii)
delivered in accordance with Section 5.1 (Information).

     “Fiscal Quarter” means each of the three month periods ending on or around
March 31, June 30, September 30 and December 31.

     “Fiscal Year” means the twelve month period ending on or around June 30.

     “Fixed Charge Coverage Ratio” means, for any period, the ratio of (i) the
remainder of (A) Consolidated EBITDA for such period minus (B) Consolidated
Capital Expenditures for such period to (ii) Consolidated Cash Interest Expense
for such period.

     “Foreign Joint Venture” means any Joint Venture of the Borrower and/or its
Subsidiaries other than a Domestic Joint Venture.

     “Foreign Subsidiary” means any Subsidiary of the Borrower and/or its
Subsidiaries other than a Domestic Subsidiary.

     “Fund” means any Person (other than a natural Person) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

     “General Intangible” has the meaning given to such term in the UCC.

16



--------------------------------------------------------------------------------



     “Governmental Authority” means any nation, sovereign or government, any
state or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank or stock
exchange.

     “Guarantor” means each Subsidiary of the Borrower party to or that becomes
party to the Guaranty.

     “Guaranty” means the guaranty, in substantially the form of Exhibit H (Form
of Guaranty), executed by the Guarantors.

     “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.

     “Hazardous Substance” means any material, substance or waste classified,
characterized or otherwise regulated as toxic, radioactive, caustic, hazardous,
pollutant, contaminant or words of similar meaning under Environmental Laws,
including petroleum, its derivatives, by products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

     “Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices, including, without limitation, the Permitted Hedging Contract.

17



--------------------------------------------------------------------------------



     “Indebtedness” of any Person means without duplication (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person evidenced
by notes, bonds, debentures or similar instruments, (c) all reimbursement and
all obligations with respect to letters of credit, bankers’ acceptances, surety
bonds and performance bonds, whether or not matured, (d) all indebtedness for
the deferred purchase price of property or services, other than trade payables
incurred in the ordinary course of business that are not overdue, (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (f) all Capital Lease Obligations of such Person, (g) all Guaranty
Obligations of such Person, (h) all obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any Stock or Stock
Equivalents of such Person prior to the first anniversary of the Scheduled
Termination Date, valued, in the case of redeemable preferred stock, at the
greater of its voluntary liquidation preference and its involuntary liquidation
preference plus accrued and unpaid dividends, (i) all payments that such Person
would have to make in the event of an early termination on the date Indebtedness
of such Person is being determined in respect of Hedging Contracts of such
Person and (j) all Indebtedness of the type referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including Accounts
and General Intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

     “Indemnified Matter” has the meaning specified in Section 9.4
(Indemnities).

     “Indemnitee” has the meaning specified in Section 9.4 (Indemnities).

     “Interest Period” means, in the case of any Eurodollar Rate Loan, (a)
initially, the period commencing on the date such Eurodollar Rate Loan is made
or on the date of conversion of a Base Rate Loan to such Eurodollar Rate Loan
and ending one, two, three or six months thereafter, as selected by the Borrower
in its Notice of Borrowing or Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.2 (Borrowing Procedures) or 2.11
(Conversion/Continuation Option) and (b) thereafter, if such Loan is continued,
in whole or in part, as a Eurodollar Rate Loan pursuant to Section 2.11
(Conversion/Continuation Option), a period commencing on the last day of the
immediately preceding Interest Period therefor and ending one, two, three or six
months thereafter, as selected by the Borrower in its Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.11
(Conversion/Continuation Option); provided, however, that with respect to all
Revolving Loans that are Eurodollar Rate Loans prior to the Syndication
Completion Date, each such period shall end seven days after the date of making
thereof, conversion thereto or continuation thereof; provided, further, that all
of the foregoing provisions relating to Interest Periods in respect of
Eurodollar Rate Loans are subject to the following:

>      (i) if any Interest Period would otherwise end on a day that is not a
> Business Day, such Interest Period shall be extended to the next succeeding
> Business Day, unless the result of such extension would be to extend such
> Interest Period into another calendar month, in which event such Interest
> Period shall end on the immediately preceding Business Day;
> 
>      (ii) any Interest Period that begins on the last Business Day of a
> calendar month (or on a day for which there is no numerically corresponding
> day

18



--------------------------------------------------------------------------------



> in the calendar month at the end of such Interest Period) shall end on the
> last Business Day of a calendar month;
> 
>      (iii) the Borrower may not select any Interest Period in respect of Loans
> having an aggregate principal amount of less than $5,000,000; and
> 
>      (iv) there shall be outstanding at any one time no more than five
> Interest Periods in the aggregate.

     “Interest Rate Contracts” means all interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements and interest rate
insurance.

     “Inventory” has the meaning given to such term in the UCC.

     “Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance or capital
contribution by such Person to any other Person, including all Indebtedness of
any other Person to such Person arising from a sale of property by such Person
other than in the ordinary course of its business and (d) any Guaranty
Obligation incurred by such Person in respect of Indebtedness of any other
Person.

     “IRS” means the Internal Revenue Service of the United States or any
successor thereto.

     “Issue” means, with respect to any Letter of Credit, to issue, extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

     “Issuer” means each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuer” or (b) hereafter becomes an Issuer
with the approval of the Administrative Agent and the Borrower by agreeing
pursuant to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Borrower to be bound by the terms hereof applicable
to Issuers.

     “Joint Venture” means any Person, other than an individual or a
Wholly-Owned Subsidiary of the Borrower, in which the Borrower or a Subsidiary
of the Borrower holds or acquires an ownership interest (whether by way of
capital stock, partnership or limited liability company interest, or other
evidence of ownership).

     “Land” of any Person means all of those plots, pieces or parcels of land
now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased (including, in respect of the Loan
Parties, as reflected in the most recent Financial Statements) by such Person.

     “Landlord Waiver” means a letter, substantially in the form of Exhibit O
(Form of Landlord Waiver), or otherwise in form and substance reasonably
acceptable to the

19



--------------------------------------------------------------------------------



Administrative Agent, and executed by a landlord in respect of Inventory or any
other Collateral of any Loan Party located at any leased premises of such Loan
Party pursuant to which such landlord, among other things, waives or
subordinates on terms and conditions reasonably acceptable to the Administrative
Agent any Lien such landlord may have in respect of such Inventory or other
Collateral.

     “Leases” means, with respect to any Person, all of those leasehold estates
in real property of such Person, as lessee, as such may be amended, supplemented
or otherwise modified from time to time.

     “Lender” means the Swing Loan Lender and each other financial institution
or other entity that (a) is listed on the signature pages hereof as a “Lender”
or (b) from time to time becomes a party hereto by execution of an Assignment
and Acceptance.

     “Letter of Credit” means any letter of credit Issued pursuant to Section
2.4 (Letters of Credit).

     “Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrower to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and (b)
the Letter of Credit Undrawn Amounts at such time.

     “Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(vi) (Letters of Credit).

     “Letter of Credit Request” has the meaning specified in Section 2.4(c)
(Letters of Credit).“Letter of Credit Sublimit” means $25,000,000.

     “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
financing statement under the UCC or comparable law of any jurisdiction naming
the owner of the asset to which such Lien relates as debtor.

     “Loan” means any loan made by any Lender pursuant to this Agreement.

     “Loan Documents” means, collectively, this Agreement, the Revolving Credit
Notes (if any), the Guaranty, the Fee Letters, each Letter of Credit
Reimbursement Agreement, each Hedging Contract between any Loan Party and any
Person that was a Lender or an Affiliate of a Lender at the time it entered into
such Hedging Contract, each Cash Management Document, the Collateral Documents
and each certificate, agreement or document executed by a Loan Party

20



--------------------------------------------------------------------------------



and delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing.

     “Loan Party” means each of the Borrower, each Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.

     “Margin Regulations” means Regulations T, U and X of the Federal Reserve
Board.

     “Margin Stock” has the meaning set forth in Regulation U of the Federal
Reserve Board.

     “Material Adverse Change” means a material adverse change in any of (a) the
business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, material agreements or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower to repay the Obligations or of the other Loan Parties to perform
their respective obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent, the Lenders or the Issuers under the Loan
Documents.

     “Material Adverse Effect” means an effect that results in or causes, or
could reasonably be expected to result in or cause, a Material Adverse Change.

     “Maximum Credit” means, at any time, (a) the lesser of (i) the Revolving
Credit Commitments in effect at such time and (ii) the Borrowing Base at such
time minus (b) the aggregate amount of any Availability Reserve in effect at
such time.

     “Monthly Available Credit” means, as of the date of determination, the
average daily Available Credit for the immediately preceding calendar month.

     “Moody’s” means Moody’s Investors Services, Inc.

     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or any ERISA
Affiliate has any obligation or liability, contingent or otherwise.

     “Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents from any (a)
Asset Sale, other than an Asset Sale permitted under Section 6.4(a), (b) or (c)
(Sales of Assets), net of (i) the reasonable cash costs of sale, assignment or
other disposition, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations) secured by the assets subject to such
Asset Sale, provided, however, that evidence of each of clauses (i), (ii) and
(iii) above is provided to the Administrative Agent in form and substance
satisfactory to it, (b) Property Loss Event or (c)(i) Equity Issuance or (ii)
any Debt Issuance, in each case net of brokers’ and advisors’ fees and other
costs incurred in connection with such transaction; provided, however, that in
the case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance satisfactory to it.

      “New Senior Secured Note Documents” means the New Senior Secured Note
Indenture, the New Senior Secured Notes and the New Senior Secured Security
Documents.

21



--------------------------------------------------------------------------------



     “New Senior Secured Note Indenture” means that certain Indenture, dated as
of June 10, 2005, among the Borrower, each of the guarantors party thereto and
the New Senior Secured Note Trustee.

     “New Senior Secured Note Trustee” means HSBC Bank USA, National
Association, as trustee under the New Senior Secured Note Indenture.

     “New Senior Secured Notes” means the Borrower’s 10 7/8% Senior Secured
Notes due 2012, issued in accordance with the terms of the New Senior Secured
Note Indenture, including exchange notes issued pursuant to the terms of the New
Senior Secured Note Indenture.

     “New Senior Secured Note Security Documents” means security documents that
create a junior Lien on the Collateral and a Lien on the other assets of the
Borrower and its Subsidiaries to secure the obligations under the New Senior
Secured Notes and the other New Senior Secured Note Documents.

     “Non-Consenting Lender” has the meaning specified in Section 9.1(c)
(Amendments, Waivers, Etc.).

     “Non-Funding Lender” has the meaning specified in Section 2.2(d) (Borrowing
Procedures).

     “Non-U.S. Lender” means each Lender or Issuer (or the Administrative Agent)
that is a Non-U.S. Person.

     “Non-U.S. Person” means any Person that is not a Domestic Person.

     “Notice of Borrowing” has the meaning specified in Section 2.2(a)
(Borrowing Procedures).

     “Notice of Conversion or Continuation” has the meaning specified in Section
2.11 (Conversion/Continuation Option).

     “Obligations” means (i) the Loans, the Letter of Credit Obligations and all
other amounts, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, any Issuer, any Affiliate of any of them or
any Indemnitee, of every type and description (whether by reason of an extension
of credit, opening or amendment of a letter of credit or payment of any draft
drawn or other payment thereunder, loan, guaranty, indemnification, foreign
exchange or currency swap transaction, interest rate hedging transaction or
otherwise), present or future, arising under this Agreement or any other Loan
Document (including Cash Management Documents and Hedging Contracts that are
Loan Documents), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, including all letter
of credit, cash management and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, Cash Management Obligations and other sums
chargeable to the Borrower under this Agreement or any other Loan Document
(including Cash Management Documents and Hedging Contracts that are Loan
Documents) and all obligations of the Borrower under any Loan Document to
provide cash collateral for any Letter of Credit Obligation and (ii) all
amounts,

22



--------------------------------------------------------------------------------



obligations, covenants and duties owing by the Borrower to the Permitted
Counterparty under the Permitted Hedging Contract.

     “Orderly Liquidation Value Percentage” means the orderly liquidation value
on an as-is-where-is basis (net of costs and expenses incurred in connection
with liquidation) of inventory as a percentage of the cost of such Inventory,
which percentage shall be determined by reference to the most recent third-party
Appraisal of such Inventory received by the Administrative Agent.

     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.

     “Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

     “Permitted Acquisition” has the meaning specified in Section 6.6(i) .

     “Permitted Acquisition Target” means any Person or any operating division
thereof subject to a Permitted Acquisition.

     “Permitted Counterparty” means Lehman Commercial Paper Inc. and its
Affiliates.

     “Permitted Hedging Contract” means (i) the transactions (Lehman Global
Identification No. 458237 and 458232) under the Permitted Master Agreement in
effect on the Closing Date and (ii) any other similar transaction under the
Permitted Master Agreement entered into in connection with the unwinding or
offsetting of the transactions referred to in clause (i) above that does not
result in an increase of the Secured Hedging Reserve at the time of such
unwinding.

     “Permitted Holders” means (i) Dr. F. Patrick Smith, the estate of Kenneth
W.R. Baker and (a) entities controlled by such Persons, (b) trusts for the
benefit of such individual Persons or the spouses, issue, parents or other
relatives of such individual Persons and (c) in the event of the death of any
such individual Person, heirs or testamentary legatees of such Person; (ii)
Tekni-Plex Partners LLC and entities controlled by such Person; and (iii) Weston
Presidio Service Company, LLC and its Affiliates. For purposes of this
definition, “control,” as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

     “Permitted Master Agreement” means the ISDA Master Agreement dated February
17, 2004 between the Borrower and the Permitted Counterparty.

      “Permitted Refinancing” means, with respect to any Indebtedness permitted
pursuant to Sections 6.2(j) , (k) or (l), Indebtedness constituting a
refinancing or extension thereof that (a) has an aggregate outstanding principal
amount not greater than the aggregate principal amount of such Indebtedness
outstanding at the time of such refinancing or extension, (b) has a weighted
average maturity (measured as of the date of such refinancing or extension) and
maturity no shorter than that of such Indebtedness, (c) is not entered into as
part of a sale and leaseback transaction, (d) is not secured by any property or
any Lien other than those securing

23



--------------------------------------------------------------------------------



such Indebtedness and (e) is otherwise on terms no less favorable to the
Borrower and its Subsidiaries, taken as a whole, than those of such
Indebtedness; provided, however, that, notwithstanding the foregoing, (x) the
terms of such Indebtedness may be modified as part of such Permitted Refinancing
if such modification would have been permitted pursuant to Section 6.10, (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Indebtedness existed and were permitted pursuant to this Agreement prior to such
refinancing or extension and (z) no proceeds of the Loans shall be used in
connection with such Permitted Refinancing, except for an aggregate amount
during the term of this Agreement not to exceed $3,000,000 used to pay
reasonable fees and expenses incurred in connection with such Permitted
Refinancing.

     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.

     “Pledge Agreement” means a pledge agreement, in substantially the form of
Exhibit M (Form of Pledge Agreement), executed by the Borrower and each
Guarantor.

     “Pledged Instruments” has the meaning specified in the Pledge Agreement.

     “Prepayment Conditions” means, collectively, the following conditions:

>      (a) such payment or prepayment shall not be made prior to the date that
> is 18 months after the Closing Date;
> 
>      (b) the Fixed Charge Coverage Ratio for the four Fiscal Quarters most
> recently ended shall be not less than 1.15 to 1.0, and the projected Fixed
> Charge Coverage Ratio for the immediately following four Fiscal Quarters,
> prepared in good faith by the Borrower based on assumptions believed by the
> Borrower to be reasonable at the time of such payment or prepayment, shall be
> not less than 1.15 to 1.0;
> 
>      (c) no Revolving Loans shall be outstanding and no trade payables of the
> Borrower or any of its Subsidiaries shall be past due (except for trade
> payables being contested by the Borrower in good faith);
> 
>      (d) the Available Credit on each day for the 30 days immediately
> preceding the date of such payment or prepayment was, and on the date of such
> payment or prepayment shall be, greater than $65,000,000; provided, however,
> that for purposes of calculating the Available Credit pursuant to this clause
> (d) only, past due trade payables (except for trade payables being contested
> by the Borrower in good faith) will be deducted from the Borrowing Base;
> 
>      (e) the amount of all payments and repayments pursuant to Section
> 6.10(a)(ii) shall not exceed $75,000,000 in the aggregate during the term of
> this Agreement;
> 
>      (f) each Agent shall be satisfied that there are no material weaknesses
> in the internal controls over financial reporting of the Borrower and its
> Subsidiaries;

24



--------------------------------------------------------------------------------



>      (g) the Borrower shall have provided Borrowing Base Certificates pursuant
> to Section 5.1(n)(i) with respect to Accounts on a weekly basis for at least
> two months, with results satisfactory to each Agent;
> 
>      (h) the Borrower shall have provided monthly Inventory reporting for at
> least two months, with results satisfactory to each Agent;
> 
>      (i) each of the New Senior Secured Note Trustee, the Collateral Agent (as
> defined in the New Senior Secured Note Indenture as in effect on the date
> hereof), the Existing Senior Secured Note Trustee and the Collateral Agent (as
> defined in the Senior Secured Note Indenture as in effect on the date hereof)
> shall have executed and delivered the Collateral Access Agreement, and such
> agreement shall be in full force and effect;
> 
>      (j) no Default or Event of Default shall have occurred and be continuing,
> or would result therefrom; and
> 
>      (k) the Borrower shall have delivered to the Agents a certificate from a
> Responsible Officer certifying compliance with each of the foregoing, together
> with all supporting information and documentation requested by any Agent.

     “Proceeds” has the meaning given to such term in the UCC.

     “Projections” means those financial projections dated May 1, 2005 covering
the first four fiscal quarters after the Closing Date on a quarterly basis and
through the fiscal year of the Scheduled Termination Date on an annual basis,
prepared by the Borrower’s management and delivered to the Lenders on or prior
to the Closing Date.

     “Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance whose Dollar Equivalent exceeds $1,000,000
(individually or in the aggregate) or (b) any taking of property of the Borrower
or any of its Subsidiaries that results in the receipt by such Person of a
compensation payment in respect thereof whose Dollar Equivalent exceeds
$1,000,000 (individually or in the aggregate).

     “Protective Advances” means all expenses, disbursements and advances
incurred by the Administrative Agent pursuant to the Loan Documents after the
occurrence and during the continuance of an Event of Default that the
Administrative Agent, in its sole discretion exercised reasonably and in
accordance with its customary business practices for its comparable asset based
transactions, deems necessary or desirable to preserve or protect the Collateral
or any portion thereof or to enhance the likelihood, or maximize the amount, of
repayment of the Obligations.

     “Purchasing Lender” has the meaning specified in Section 9.7 (Sharing of
Payments, Etc.).

     “Qualified Preferred Stock” of any Person means any preferred stock of such
Person other than preferred stock which (x) requires any cash payment of
dividends or other distributions (other than pursuant to provisions that
expressly provide that no such payment can be made in violation of this
Agreement) or (y) by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is

25



--------------------------------------------------------------------------------



redeemable at the option of the holder thereof, in whole or in part, on or prior
to the final maturity of the Obligations (other than pursuant to change of
control provisions similar to those set forth herein; provided, however, that
such provisions expressly provide that no payment can be made on such stock in
violation of this Agreement).

     “Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender, the percentage obtained by dividing
(a) the Revolving Credit Commitment of such Lender by (b) the aggregate
Revolving Credit Commitments of all Lenders (or, at any time after the Revolving
Credit Termination Date, the percentage obtained by dividing the aggregate
outstanding principal balance of the Revolving Credit Outstandings owing to such
Lender by the aggregate outstanding principal balance of the Revolving Credit
Outstandings owing to all Lenders).

     “Real Property” of any Person means the Land of such Person, together with
the right, title and interest of such Person, if any, in and to the streets, the
Land lying in the bed of any streets, roads or avenues, opened or proposed, in
front of, the air space and development rights pertaining to the Land and the
right to use such air space and development rights, all rights of way,
privileges, liberties, tenements, hereditaments and appurtenances belonging or
in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

     “Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

     “Regulated Activity” means any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Substance.

     “Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters
of Credit).

     “Reimbursement Obligations” means, as and when matured, the obligation of
the Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

     “Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Hazardous Substance into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Hazardous Substances through or in the
air, soil, surface water, ground water or property.

     “Remedial Action” means all actions required to (a) clean up, remove, treat
or in any other way address any Hazardous Substance in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Hazardous Substance does not migrate or endanger or
threaten to endanger public health or welfare or the

26



--------------------------------------------------------------------------------



indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

     “Requirement of Law” means, with respect to any Person, the common law and
all federal, state, local and foreign laws, treaties, rules and regulations,
orders, judgments, decrees and other determinations of, concessions, grants,
franchises, licenses and other Contractual Obligations with, any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

     “Requisite Lenders” means, collectively, Lenders having 66 % or more of the
aggregate outstanding amount of the Revolving Credit Commitments or, after the
Revolving Credit Termination Date, 66 % or more of the aggregate Revolving
Credit Outstandings. A Non-Funding Lender shall not be included in the
calculation of “Requisite Lenders.”

     “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.

     “Restricted Payment” means (a) any dividend, distribution or any other
payment whether direct or indirect, on account of any Stock or Stock Equivalent
of the Borrower or any of its Subsidiaries now or hereafter outstanding and (b)
any payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalent of the Borrower or any of its Subsidiaries now or
hereafter outstanding, whether in connection with any redemption or retirement
of, or sinking fund with respect to, such Stock or Stock Equivalent or
otherwise, but not including payments of principal, premium (if any) or interest
made pursuant to the terms of convertible debt securities prior to conversion.

     “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and acquire interests in other
Revolving Credit Outstandings in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule I
(Revolving Credit Commitments) under the caption “Revolving Credit Commitment,”
as amended to reflect each Assignment and Acceptance executed by such Lender and
as such amount may be reduced pursuant to this Agreement, and each additional
commitment by a Lender that is included as part of a Facility Increase.

     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Lender in a principal amount equal to the amount of such
Lender’s Revolving Credit Commitment evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from the Revolving Loans owing to such
Lender.

     “Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time, (b)
the Letter of Credit Obligations outstanding at such time and (c) the principal
amount of the Swing Loans outstanding at such time.

     “Revolving Credit Termination Date” shall mean the earliest of (a) the
Scheduled Termination Date, (b) the date of termination of all of the Revolving
Credit Commitments pursuant to Section 2.5 (Reduction and Termination of the
Revolving Credit Commitments) and (c) the date on which the Obligations become
due and payable pursuant to Section 7.2 (Remedies).

27



--------------------------------------------------------------------------------



     “Revolving Loan” has the meaning specified in Section 2.1 (The Revolving
Credit Commitments).

     “S&P” means Standard & Poor’s Rating Services.

     “Scheduled Termination Date” means the fourth anniversary of the Closing
Date.

     “SEC” means the Securities and Exchange Commission or any successor
thereof.

     “Secured Hedging Reserve” means (i) on the Closing Date for applicable
Hedging Contracts outstanding on such date and (ii) on the date of the
effectiveness of the applicable Hedging Contract for Hedging Contracts entered
into after the Closing Date, such amount as the Administrative Agent may from
time to time establish against the Borrowing Base in respect of the Permitted
Hedging Contract and in respect of outstanding Hedging Contracts that constitute
Loan Documents, in each case calculated by the Administrative Agent based upon a
methodology consistent with its customary business practices for its comparable
asset based transactions.

     “Secured Obligations” means, in the case of the Borrower, the Obligations,
and, in the case of any other Loan Party, the obligations of such Loan Party
under the Guaranty and the other Loan Documents to which it is a party.

     “Secured Parties” means the Lenders, the Issuers, the Agents and any other
holder of any Secured Obligation.

     “Securities Account” has the meaning given to such term in the UCC.

     “Securities Account Control Agreement” means an agreement, substantially in
the form of Exhibit L (Form of Securities Account Control Agreement) , or
otherwise in form and substance reasonably acceptable to the Administrative
Agent, executed by the applicable Loan Party, the Administrative Agent and the
applicable securities intermediary.

     “Security” means any Stock, Stock Equivalent, voting trust certificate,
bond, debenture, note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

     “Security Agreement” means an agreement, in substantially the form of
Exhibit I (Form of Security Agreement), executed by the Borrower and each
Guarantor.

     “Selling Lender” has the meaning specified in Section 9.7 (Sharing of
Payments, Etc.).

     “Series A Preferred Stock” means the redeemable non-convertible Series A
Preferred Stock, par value $0.01 per share, of the Borrower having the rights,
restrictions, privileges and preferences set forth in the Series A Preferred
Stock Document.

     “Series A Preferred Stock Documents” means the Amended and Restated
Certificate of Incorporation of the Borrower, the Series A Preferred Stock
Purchase Agreement,

28



--------------------------------------------------------------------------------



dated as of May 13, 2005, by and among the Borrower and the investors listed on
Exhibit A thereto, the Amended and Restated Investors’ Agreement, dated as of
May 13, 2005, among the Borrower and the other parties thereto, and each
agreement executed by the Borrower or any of its Subsidiaries in connection with
or pursuant to any of the foregoing.

     “Special Purpose Vehicle” means any special purpose funding vehicle
identified as such in writing by any Lender to the Administrative Agent.

     “Standby Letter of Credit” means any Letter of Credit that is not a
Documentary Letter of Credit.

     “Stock” means shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

     “Stock Equivalents” means all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of 50% or more of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.

     “Substitute Institution” has the meaning specified in Section 2.17
(Substitution of Lenders).

     “Substitution Notice” has the meaning specified in Section 2.17
(Substitution of Lenders).

     “Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

     “Swing Loan Lender” means Citicorp or any other Lender that becomes the
Administrative Agent or agrees, with the approval of the Administrative Agent
and the Borrower, to act as the Swing Loan Lender hereunder, in each case in its
capacity as the Swing Loan Lender hereunder.

     “Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing
Loans).

     “Swing Loan Sublimit” means $15,000,000.

     “Syndication Agent” has the meaning specified in the preamble to this
Agreement.

     “Syndication Completion Date” means the earlier to occur of (a) the 90th
day following the Closing Date and (b) the date upon which the Administrative
Agent determines in its sole discretion that the primary syndication of the
Loans and Revolving Credit Commitments has been completed.

29





--------------------------------------------------------------------------------



     “Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of
such Person and (b) any Affiliate of such Person with which such Person files or
is eligible to file consolidated, combined or unitary tax returns.

     “Tax Returns” has the meaning specified in Section 4.8(a) (Taxes).

     “Taxes” has the meaning specified in Section 2.16(a) (Taxes).

     “Test Period” means the four consecutive Fiscal Quarters then last ended
(taken as one accounting period).

     “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
covered by Title IV of ERISA and to which the Borrower any of its Subsidiaries
or any ERISA Affiliate has any obligation or liability, contingent or otherwise.

     “UCC” has the meaning specified in the Security Agreement.

     “Unaudited Financial Statements” has the meaning specified in Section
4.4(b) (Financial Information).

     “Unfunded Pension Liability” means, with respect to the Borrower or any of
its Subsidiaries at any time, the sum of (a) the amount, if any, by which the
present value of all accrued benefits under each Title IV Plan (other than any
Title IV Plan subject to Section 4063 of ERISA) exceeds the fair market value of
all assets of such Title IV Plan allocable to such benefits in accordance with
Title IV of ERISA, as determined as of the most recent valuation date for such
Title IV Plan using the actuarial assumptions in effect under such Title IV
Plan, (b) the aggregate amount of withdrawal liability that could be assessed
under Section 4063 with respect to each Title IV Plan subject to such section,
separately calculated for each such Title IV Plan as of its most recent
valuation date and (c) for a period of five years following a transaction
reasonably likely to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of such transaction.

     “Unused Commitment Fee” has the meaning specified in Section 2.12(a)
(Fees).

     “U.S. Lender” means each Lender or Issuer (or the Administrative Agent)
that is a Domestic Person.

     “Voting Stock” means Stock of any Person having ordinary power to vote in
the election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

     “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than director’s qualifying shares, as
may be required by law) is owned by such Person, either directly or indirectly
through one or more Wholly-Owned Subsidiaries of such Person.

     “Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to

30



--------------------------------------------------------------------------------



all Multiemployer Plans pursuant to Section 4201 of ERISA or for increases in
contributions required to be made pursuant to Section 4243 of ERISA.

     Section 1.2    Computation of Time Periods

     In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

     Section 1.3    Accounting Terms and Principles

>      (a) Except as set forth below, all accounting terms not specifically
> defined herein shall be construed in conformity with GAAP and all accounting
> determinations required to be made pursuant hereto shall, unless expressly
> otherwise provided herein, be made in conformity with GAAP.
> 
>      (b) If any change in the accounting principles used in the preparation of
> the most recent Financial Statements referred to in Section 5.1 is hereafter
> required or permitted by the rules, regulations, pronouncements and opinions
> of the Financial Accounting Standards Board or the American Institute of
> Certified Public Accountants (or any successors thereto) and such change is
> adopted by the Borrower with the agreement of the Borrower’s Accountants and
> results in a change in any of the calculations required by Article VIII
> (Negative Covenants) that would not have resulted had such accounting change
> not occurred, the parties hereto agree to enter into negotiations in order to
> amend such provisions so as to equitably reflect such change such that the
> criteria for evaluating compliance with such covenants by the Borrower shall
> be the same after such change as if such change had not been made; provided,
> however, that no change in GAAP that would affect a calculation that measures
> compliance with any covenant contained in Article VIII (Negative Covenants)
> shall be given effect until such provisions are amended to reflect such
> changes in GAAP.

     Section 1.4    Conversion of Foreign Currencies

>      (a) Dollar Equivalents. The Administrative Agent shall determine the
> Dollar Equivalent of any amount as required hereby, and a determination
> thereof by the Administrative Agent shall be conclusive absent manifest error.
> The Administrative Agent may, but shall not be obligated to, rely on any
> determination made by any Loan Party in any document delivered to the
> Administrative Agent. The Administrative Agent may determine or redetermine
> the Dollar Equivalent of any amount on any date either in its own discretion
> or upon the request of any Lender or Issuer.
> 
>      (b) Rounding-Off. The Administrative Agent may set up appropriate
> rounding off mechanisms or otherwise round-off amounts hereunder to the
> nearest higher or lower amount in whole Dollar or cent to ensure amounts owing
> by any party hereunder or that otherwise need to be calculated or converted
> hereunder are expressed in whole Dollars or in whole cents, as may be
> necessary or appropriate.

31





--------------------------------------------------------------------------------



     Section 1.5    Certain Terms

>      (a) The terms “herein,” “hereof”, “hereto” and “hereunder” and similar
> terms refer to this Agreement as a whole and not to any particular Article,
> Section, subsection or clause in, this Agreement.
> 
>      (b) Unless otherwise expressly indicated herein, (i) references in this
> Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
> refer to the appropriate Exhibit or Schedule to, or Article, Section, clause
> or sub-clause in this Agreement and (ii) the words “above” and “below”, when
> following a reference to a clause or a sub-clause of any Loan Document, refer
> to a clause or sub-clause within, respectively, the same Section or clause.
> 
>      (c) Each agreement defined in this Article I shall include all
> appendices, exhibits and schedules thereto. Unless the prior written consent
> of the Requisite Lenders is required hereunder for an amendment, restatement,
> supplement or other modification to any such agreement and such consent is not
> obtained, references in this Agreement to such agreement shall be to such
> agreement as so amended, restated, supplemented or modified.
> 
>      (d) References in this Agreement to any statute shall be to such statute
> as amended or modified from time to time and to any successor legislation
> thereto, in each case as in effect at the time any such reference is
> operative.
> 
>      (e) The term “including” when used in any Loan Document means “including
> without limitation” except when used in the computation of time periods.
> 
>      (f) The terms “Lender,” “Issuer” and “Administrative Agent” include,
> without limitation, their respective successors.
> 
>      (g) Upon the appointment of any successor Administrative Agent pursuant
> to Section 8.7 (Successor Administrative Agent), references to Citicorp in
> Section 8.4 (The Administrative Agent Individually) and to Citibank in the
> definitions of Base Rate, Dollar Equivalent and Eurodollar Rate shall be
> deemed to refer to the financial institution then acting as the Administrative
> Agent or one of its Affiliates if it so designates.

ARTICLE II

THE FACILITY

     Section 2.1    The Revolving Credit Commitments

>      (a) On the terms and subject to the conditions contained in this
> Agreement, each Lender severally agrees to make loans in Dollars (each a
> “Revolving Loan”) to the Borrower from time to time on any Business Day during
> the period from the date hereof until the Revolving Credit Termination Date in
> an aggregate principal amount at any time outstanding for all such loans by
> such Lender not to exceed such Lender’s Revolving Credit Commitment; provided,
> however, that at no time shall any

32



--------------------------------------------------------------------------------



> Lender be obligated to make a Revolving Loan in excess of such Lender’s
> Ratable Portion of the Available Credit. Within the foregoing limits, amounts
> of Revolving Loans repaid may be reborrowed under this Section 2.1.
> 
>      (b) The Borrower shall have the right, with the consent of each Agent,
> after the Closing Date to request one or more increases (each, a “Facility
> Increase”) in the Revolving Credit Commitments in a principal amount not to
> exceed $60,000,000 in the aggregate for all such Facility Increases; provided,
> however, that (i) no Facility Increase shall be requested later than one year
> prior to the Scheduled Termination Date, (ii) each Facility Increase shall be
> in an amount not less than $5,000,000 and (iii) no more than four Facility
> Increases may be requested during the term of this Agreement. Nothing in this
> Agreement shall be construed to obligate any Agent or any Lender to negotiate
> for (whether or not in good faith), solicit, provide or consent to any
> Facility Increase. The Administrative Agent shall promptly notify each Lender
> of each proposed Facility Increase and of the proposed terms and conditions
> therefor agreed between the Borrower and the Agents. Each such Lender (and
> each of their Affiliates and Approved Funds) may, in its sole discretion,
> commit to participate in such Facility Increase by forwarding its commitment
> therefor to the Administrative Agent in form and substance satisfactory to the
> Agents. The Administrative Agent shall allocate, in its sole discretion but in
> amounts not to exceed for each such Lender the commitment received from such
> Lender, Affiliate or Approved Fund, the Revolving Credit Commitments to be
> made as part of such Facility Increase to the Lenders from which it has
> received such written commitments. If the Administrative Agent does not
> receive enough commitments from existing Lenders or their Affiliates or
> Approved Funds, it may, after consultation with the Borrower, allocate to
> Eligible Assignees any excess of the proposed amount of such Facility Increase
> agreed with the Borrower over the aggregate amounts of the commitments
> received from existing Lenders or their Affiliates or Approved Funds. Each
> Facility Increase shall become effective on a date agreed by the Borrower and
> the Agents (each, a “Facility Increase Date”), which shall be in any case on
> or after the date of satisfaction of the conditions precedent set forth in
> Section 3.4. The Administrative Agent shall notify the Lenders and the
> Borrower, on or before 1:00 P.M. (New York City time) on the day following a
> Facility Increase Date of the effectiveness of a Facility Increase and shall
> record in the Register all applicable additional information in respect of
> such Facility Increase. On the Facility Increase Date for any Facility
> Increase, each Lender or Eligible Assignee participating in such Facility
> Increase shall purchase and assume from each existing Lender having Revolving
> Loans and participations in Letters of Credit outstanding on such Facility
> Increase Date, without recourse or warranty, an undivided interest and
> participation, to the extent of such Lender’s Ratable Portion of the new
> Revolving Credit Commitments (after giving effect to such Facility Increase),
> in the aggregate outstanding Revolving Loans and participations in Letters of
> Credit, so as to ensure that, on the Facility Increase Date after giving
> effect to such Facility Increase, each Lender is owed only its Ratable Portion
> of the Revolving Loans and participations in Letters of Credit outstanding on
> such Facility Increase Date.

     Section 2.2    Borrowing Procedures

>      (a) Each Borrowing shall be made on notice given by the Borrower to the
> Administrative Agent not later than 11:00 a.m. (New York time) (i) one
> Business

33



--------------------------------------------------------------------------------



> Day, in the case of a Borrowing of Base Rate Loans, and (ii) three Business
> Days, in the case of a Borrowing of Eurodollar Rate Loans, prior to the date
> of the proposed Borrowing. Each such notice shall be in substantially the form
> of Exhibit C (Form of Notice of Borrowing) (a “Notice of Borrowing”),
> specifying (A) the date of such proposed Borrowing, (B) the aggregate amount
> of such proposed Borrowing, (C) whether any portion of the proposed Borrowing
> will be of Base Rate Loans or Eurodollar Rate Loans, (D) for each Eurodollar
> Rate Loan, the initial Interest Period or Periods thereof and (E) the
> Available Credit (after giving effect to the proposed Borrowing). The
> Revolving Loans shall be made as Base Rate Loans unless, subject to Section
> 2.14 (Special Provisions Governing Eurodollar Rate Loans), the Notice of
> Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
> Loans; provided, however, that all Revolving Loans made on the Closing Date
> shall be Base Rate Loans. Notwithstanding anything to the contrary contained
> in Section 2.3(a) (Swing Loans), if any Notice of Borrowing requests a
> Borrowing of Base Rate Loans, the Administrative Agent may make a Swing Loan
> available to the Borrower in an aggregate amount not to exceed such proposed
> Borrowing, and the aggregate amount of the corresponding proposed Borrowing
> shall be reduced accordingly by the principal amount of such Swing Loan. Each
> Borrowing shall be in an aggregate amount of not less than $3,000,000 or an
> integral multiple of $1,000,000 in excess thereof for Eurodollar Rate Loans
> and $1,000,000 or an integral multiple of $1,000,000 in excess thereof for
> Base Rate Loans.
> 
>      (b) The Administrative Agent shall give to each Lender prompt notice of
> the Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar
> Rate Loans are properly requested in such Notice of Borrowing, the applicable
> interest rate determined pursuant to Section 2.14(a) (Determination of
> Interest Rate). Each Lender shall, before 11:00 a.m. (New York time) on the
> date of the proposed Borrowing, make available to the Administrative Agent at
> its address referred to in Section 9.8 (Notices, Etc.), in immediately
> available funds, such Lender’s Ratable Portion of such proposed Borrowing.
> Upon fulfillment (or due waiver in accordance with Section 9.1 (Amendments,
> Waivers, Etc.)) (i) on the Closing Date, of the applicable conditions set
> forth in Section 3.1 (Conditions Precedent to Initial Loans and Letters of
> Credit) and (ii) at any time (including the Closing Date), of the applicable
> conditions set forth in Section 3.2 (Conditions Precedent to Each Loan and
> Letter of Credit), and after the Administrative Agent’s receipt of such funds,
> the Administrative Agent shall make such funds available to the Borrower.
> 
>      (c) Unless the Administrative Agent shall have received notice from a
> Lender prior to the date of any proposed Borrowing that such Lender will not
> make available to the Administrative Agent such Lender’s Ratable Portion of
> such Borrowing (or any portion thereof), the Administrative Agent may assume
> that such Lender has made such Ratable Portion available to the Administrative
> Agent on the date of such Borrowing in accordance with this Section 2.2 and
> the Administrative Agent may, in reliance upon such assumption, make available
> to the Borrower on such date a corresponding amount. If and to the extent that
> such Lender shall not have so made such Ratable Portion available to the
> Administrative Agent, such Lender and the Borrower severally agree to repay to
> the Administrative Agent forthwith on demand such corresponding amount
> together with interest thereon, for each day from the date such amount is made
> available to the Borrower until the date such amount is repaid to the
> Administrative Agent, at (i) in the case of the Borrower, the interest rate
> applicable at the

34



--------------------------------------------------------------------------------



> time to the Loans comprising such Borrowing and (ii) in the case of such
> Lender, the Federal Funds Rate for the first Business Day and thereafter at
> the interest rate applicable at the time to the Loans comprising such
> Borrowing. If such Lender shall repay to the Administrative Agent such
> corresponding amount, such corresponding amount so repaid shall constitute
> such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
> If the Borrower shall repay to the Administrative Agent such corresponding
> amount, such payment shall not relieve such Lender of any obligation it may
> have hereunder to the Borrower.
> 
>      (d) The failure of any Lender to make on the date specified any Loan or
> any payment required by it (such Lender being a “Non-Funding Lender”),
> including any payment in respect of its participation in Swing Loans and
> Letter of Credit Obligations, shall not relieve any other Lender of its
> obligations to make such Loan or payment on such date but no such other Lender
> shall be responsible for the failure of any Non-Funding Lender to make a Loan
> or payment required under this Agreement.

     Section 2.3    Swing Loans

>      (a) On the terms and subject to the conditions contained in this
> Agreement, the Swing Loan Lender may, in its sole discretion, make, in
> Dollars, loans (each a “Swing Loan”) otherwise available to the Borrower under
> the Facility from time to time on any Business Day during the period from the
> date hereof until the Revolving Credit Termination Date in an aggregate
> principal amount at any time outstanding (together with the aggregate
> outstanding principal amount of any other Loan made by the Swing Loan Lender
> hereunder in its capacity as a Lender or the Swing Loan Lender) not to exceed
> the Swing Loan Sublimit; provided, however, that at no time shall the Swing
> Loan Lender make any Swing Loan to the extent that, after giving effect to
> such Swing Loan, the aggregate Revolving Credit Outstandings would exceed the
> Maximum Credit. Each Swing Loan shall be a Base Rate Loan and must be repaid
> in full upon any Borrowing hereunder and shall in any event mature no later
> than the Revolving Credit Termination Date. Within the limits set forth in the
> first sentence of this clause (a), amounts of Swing Loans repaid may be
> reborrowed under this clause (a).
> 
>      (b) In order to request a Swing Loan, the Borrower shall telecopy (or
> forward by electronic mail or similar means) to the Administrative Agent a
> duly completed request in substantially the form of Exhibit D (Form of Swing
> Loan Request), setting forth the requested amount and date of such Swing Loan
> (a “Swing Loan Request”), to be received by the Administrative Agent not later
> than 1:00 p.m. (New York time) on the day of the proposed borrowing. The
> Administrative Agent shall promptly notify the Swing Loan Lender of the
> details of the requested Swing Loan. Subject to the terms of this Agreement,
> the Swing Loan Lender may make a Swing Loan available to the Administrative
> Agent and, in turn, the Administrative Agent shall make such amounts available
> to the Borrower on the date of the relevant Swing Loan Request. The Swing Loan
> Lender shall not make any Swing Loan in the period commencing on the first
> Business Day after it receives written notice from the Administrative Agent
> (including at the request of any Lender) that one or more of the conditions
> precedent contained in Section 3.2 (Conditions Precedent to Each Loan and
> Letter of Credit) shall not on such date be satisfied, and ending when such
> conditions are satisfied. The Swing Loan Lender shall not otherwise be
> required to determine that, or take notice whether, the

35



--------------------------------------------------------------------------------



> conditions precedent set forth in Section 3.2 (Conditions Precedent to Each
> Loan and Letter of Credit) have been satisfied in connection with the making
> of any Swing Loan.
> 
>      (c) The Swing Loan Lender shall notify the Administrative Agent in
> writing (which writing may be a telecopy or electronic mail) weekly, by no
> later than 10:00 a.m. (New York time) on Thursday of each week (or if such day
> is not a Business Day, the next succeeding Business Day), of the aggregate
> principal amount of its Swing Loans then outstanding, and each Lender shall
> pay its Ratable Portion of such amount to the Administrative Agent, for the
> account of the Swing Loan Lender, in the manner provided in clause (e) below.
> 
>      (d) The Swing Loan Lender may demand at any time that each Lender pay to
> the Administrative Agent, for the account of the Swing Loan Lender, in the
> manner provided in clause (e) below, such Lender’s Ratable Portion of all or a
> portion of the outstanding Swing Loans, which demand shall be made through the
> Administrative Agent, shall be in writing and shall specify the outstanding
> principal amount of Swing Loans demanded to be paid.
> 
>      (e) The Administrative Agent shall forward each notice referred to in
> clause (c) above and each demand referred to in clause (d) above to each
> Lender on the day such notice or such demand is received by the Administrative
> Agent (except that any such notice or demand received by the Administrative
> Agent after 2:00 p.m. (New York time) on any Business Day or any such notice
> or demand received on a day that is not a Business Day shall not be required
> to be forwarded to the Lenders by the Administrative Agent until the next
> succeeding Business Day), together with a statement prepared by the
> Administrative Agent specifying the amount of each Lender’s Ratable Portion of
> the aggregate principal amount of the Swing Loans stated to be outstanding in
> such notice or demanded to be paid pursuant to such demand, and,
> notwithstanding whether or not the conditions precedent set forth in Sections
> 3.2 (Conditions Precedent to Each Loan and Letter of Credit) and 2.1 (The
> Revolving Credit Commitments) shall have been satisfied (which conditions
> precedent the Lenders hereby irrevocably waive), each Lender shall, before
> 11:00 a.m. (New York time) on the Business Day next succeeding the date of
> such Lender’s receipt of such notice or demand, make available to the
> Administrative Agent, in immediately available funds, for the account of the
> Swing Loan Lender, the amount specified in such statement. Upon such payment
> by a Lender, such Lender shall, except as provided in clause (f) below, be
> deemed to have made a Revolving Loan to the Borrower. The Administrative Agent
> shall use such funds to repay the Swing Loans to the Swing Loan Lender. To the
> extent that any Lender fails to make such payment available to the
> Administrative Agent for the account of the Swing Loan Lender, the Borrower
> shall repay such Swing Loan on demand.
> 
>      (f) Upon the occurrence of a Default under Section 7.1(f) (Events of
> Default), each Lender shall acquire, without recourse or warranty, an
> undivided participation in each Swing Loan otherwise required to be repaid by
> such Lender pursuant to clause (e) above, which participation shall be in a
> principal amount equal to such Lender’s Ratable Portion of such Swing Loan, by
> paying to the Swing Loan Lender on the date on which such Lender would
> otherwise have been required to make a payment in respect of such Swing Loan
> pursuant to clause (e) above, in immediately available funds, an amount equal
> to such Lender’s Ratable Portion of such Swing Loan. If all or part of such
> amount is not in fact made available by such Lender to the Swing

36



--------------------------------------------------------------------------------



> Loan Lender on such date, the Swing Loan Lender shall be entitled to recover
> any such unpaid amount on demand from such Lender together with interest
> accrued from such date at the Federal Funds Rate for the first Business Day
> after such payment was due and thereafter at the rate of interest then
> applicable to Base Rate Loans.
> 
>      (g) From and after the date on which any Lender (i) is deemed to have
> made a Revolving Loan pursuant to clause (e) above with respect to any Swing
> Loan or (ii) purchases an undivided participation interest in a Swing Loan
> pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute
> to such Lender such Lender’s Ratable Portion of all payments of principal of
> and interest received by the Swing Loan Lender on account of such Swing Loan
> other than those received from a Lender pursuant to clause (e) or (f) above.

     Section 2.4    Letters of Credit

>      (a) On the terms and subject to the conditions contained in this
> Agreement, each Issuer agrees to Issue at the request of the Borrower and for
> the account of the Borrower one or more Letters of Credit from time to time on
> any Business Day during the period commencing on the Closing Date and ending
> on the earlier of the Revolving Credit Termination Date and 30 days prior to
> the Scheduled Termination Date; provided, however, that no Issuer shall be
> under any obligation to Issue (and, upon the occurrence of any of the events
> described in clauses (ii), (iii), (iv), (v) and (vi)(A) below, shall not
> Issue) any Letter of Credit upon the occurrence of any of the following:
> 
>      (i) any order, judgment or decree of any Governmental Authority or
> arbitrator shall purport by its terms to enjoin or restrain such Issuer from
> Issuing such Letter of Credit or any Requirement of Law applicable to such
> Issuer or any request or directive (whether or not having the force of law)
> from any Governmental Authority with jurisdiction over such Issuer shall
> prohibit, or request that such Issuer refrain from, the Issuance of letters of
> credit generally or such Letter of Credit in particular or shall impose upon
> such Issuer with respect to such Letter of Credit any restriction or reserve
> or capital requirement (for which such Issuer is not otherwise compensated)
> not in effect on the date of this Agreement or result in any unreimbursed
> loss, cost or expense that was not applicable, in effect or known to such
> Issuer as of the date of this Agreement and that such Issuer in good faith
> deems material to it;
> 
>      (ii) such Issuer shall have received any written notice of the type
> described in clause (d) below;
> 
>      (iii) after giving effect to the Issuance of such Letter of Credit, the
> aggregate Revolving Credit Outstandings would exceed the Maximum Credit at
> such time;
> 
>      (iv) after giving effect to the Issuance of such Letter of Credit, the
> sum of (i) the Letter of Credit Undrawn Amounts at such time and (ii) the
> Reimbursement Obligations at such time exceeds the Letter of Credit Sublimit;
> 
>      (v) such Letter of Credit is requested to be denominated in any currency
> other than Dollars; or

37



--------------------------------------------------------------------------------



>      (vi) (A) any fees due in connection with a requested Issuance have not
> been paid, (B) such Letter of Credit is requested to be Issued in a form that
> is not acceptable to such Issuer or (C) the Issuer for such Letter of Credit
> shall not have received, in form and substance reasonably acceptable to it
> and, if applicable, duly executed by such Borrower, applications, agreements
> and other documentation (collectively, a “Letter of Credit Reimbursement
> Agreement”) such Issuer generally employs in the ordinary course of its
> business for the Issuance of letters of credit of the type of such Letter of
> Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

>      (b) In no event shall (i) any Letter of Credit be issued within 30 days
> of the Scheduled Termination Date or (ii) the expiration date of any Letter of
> Credit be more than one year after the date of issuance thereof; provided,
> however, that any Letter of Credit with a term less than or equal to one year
> may provide for the renewal thereof for additional periods less than or equal
> to one year, as long as, on or before the expiration of each such term and
> each such period, the Borrower and the Issuer of such Letter or Credit shall
> have the option to prevent such renewal; and provided, further, that, for any
> Letter of Credit having an expiration date after the Scheduled Termination
> Date, the Borrower agrees to deliver to the Administrative Agent on or prior
> to the Scheduled Termination Date a letter of credit or letters of credit in
> form and substance acceptable to the Administrative Agent and the applicable
> Issuer and issued by a bank acceptable to the Administrative Agent and the
> applicable Issuer, in each case in their sole discretion, and/or cash
> collateral in an amount equal to 105% of the maximum drawable amount of any
> such Letter of Credit.
> 
>      (c) In connection with the Issuance of each Letter of Credit, the
> Borrower shall give the relevant Issuer and the Administrative Agent at least
> two Business Days’ prior written notice, in substantially the form of Exhibit
> E (Form of Letter of Credit Request) (or in such other written or electronic
> form as is acceptable to the Issuer), of the requested Issuance of such Letter
> of Credit (a “Letter of Credit Request”). Such notice shall be irrevocable and
> shall specify the Issuer of such Letter of Credit, the face amount of the
> Letter of Credit requested (which shall not be less than $100,000), the date
> of Issuance of such requested Letter of Credit, the date on which such Letter
> of Credit is to expire (which date shall be a Business Day) and, in the case
> of an issuance, the Person for whose benefit the requested Letter of Credit is
> to be issued. Such notice, to be effective, must be received by the relevant
> Issuer and the Administrative Agent not later than 11:00 a.m. (New York time)
> on the second Business Day prior to the requested Issuance of such Letter of
> Credit.
> 
>      (d) Subject to the satisfaction of the conditions set forth in this
> Section 2.4, the relevant Issuer shall, on the requested date, Issue a Letter
> of Credit on behalf of the Borrower in accordance with such Issuer’s usual and
> customary business practices. No Issuer shall Issue any Letter of Credit in
> the period commencing on the first Business Day after it receives written
> notice from any Lender that one or more of the conditions precedent contained
> in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or
> clause (a) above (other than those conditions set forth in clauses (a)(i),
> (a)(vi)(B) and (C) above and, to the extent such clause relates to fees owing
> to the Issuer of such Letter of Credit and its Affiliates, clause (a)(vi) (A)
> above)

38



--------------------------------------------------------------------------------



> are not on such date satisfied or duly waived and ending when such conditions
> are satisfied or duly waived. No Issuer shall otherwise be required to
> determine that, or take notice whether, the conditions precedent set forth in
> Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) have been
> satisfied in connection with the Issuance of any Letter of Credit.
> 
>      (e) The Borrower agrees that, if requested by the Issuer of any Letter of
> Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
> to any Letter of Credit Issued hereunder. In the event of any conflict between
> the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
> the terms of this Agreement shall govern.
> 
>      (f) Each Issuer shall comply with the following:
> 
>      (i) give the Administrative Agent written notice (or telephonic notice
> confirmed promptly thereafter in writing), which writing may be a telecopy or
> electronic mail, of the Issuance of any Letter of Credit Issued by it, of all
> drawings under any Letter of Credit Issued by it and of the payment (or the
> failure to pay when due) by the Borrower of any Reimbursement Obligation when
> due (which notice the Administrative Agent shall promptly transmit by
> telecopy, electronic mail or similar transmission to each Lender);
> 
>      (ii) upon the request of any Lender, furnish to such Lender copies of any
> Letter of Credit Reimbursement Agreement to which such Issuer is a party and
> such other documentation as may reasonably be requested by such Lender; and
> 
>      (iii) no later than 10 Business Days following the last day of each
> calendar month, provide to the Administrative Agent (and the Administrative
> Agent shall provide a copy to each Lender requesting the same) and the
> Borrower separate schedules for Documentary Letters of Credit and Standby
> Letters of Credit issued by it, in form and substance reasonably satisfactory
> to the Administrative Agent, setting forth the aggregate Letter of Credit
> Obligations, in each case outstanding at the end of each month, and any
> information requested by the Borrower or the Administrative Agent relating
> thereto.
> 
>      (g) Immediately upon the issuance by an Issuer of a Letter of Credit in
> accordance with the terms and conditions of this Agreement, such Issuer shall
> be deemed to have sold and transferred to each Lender, and each Lender shall
> be deemed irrevocably and unconditionally to have purchased and received from
> such Issuer, without recourse or warranty, an undivided interest and
> participation, to the extent of such Lender’s Ratable Portion, in such Letter
> of Credit and the obligations of the Borrower with respect thereto (including
> all Letter of Credit Obligations with respect thereto) and any security
> therefor and guaranty pertaining thereto.
> 
>      (h) The Borrower agrees to pay to the Issuer of any Letter of Credit the
> amount of all Reimbursement Obligations owing to such Issuer under any Letter
> of Credit issued for its account no later than the date that is the next
> succeeding Business Day after the Borrower receives written notice from such
> Issuer that payment has been made under such Letter of Credit (the
> “Reimbursement Date”), irrespective of any claim, set-off, defense or other
> right that the Borrower may have at any time against such Issuer or any other
> Person. In the event that any Issuer makes any payment under any Letter of

39



--------------------------------------------------------------------------------




> Credit and the Borrower shall not have repaid such amount to such Issuer
> pursuant to this clause (h) or any such payment by the Borrower is rescinded
> or set aside for any reason, such Reimbursement Obligation shall be payable on
> demand with interest thereon computed (i) from the date on which such
> Reimbursement Obligation arose to the Reimbursement Date, at the rate of
> interest applicable during such period to Revolving Loans that are Base Rate
> Loans and (ii) from the Reimbursement Date until the date of repayment in
> full, at the rate of interest applicable during such period to past due
> Revolving Loans that are Base Rate Loans, and such Issuer shall promptly
> notify the Administrative Agent, which shall promptly notify each Lender of
> such failure, and each Lender shall promptly and unconditionally pay to the
> Administrative Agent for the account of such Issuer the amount of such
> Lender’s Ratable Portion of such payment in immediately available Dollars. If
> the Administrative Agent so notifies such Lender prior to 11:00 a.m. (New York
> time) on any Business Day, such Lender shall make available to the
> Administrative Agent for the account of such Issuer its Ratable Portion of the
> amount of such payment on such Business Day in immediately available funds.
> Upon such payment by a Lender, such Lender shall, except during the
> continuance of a Default or Event of Default under Section 7.1(f) (Events of
> Default) and notwithstanding whether or not the conditions precedent set forth
> in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
> have been satisfied (which conditions precedent the Lenders hereby irrevocably
> waive), be deemed to have made a Revolving Loan to the Borrower in the
> principal amount of such payment. Whenever any Issuer receives from the
> Borrower a payment of a Reimbursement Obligation as to which the
> Administrative Agent has received for the account of such Issuer any payment
> from a Lender pursuant to this clause (h), such Issuer shall pay over to the
> Administrative Agent any amount received in excess of such Reimbursement
> Obligation and, upon receipt of such amount, the Administrative Agent shall
> promptly pay over to each Lender, in immediately available funds, an amount
> equal to such Lender’s Ratable Portion of the amount of such payment adjusted,
> if necessary, to reflect the respective amounts the Lenders have paid in
> respect of such Reimbursement Obligation.
> 
>      (i) If and to the extent such Lender shall not have so made its Ratable
> Portion of the amount of the payment required by clause (h) above available to
> the Administrative Agent for the account of such Issuer, such Lender agrees to
> pay to the Administrative Agent for the account of such Issuer forthwith on
> demand any such unpaid amount together with interest thereon, for the first
> Business Day after payment was first due at the Federal Funds Rate and,
> thereafter, until such amount is repaid to the Administrative Agent for the
> account of such Issuer, at a rate per annum equal to the rate applicable to
> Base Rate Loans under the Facility.
> 
>      (j) The Borrower’s obligation to pay each Reimbursement Obligation and
> the obligations of the Lenders to make payments to the Administrative Agent
> for the account of the Issuers with respect to Letters of Credit shall be
> absolute, unconditional and irrevocable and shall be performed strictly in
> accordance with the terms of this Agreement, under any and all circumstances
> whatsoever, including the occurrence of any Default or Event of Default, and
> irrespective of any of the following:
> 
>      (i) any lack of validity or enforceability of any Letter of Credit or any
> Loan Document, or any term or provision therein;

40



--------------------------------------------------------------------------------



>      (ii) any amendment or waiver of or any consent to departure from all or
> any of the provisions of any Letter of Credit or any Loan Document;
> 
>      (iii) the existence of any claim, set off, defense or other right that
> the Borrower, any other party guaranteeing, or otherwise obligated with, the
> Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
> any time have against the beneficiary under any Letter of Credit, any Issuer,
> the Administrative Agent or any Lender or any other Person, whether in
> connection with this Agreement, any other Loan Document or any other related
> or unrelated agreement or transaction;
> 
>      (iv) any draft or other document presented under a Letter of Credit
> proving to be forged, fraudulent, invalid or insufficient in any respect or
> any statement therein being untrue or inaccurate in any respect;
> 
>      (v) payment by the Issuer under a Letter of Credit against presentation
> of a draft or other document that does not comply with the terms of such
> Letter of Credit; and
> 
>      (vi) any other act or omission to act or delay of any kind of the Issuer,
> the Lenders, the Administrative Agent or any other Person or any other event
> or circumstance whatsoever, whether or not similar to any of the foregoing,
> that might, but for the provisions of this Section 2.4, constitute a legal or
> equitable discharge of the Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

     Section 2.5    Reduction and Termination of the Revolving Credit
Commitments

     The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent, terminate in whole or reduce in part ratably the unused
portions of the respective Revolving Credit Commitments of the Lenders;
provided, however, that each partial reduction shall be in an aggregate amount
of not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided, however, that unless the Revolving Credit Commitments

41



--------------------------------------------------------------------------------



are being terminated in whole, the aggregate Revolving Credit Commitments shall
not be reduced to an amount less than $30,000,000.

     Section 2.6    Repayment of Loans

     The Borrower promises to repay the entire unpaid principal amount of the
Revolving Loans and the Swing Loans on the Scheduled Termination Date or
earlier, if otherwise required by the terms hereof.

     Section 2.7    Evidence of Debt

>      (a) Each Lender shall maintain in accordance with its usual practice an
> account or accounts evidencing Indebtedness of the Borrower to such Lender
> resulting from each Loan of such Lender from time to time, including the
> amounts of principal and interest payable and paid to such Lender from time to
> time under this Agreement.
> 
>      (b) (i) The Administrative Agent, acting as agent of the Borrower solely
> for this purpose and for tax purposes, shall establish and maintain at its
> address referred to in Section 9.8 (Notices, Etc.) a record of ownership (the
> “Register”) in which the Administrative Agent agrees to register by book entry
> the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
> Loan, each Letter of Credit and each Reimbursement Obligation, and in the
> right to receive any payments hereunder and any assignment of any such
> interest or rights. In addition, the Administrative Agent, acting as agent of
> the Borrower solely for this purpose and for tax purposes, shall establish and
> maintain accounts in the Register in accordance with its usual practice in
> which it shall record (i) the names and addresses of the Lenders and the
> Issuers, (ii) the Revolving Credit Commitments of each Lender from time to
> time, (iii) the amount of each Loan made and, if a Eurodollar Rate Loan, the
> Interest Period applicable thereto, (iv) the amount of any drawn Letters of
> Credit, (v) the amount of any principal or interest due and payable, and paid,
> by the Borrower to, or for the account of, each Lender hereunder, (vi) the
> amount that is due and payable, and paid, by the Borrower to, or for the
> account of, each Issuer, including the amount of Letter Credit Obligations
> (specifying the amount of any Reimbursement Obligations) due and payable to an
> Issuer, and (vii) the amount of any sum received by the Administrative Agent
> hereunder from the Borrower, whether such sum constitutes principal or
> interest (and the type of Loan to which it applies), fees, expenses or other
> amounts due under the Loan Documents and each Lender’s and Issuer’s, as the
> case may be, share thereof, if applicable.
> 
>      (ii) Notwithstanding anything to the contrary contained in this
> Agreement, the Loans (including the Revolving Credit Notes evidencing such
> Loans) and the drawn Letters of Credit are registered obligations and the
> right, title, and interest of the Lenders and the Issuers and their assignees
> in and to such Loans or drawn Letters of Credit, as the case may be, shall be
> transferable only upon notation of such transfer in the Register. A Revolving
> Credit Note shall only evidence the Lender’s or a registered assignee’s right,
> title and interest in and to the related Loan, and in no event is any such
> Revolving Credit Note to be considered a bearer instrument or obligation. This
> Section 2.7(b) and Section 9.2 (Assignments and Participations) shall be
> construed so that the Loans and drawn Letters of Credit are at all times
> maintained in “registered form” within the meaning of Sections 163(f),
> 871(h)(2) and 881(c)(2) of the Code and any related regulations (or any
> successor provisions of the Code or such regulations).

42



--------------------------------------------------------------------------------



>      (c) The entries made in the Register and in the accounts therein
> maintained pursuant to clauses (a) and (b) above shall, to the extent
> permitted by applicable law, be prima facie evidence of the existence and
> amounts of the obligations recorded therein; provided, however, that the
> failure of any Lender or the Administrative Agent to maintain such accounts or
> any error therein shall not in any manner affect the obligations of the
> Borrower to repay the Loans in accordance with their terms. In addition, the
> Loan Parties, the Administrative Agent, the Lenders and the Issuers shall
> treat each Person whose name is recorded in the Register as a Lender or as an
> Issuer, as applicable, for all purposes of this Agreement. Information
> contained in the Register with respect to any Lender or Issuer shall be
> available for inspection by the Borrower, the Administrative Agent, such
> Lender or such Issuer at any reasonable time and from time to time upon
> reasonable prior notice.
> 
>      (d) Notwithstanding any other provision of the Agreement, in the event
> that any Lender requests that the Borrower execute and deliver a promissory
> note or notes payable to such Lender in order to evidence the Indebtedness
> owing to such Lender by the Borrower hereunder, the Borrower shall promptly
> execute and deliver a Revolving Credit Note or Revolving Credit Notes to such
> Lender evidencing the Revolving Loans of such Lender, substantially in the
> form of Exhibit B (Form of Revolving Credit Note).

     Section 2.8    Optional Prepayments

     The Borrower may prepay the outstanding principal amount of the Revolving
Loans and Swing Loans in whole or in part at any time; provided, however, that
if any prepayment of any Eurodollar Rate Loan is made by the Borrower other than
on the last day of an Interest Period for such Loan, the Borrower shall also pay
any amount owing pursuant to Section 2.14(e) (Breakage Costs).

     Section 2.9    Mandatory Prepayments

>      (a) Upon receipt by the Borrower or any of its Subsidiaries of Net Cash
> Proceeds arising from an Asset Sale or Property Loss Event with respect to
> Collateral, the Borrower shall immediately prepay the Loans (or provide cash
> collateral in respect of Letters of Credit) in an amount equal to 100% of such
> Net Cash Proceeds. Upon receipt by the Borrower or any of its Subsidiaries of
> Net Cash Proceeds arising from an Equity Issuance or Debt Issuance, the
> Borrower shall immediately prepay the Loans (or provide cash collateral in
> respect of Letters of Credit) in an amount equal to 100% of such Net Cash
> Proceeds. Any such mandatory prepayment pursuant to this clause (a) shall be
> applied in accordance with clause (b) below.
> 
>      (b) Subject to the provisions of Section 2.13(g) (Payments and
> Computations), any prepayments made by the Borrower required to be applied in
> accordance with this clause (b) shall be applied as follows: first, to repay
> the outstanding principal balance of the Swing Loans until such Swing Loans
> shall have been repaid in full; second, to repay the outstanding principal
> balance of the Revolving Loans until such Revolving Loans shall have been paid
> in full; and then, to provide cash collateral for any Letter of Credit
> Obligations in an amount equal to 105% of such Letter of Credit Obligations in
> the manner set forth in Section 7.3 (Actions in Respect of Letters of Credit)
> until all such Letter of Credit Obligations have been fully cash
> collateralized in the

43



--------------------------------------------------------------------------------



> manner set forth therein; provided, however, no application shall be required
> unless at the time of the receipt of the applicable Net Cash Proceeds, a
> Collateral Availability Period shall be in effect or a Default or Event of
> Default shall have occurred and be continuing or would result therefrom. If
> subsequent to providing cash collateral for any Letter of Credit Obligation
> pursuant to this clause (b), no Collateral Availability Period shall be in
> effect and no Default or Event of Default shall have occurred and be
> continuing, then such cash collateral shall be released to the Borrower. No
> repayment of Revolving Loans and Swing Loans required to be made pursuant to
> this clause (b) shall result in a permanent reduction of the Revolving Credit
> Commitments.
> 
>      (c) If at any time, the aggregate principal amount of Revolving Credit
> Outstandings exceeds the aggregate Maximum Credit at such time, the Borrower
> shall forthwith prepay the Swing Loans first and then the Revolving Loans then
> outstanding in an amount equal to such excess. If any such excess remains
> after repayment in full of the aggregate outstanding Swing Loans and Revolving
> Loans, the Borrower shall provide cash collateral for the Letter of Credit
> Obligations in the manner set forth in Section 7.3 (Actions in Respect of
> Letters of Credit) in an amount equal to 105% of such excess. If subsequent to
> providing cash collateral for any Letter of Credit Obligation pursuant to this
> clause (c), the Maximum Credit exceeds the aggregate principal amount of
> Revolving Credit Outstandings at such time and no Default or Event of Default
> shall have occurred and be continuing, then such cash collateral shall be
> released to the Borrower.
> 
>      (d) The Borrower hereby irrevocably waives the right to direct, during a
> Collateral Availability Period or if a Default or an Event of Default has
> occurred and is continuing, the application of all funds in the Cash
> Collateral Account and agrees that the Administrative Agent may and, upon the
> written direction of the Requisite Lenders given at any time during such
> Collateral Availability Period or after the occurrence and during the
> continuance of a Default or an Event of Default, shall (i) deliver a Blockage
> Notice to each Deposit Account Bank for each Approved Deposit Account and (ii)
> except, as provided in Section 2.13(g) (Payments and Computations) and clause
> (b) above, apply all payments in respect of any Obligations and all available
> funds in the Cash Collateral Account on a daily basis as follows: first, to
> repay the outstanding principal amount of the Swing Loans until such Swing
> Loans have been repaid in full; second, to repay the outstanding principal
> balance of the Revolving Loans until such Revolving Loans shall have been
> repaid in full; and third to any other Obligation then due and payable. The
> Administrative Agent agrees so to apply such funds and the Borrower consents
> to such application. Notwithstanding the foregoing, unless a Collateral
> Availability Period is in effect or a Default or Event of Default has occurred
> and is continuing, any funds on deposit in the Cash Collateral Account may be
> paid at the written direction of the Borrower (or, in the absence of such
> direction, to the Borrower or another Person lawfully entitled thereto);
> provided, however, that in the event the Revolving Credit Outstandings exceed
> $40,000,000 at any time, all available funds in excess of $20,000,000 in the
> Cash Collateral Account or in any Approved Deposit Account or Control Account
> shall be applied on a daily basis as provided in first through third above
> (and, if in an Approved Deposit Account or Control Account, the Borrower shall
> cause such excess to be delivered to the Administrative Agent for
> application).

44



--------------------------------------------------------------------------------



     Section 2.10    Interest

>      (a) Rate of Interest. All Loans and the outstanding amount of all other
> Obligations (other than pursuant to Hedging Contracts that are Loan Documents,
> to the extent such Hedging Contracts provide for the accrual of interest on
> unpaid obligations) shall bear interest, in the case of Loans, on the unpaid
> principal amount thereof from the date such Loans are made and, in the case of
> such other Obligations, from the date such other Obligations are due and
> payable until, in all cases, paid in full, except as otherwise provided in
> clause (c) below, as follows:
> 
>      (i) if a Base Rate Loan or such other Obligation, at a rate per annum
> equal to the sum of (A) the Base Rate as in effect from time to time and (B)
> the Applicable Margin for Base Rate Loans; and
> 
>      (ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of
> (A) the Eurodollar Rate determined for the applicable Interest Period and (B)
> the Applicable Margin in effect from time to time during such Eurodollar
> Interest Period.
> 
>      (b) Interest Payments. (i) Interest accrued on each Base Rate Loan (other
> than Swing Loans) shall be payable in arrears (A) on the first Business Day of
> each calendar month, commencing on the first such day following the making of
> such Base Rate Loan and (B) if not previously paid in full, at maturity
> (whether by acceleration or otherwise) of such Base Rate Loan, (ii) interest
> accrued on Swing Loans shall be payable in arrears on the first Business Day
> of the immediately succeeding calendar month, (iii) interest accrued on each
> Eurodollar Rate Loan shall be payable in arrears (A) on the last day of each
> Interest Period applicable to such Loan and, if such Interest Period has a
> duration of more than one month, on the first Business Day of each calendar
> month during such Interest Period, (B) upon the payment or prepayment thereof
> in full or in part and (C) if not previously paid in full, at maturity
> (whether by acceleration or otherwise) of such Eurodollar Rate Loan and (iv)
> interest accrued on the amount of all other Obligations shall be payable on
> demand from and after the time such Obligation becomes due and payable
> (whether by acceleration or otherwise).
> 
>      (c) Default Interest. Notwithstanding the rates of interest specified in
> clause (a) above or elsewhere herein, effective immediately upon the
> occurrence of an Event of Default and for as long thereafter as such Event of
> Default shall be continuing, the principal balance of all Loans and the amount
> of all other Obligations then due and payable shall bear interest at a rate
> that is two percent per annum in excess of the rate of interest otherwise
> applicable to such Loans or other Obligations from time to time. Such interest
> shall be payable on the date that would otherwise be applicable to such
> interest pursuant to clause (b) above or otherwise on demand.

     Section 2.11    Conversion/Continuation Option

>      (a) The Borrower may elect (i) at any time on any Business Day, to
> convert Base Rate Loans (other than Swing Loans) or any portion thereof to
> Eurodollar Rate Loans and (ii) at the end of any applicable Interest Period,
> to convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans
> or to continue such Eurodollar Rate Loans or any portion thereof for an
> additional Interest Period; provided, however, that the aggregate amount of
> the Eurodollar Loans for each Interest Period must be in the

45



--------------------------------------------------------------------------------



> amount of at least $ 3,000,000 or an integral multiple of $1,000,000 in excess
> thereof. Each conversion or continuation shall be allocated among the Loans of
> each Lender in accordance with such Lender’s Ratable Portion. Each such
> election shall be in substantially the form of Exhibit F (Form of Notice of
> Conversion or Continuation) (a “Notice of Conversion or Continuation”) and
> shall be made by giving the Administrative Agent at least three Business Days’
> prior written notice specifying (A) the amount and type of Loan being
> converted or continued, (B) in the case of a conversion to or a continuation
> of Eurodollar Rate Loans, the applicable Interest Period and (C) in the case
> of a conversion, the date of such conversion.
> 
>      (b) The Administrative Agent shall promptly notify each Lender of its
> receipt of a Notice of Conversion or Continuation and of the options selected
> therein. Notwithstanding the foregoing, no conversion in whole or in part of
> Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in
> part of Eurodollar Rate Loans upon the expiration of any applicable Interest
> Period shall be permitted at any time at which (A) a Default or an Event of
> Default shall have occurred and be continuing or (B) the continuation of, or
> conversion into, a Eurodollar Rate Loan would violate any provision of Section
> 2.14 (Special Provisions Governing Eurodollar Rate Loans). If, within the time
> period required under the terms of this Section 2.11, the Administrative Agent
> does not receive a Notice of Conversion or Continuation from the Borrower
> containing a permitted election to continue any Eurodollar Rate Loans for an
> additional Interest Period or to convert any such Loans, then, upon the
> expiration of the applicable Interest Period, such Loans shall be
> automatically converted to Base Rate Loans. Each Notice of Conversion or
> Continuation shall be irrevocable.

     Section 2.12    Fees

>      (a) Unused Commitment Fee. The Borrower agrees to pay in immediately
> available Dollars to each Lender a commitment fee on the actual daily amount
> by which the Revolving Credit Commitment of such Lender exceeds such Lender’s
> Ratable Portion of the sum of (i) the aggregate outstanding principal amount
> of Revolving Loans and (ii) the outstanding amount of the aggregate Letter of
> Credit Obligations (the “Unused Commitment Fee”) from the date hereof through
> the Revolving Credit Termination Date at 0.375% per annum, payable in arrears
> (x) on the first Business Day of each calendar month, commencing on the first
> such Business Day following the Closing Date and (y) on the Revolving Credit
> Termination Date.
> 
>      (b) Letter of Credit Fees. The Borrower agrees to pay the following
> amounts with respect to Letters of Credit issued by any Issuer:
> 
>      (i) to the Administrative Agent for the account of each Issuer of a
> Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
> an issuance fee equal to 0.25% per annum of the maximum undrawn face amount of
> such Letter of Credit, payable in arrears (A) on the first Business Day of
> each calendar month, commencing on the first such Business Day following the
> issuance of such Letter of Credit and (B) on the Revolving Credit Termination
> Date;
> 
>      (ii) to the Administrative Agent for the ratable benefit of the Lenders,
> with respect to each Letter of Credit, a fee accruing in Dollars at a rate per
> annum equal to the Applicable Margin for Eurodollar Rate Loans on the maximum

46



--------------------------------------------------------------------------------



> undrawn face amount of such Letter of Credit, payable in arrears (A) on the
> first Business Day of each calendar month, commencing on the first such
> Business Day following the issuance of such Letter of Credit and (B) on the
> Revolving Credit Termination Date; provided, however, that during the
> continuance of an Event of Default, such fee shall be increased by two percent
> per annum (instead of, and not in addition to, any increase pursuant to
> Section 2.10(c) (Interest)) and shall be payable on demand; and
> 
>      (iii) to the Issuer of any Letter of Credit, with respect to the
> issuance, amendment or transfer of each Letter of Credit and each drawing made
> thereunder, documentary and processing charges in accordance with such
> Issuer’s standard schedule for such charges in effect at the time of issuance,
> amendment, transfer or drawing, as the case may be.
> 
>      (c) Additional Fees. The Borrower has agreed to pay to the Administrative
> Agent and the Arrangers additional fees, the amount and dates of payment of
> which are embodied in the Fee Letters.

     Section 2.13    Payments and Computations

>      (a) The Borrower shall make each payment hereunder (including fees and
> expenses) not later than 11:00 a.m. (New York time) on the day when due, in
> Dollars to the Administrative Agent at its address referred to in Section 9.8
> (Notices, Etc.) in immediately available funds without set-off or
> counterclaim. The Administrative Agent shall promptly thereafter cause to be
> distributed immediately available funds relating to the payment of principal,
> interest or fees to the Lenders, in accordance with the application of
> payments set forth in clause (f) or (g) below, as applicable, for the account
> of their respective Applicable Lending Offices; provided, however, that
> amounts payable pursuant to Section 2.15 (Capital Adequacy), Section 2.16
> (Taxes) or Section 2.14(c) or (d) (Special Provisions Governing Eurodollar
> Rate Loans) shall be paid only to the affected Lender or Lenders and amounts
> payable with respect to Swing Loans shall be paid only to the Swing Loan
> Lender. Payments received by the Administrative Agent after 11:00 a.m. (New
> York time) shall be deemed to be received on the next Business Day.
> 
>      (b) All computations of interest and of fees shall be made by the
> Administrative Agent on the basis of a year of 360 days (or 365/366 days in
> the case of Obligations bearing interest at the Base Rate), in each case for
> the actual number of days (including the first day but excluding the last day)
> occurring in the period for which such interest and fees are payable. Each
> determination by the Administrative Agent of a rate of interest hereunder
> shall be conclusive and binding for all purposes, absent manifest error.
> 
>      (c) Each payment by the Borrower of any Loan, Reimbursement Obligation
> (including interest or fees in respect thereof) and each reimbursement of
> various costs, expenses or other Obligation shall be made in Dollars.
> 
>      (d) Whenever any payment hereunder shall be stated to be due on a day
> other than a Business Day, the due date for such payment shall be extended to
> the next succeeding Business Day, and such extension of time shall in such
> case be included in the computation of payment of interest or fees, as the
> case may be; provided, however,

47



--------------------------------------------------------------------------------



> that if such extension would cause payment of interest on or principal of any
> Eurodollar Rate Loan to be made in the next calendar month, such payment shall
> be made on the immediately preceding Business Day. All repayments of any
> Revolving Loans shall be applied as follows: first, to repay such Loans
> outstanding as Base Rate Loans and then, to repay such Loans outstanding as
> Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier
> expiring Eurodollar Interest Periods being repaid prior to those having later
> expiring Eurodollar Interest Periods.
> 
>      (e) Unless the Administrative Agent shall have received notice from the
> Borrower to the Lenders prior to the date on which any payment is due
> hereunder that the Borrower will not make such payment in full, the
> Administrative Agent may assume that the Borrower has made such payment in
> full to the Administrative Agent on such date and the Administrative Agent
> may, in reliance upon such assumption, cause to be distributed to each Lender
> on such due date an amount equal to the amount then due such Lender. If and to
> the extent that the Borrower shall not have made such payment in full to the
> Administrative Agent, each Lender shall repay to the Administrative Agent
> forthwith on demand such amount distributed to such Lender together with
> interest thereon (at the Federal Funds Rate for the first Business Day and
> thereafter at the rate applicable to Base Rate Loans) for each day from the
> date such amount is distributed to such Lender until the date such Lender
> repays such amount to the Administrative Agent.
> 
>      (f) Except for payments and other amounts received by the Administrative
> Agent and applied in accordance with the provisions of clause (g) below (or
> required to be applied in accordance with Section 2.9(b) or (d) (Mandatory
> Prepayments)), all payments and any other amounts received by the
> Administrative Agent from or for the benefit of the Borrower shall be applied
> as follows: first, to pay principal of, and interest on, any portion of the
> Loans the Administrative Agent may have advanced pursuant to the express
> provisions of this Agreement on behalf of any Lender, for which the
> Administrative Agent has not then been reimbursed by such Lender or the
> Borrower, second, to pay all other Obligations then due and payable and third,
> as the Borrower so designates. Payments in respect of Swing Loans received by
> the Administrative Agent shall be distributed to the Swing Loan Lender;
> payments in respect of Revolving Loans received by the Administrative Agent
> shall be distributed to each Lender in accordance with such Lender’s Ratable
> Portion; and all payments of fees and all other payments in respect of any
> other Obligation shall be allocated among such of the Lenders and Issuers as
> are entitled thereto and, for such payments allocated to the Lenders, in
> proportion to their respective Ratable Portions.
> 
>      (g) The Borrower hereby irrevocably waives the right to direct the
> application of any and all payments in respect of the Obligations and any
> proceeds of Collateral after the occurrence and during the continuance of an
> Event of Default and agrees that, notwithstanding the provisions of clauses
> (b) and (d) of Section 2.9 (Mandatory Prepayments) and clause (f) above, the
> Administrative Agent may, and, upon either (A) the written direction of the
> Requisite Lenders or (B) the acceleration of the Obligations pursuant to
> Section 7.2 (Remedies), shall, deliver a Blockage Notice to each Deposit
> Account Bank for each Approved Deposit Account and apply all payments in
> respect of any Obligations and all funds on deposit in any Cash Collateral
> Account and all other proceeds of Collateral in the following order:

48



--------------------------------------------------------------------------------



>      (i) first, to pay interest on and then principal of any portion of the
> Revolving Loans that the Administrative Agent may have advanced on behalf of
> any Lender for which the Administrative Agent has not then been reimbursed by
> such Lender or the Borrower;
> 
>      (ii) second, to pay Secured Obligations in respect of any expense
> reimbursements or indemnities then due the Agents and in respect of Cash
> Management Obligations then due to the Administrative Agent arising solely in
> connection with any deposit account or other depository arrangement provided
> by the Administrative Agent in connection with the Loan Documents;
> 
>      (iii) third, to pay Secured Obligations in respect of any expense
> reimbursements or indemnities then due to the Lenders and the Issuers;
> 
>      (iv) fourth, to pay Secured Obligations in respect of any fees then due
> to the Agents, the Lenders and the Issuers;
> 
>      (v) fifth, to pay interest then due and payable in respect of the Loans
> and Reimbursement Obligations;
> 
>      (vi) sixth, to pay or prepay principal amounts on the Loans and
> Reimbursement Obligations, to provide cash collateral for outstanding Letter
> of Credit Undrawn Amounts in the manner described in Section 7.3 (Actions in
> Respect of Letters of Credit), and to pay amounts owing with respect to
> Hedging Contracts to the extent of any Secured Hedging Reserve applicable
> thereto, ratably to the aggregate principal amount of such Loans,
> Reimbursement Obligations and Letter of Credit Undrawn Amounts and Obligations
> owing with respect to such Hedging Contracts to the extent of such Secured
> Hedging Reserve;
> 
>      (vii) seventh, to the ratable payment of all other Secured Obligations;
> and
> 
>      (viii) eighth, any balance remaining after the payment in full in cash of
> amounts owing pursuant to clauses first through seventh above shall be paid
> over to the Borrower or to whomever may be lawfully entitled to receive the
> same;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses; provided, however, that payments that
would otherwise be allocated to the Lenders shall be allocated first to repay
Protective Advances and Swing Loans pro rata until such Protective Advances and
Swing Loans are paid in full and then to repay the Revolving Loans. The order of
priority set forth in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above
may at any time and from time to time be changed by the agreement of all of the
Lenders without necessity of notice to or consent of or approval by the
Borrower, any Secured Party that is not a Lender or Issuer or by any other
Person that is not a Lender or Issuer. The order of priority set forth in
clauses (i), (ii), (iii) and (iv) above

49



--------------------------------------------------------------------------------



may be changed only with the prior written consent of the Administrative Agent
in addition to that of all of the Lenders.

>      (h) At the option of the Administrative Agent, principal on the Swing
> Loans, Reimbursement Obligations, interest, fees, expenses and other sums due
> and payable in respect of the Revolving Loans and Protective Advances may be
> paid from the proceeds of Swing Loans or Revolving Loans. The Borrower hereby
> authorizes the Swing Loan Lender to make such Swing Loans pursuant to Section
> 2.3(a) (Swing Loans) and the Lenders to make such Revolving Loans pursuant to
> Section 2.2(a) (Borrowing Procedures) from time to time in the amounts of any
> and all principal payable with respect to the Swing Loans, Reimbursement
> Obligations, interest, fees, expenses and other sums payable in respect of the
> Revolving Loans and Protective Advances, and further authorizes the
> Administrative Agent to give the Lenders notice of any Borrowing with respect
> to such Swing Loans and Revolving Loans and to distribute the proceeds of such
> Swing Loans and Revolving Loans to pay such amounts. The Borrower agrees that
> all such Swing Loans and Revolving Loans so made shall be deemed to have been
> requested by it (irrespective of the satisfaction of the conditions in Section
> 3.2 (Conditions Precedent to Each Loan and Letter of Credit), which conditions
> the Lenders irrevocably waive) and directs that all proceeds thereof shall be
> used to pay such amounts.

     Section 2.14    Special Provisions Governing Eurodollar Rate Loans

>      (a) Determination of Interest Rate

     The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrower.

>      (b) Interest Rate Unascertainable, Inadequate or Unfair

     In the event that (i) the Administrative Agent determines that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the Eurodollar Rate then being determined is to be fixed or
(ii) the Requisite Lenders notify the Administrative Agent that the Eurodollar
Rate for any Interest Period will not adequately reflect the cost to the Lenders
of making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Loan shall automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

>       (c) Increased Costs

     If at any time any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) or the
compliance by such Lender with any guideline, request or directive from

50



--------------------------------------------------------------------------------



any central bank or other Governmental Authority (whether or not having the
force of law), shall have the effect of increasing the cost to such Lender of
agreeing to make or making, funding or maintaining any Eurodollar Rate Loans,
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

>      (d) Illegality

     Notwithstanding any other provision of this Agreement, if any Lender
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order after the date of
this Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. If,
at any time after a Lender gives notice under this clause (d), such Lender
determines that it may lawfully make Eurodollar Rate Loans, such Lender shall
promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender. The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored.

>      (e) Breakage Costs

     In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender, upon demand,
for all losses, expenses and liabilities (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender may sustain (i) if for any reason (other than solely by reason
of such Lender being a Non-Funding Lender) a proposed Borrowing, conversion into
or continuation of Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11 (Conversion/Continuation
Option), (ii) if for any reason any Eurodollar Rate Loan is prepaid (including
mandatorily pursuant to Section 2.9(a), (b) or (c) (Mandatory Prepayments) but
excluding pursuant to Section 2.9(d)) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above or (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof. The
Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Lender, absent manifest error.

51



--------------------------------------------------------------------------------



Section 2.15    Capital Adequacy

     If at any time any Lender determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or (c)
compliance with any guideline or request or directive from any central bank or
other Governmental Authority (whether or not having the force of law) shall have
the effect of reducing the rate of return on such Lender’s (or any corporation
controlling such Lender’s) capital as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or such corporation could have achieved but for such adoption, change,
compliance or interpretation, then, upon demand from time to time by such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes absent manifest error.

     Section 2.16    Taxes

>      (a) Except as otherwise provided in this Section 2.16, any and all
> payments by any Loan Party under each Loan Document shall be made free and
> clear of and without deduction for any and all present or future taxes,
> levies, imposts, deductions, charges or withholdings, and all liabilities with
> respect thereto, excluding (i) in the case of each Lender, each Issuer and the
> Administrative Agent (A) taxes measured by its net income, and franchise taxes
> imposed on it, and similar taxes imposed by the jurisdiction (or any political
> subdivision thereof) under the laws of which such Lender, such Issuer or the
> Administrative Agent (as the case may be) is organized and (B) any U.S.
> withholding taxes payable with respect to payments under the Loan Documents
> under laws (including any statute, treaty or regulation) in effect on the
> Closing Date (or, in the case of (x) an Eligible Assignee, the date of the
> Assignment and Acceptance, (y) a successor Administrative Agent, the date of
> the appointment of such Administrative Agent, and (z) a successor Issuer, the
> date such Issuer becomes an Issuer) applicable to such Lender, such Issuer or
> the Administrative Agent, as the case may be, but not excluding any U.S.
> withholding taxes payable as a result of any change in such laws occurring
> after the Closing Date (or the date of such Assignment and Acceptance or the
> date of such appointment of such Administrative Agent or the date such Issuer
> becomes an Issuer) and (ii) in the case of each Lender or each Issuer, taxes
> measured by its net income and franchise taxes imposed on it as a result of a
> present or former connection between such Lender or such Issuer (as the case
> may be) and the jurisdiction of the Governmental Authority imposing such tax
> or any taxing authority thereof or therein (all such non-excluded taxes,
> levies, imposts, deductions, charges, withholdings and liabilities being
> hereinafter referred to as “Taxes”). If any Taxes shall be required by law to
> be deducted from or in respect of any sum payable under any Loan Document to
> any Lender, any Issuer or the Administrative Agent (w) the sum payable shall
> be increased as may be necessary so that, after making all required deductions
> (including deductions applicable to additional sums payable under this Section
> 2.16), such Lender, such Issuer or the Administrative Agent (as the case may
> be) receives an amount equal to the sum it would have received had no such
> deductions been made, (x) the relevant Loan Party shall make such deductions,
> (y) the relevant Loan Party shall pay the full amount deducted to the

52



--------------------------------------------------------------------------------



> relevant taxing authority or other authority in accordance with applicable law
> and (z) the relevant Loan Party shall deliver to the Administrative Agent
> evidence of such payment.
> 
>      (b) In addition, each Loan Party agrees to pay any present or future
> stamp or documentary taxes or any other excise or property taxes, charges or
> similar levies of the United States or any political subdivision thereof or
> any applicable foreign jurisdiction, and all liabilities with respect thereto,
> in each case arising from any payment made under any Loan Document or from the
> execution, delivery or registration of, or otherwise with respect to, any Loan
> Document (collectively, “Other Taxes”).
> 
>      (c) Each Loan Party shall, jointly and severally, indemnify each Lender,
> each Issuer and the Administrative Agent for the full amount of Taxes and
> Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction
> on amounts payable under this Section 2.16) paid by such Lender, such Issuer
> or the Administrative Agent (as the case may be) and any liability (including
> for penalties, interest and expenses) arising therefrom or with respect
> thereto, whether or not such Taxes or Other Taxes were correctly or legally
> asserted. This indemnification shall be made within 30 days from the date such
> Lender, such Issuer or the Administrative Agent (as the case may be) makes
> written demand therefor.
> 
>      (d) Within 30 days after the date of any payment of Taxes or Other Taxes
> by any Loan Party, the Borrower shall furnish to the Administrative Agent, at
> its address referred to in Section 9.8 (Notices, Etc.), the original or a
> certified copy of a receipt evidencing payment thereof.
> 
>      (e) Without prejudice to the survival of any other agreement of any Loan
> Party hereunder or under the Guaranty, the agreements and obligations of such
> Loan Party contained in this Section 2.16 shall survive the payment in full of
> the Obligations.
> 
>      (f) Each Non-U.S. Lender that is entitled to an exemption from U.S.
> withholding tax, or that is subject to such tax at a reduced rate under an
> applicable tax treaty, shall (v) on or prior to the Closing Date in the case
> of each Non-U.S. Lender that is a signatory hereto, (w) on or prior to the
> date of the Assignment and Acceptance pursuant to which such Non-U.S. Lender
> becomes a Lender, on or prior to the date a successor Issuer becomes an Issuer
> or on or prior to the date a successor Administrative Agent becomes the
> Administrative Agent, (x) on or prior to the date on which any such form or
> certification expires or becomes obsolete, (y) after the occurrence of any
> event requiring a change in the most recent form or certification previously
> delivered by it to the Borrower and the Administrative Agent, and (z) from
> time to time thereafter if requested by the Borrower or the Administrative
> Agent, provide the Administrative Agent and the Borrower with two completed
> originals of each of the following, as applicable:
> 
>      (i) (A) Form W-8ECI (claiming exemption from U.S. withholding tax because
> the income is effectively connected with a U.S. trade or business) or any
> successor form, (B) Form W-8BEN (claiming exemption from, or a reduction of,
> U.S. withholding tax under an income tax treaty) or any successor form, (C) in
> the case of a Non-U.S. Lender claiming exemption under Sections 871(h) or
> 881(c) of the Code, a Form W-8BEN (claiming exemption from U.S. withholding
> tax under the portfolio

53



--------------------------------------------------------------------------------



> interest exemption) or any successor form or (D) any other applicable form,
> certificate or document prescribed by the IRS certifying as to such Non-U.S.
> Lender’s entitlement to such exemption from U.S. withholding tax or reduced
> rate with respect to all payments to be made to such Non-U.S. Lender under the
> Loan Documents. Unless the Borrower and the Administrative Agent have received
> forms or other documents satisfactory to them indicating that payments under
> any Loan Document to or for a Non-U.S. Lender are not subject to U.S.
> withholding tax or are subject to such tax at a rate reduced by an applicable
> tax treaty, the Loan Parties and the Administrative Agent shall withhold
> amounts required to be withheld by applicable Requirements of Law from such
> payments at the applicable statutory rate.
> 
>      (ii) Each U.S. Lender shall (v) on or prior to the Closing Date in the
> case of each U.S. Lender that is a signatory hereto, (w) on the date of the
> Assignment and Acceptance pursuant to which such U.S. Lender becomes a Lender,
> on or prior to the date a successor Issuer becomes an Issuer or on or prior to
> the date a successor Administrative Agent becomes the Administrative Agent
> hereunder, (x) on or prior to the date on which any such form or certification
> expires or becomes obsolete, (y) after the occurrence of any event requiring a
> change in the most recent form or certification previously delivered by it to
> the Borrower and the Administrative Agent and (z) from time to time if
> requested by the Borrower or the Administrative Agent, provide the
> Administrative Agent and the Borrower with two completed originals of Form W-9
> (certifying that such U.S. Lender is entitled to an exemption from U.S. backup
> withholding tax) or any successor form. Solely for purposes of this Section
> 2.16(f) , a U.S. Lender shall not include a Lender, an Issuer or an
> Administrative Agent that may be treated as an exempt recipient based on the
> indicators described in Treasury Regulation section 1.6049 -4(c)(1)(ii).
> 
>      (g) Any Lender claiming any additional amounts payable pursuant to this
> Section 2.16 shall use its reasonable efforts (consistent with its internal
> policies and Requirements of Law) to change the jurisdiction of its Applicable
> Lending Office if the making of such a change would avoid the need for, or
> reduce the amount of, any such additional amounts that would be payable or may
> thereafter accrue and would not, in the sole determination of such Lender, be
> otherwise disadvantageous to such Lender.

     Section 2.17    Substitution of Lenders

>      (a) In the event that (i)(A) any Lender makes a claim under Section
> 2.14(c) (Increased Costs) or 2.15 (Capital Adequacy), (B) it becomes illegal
> for any Lender to continue to fund or make any Eurodollar Rate Loan and such
> Lender notifies the Borrower pursuant to Section 2.14(d) (Illegality), (C) any
> Loan Party is required to make any payment pursuant to Section 2.16 (Taxes)
> that is attributable to a particular Lender or (D) any Lender becomes a
> Non-Funding Lender, (ii) in the case of clause (i)(A) above, as a consequence
> of increased costs in respect of which such claim is made, the effective rate
> of interest payable to such Lender under this Agreement with respect to its
> Loans materially exceeds the effective average annual rate of interest payable
> to the Requisite Lenders under this Agreement and (iii) in the case of clause
> (i)(A), (B) and (C) above, Lenders holding at least 75% of the Commitments are
> not subject to such increased costs or illegality, payment or proceedings (any
> such Lender, an “Affected Lender”), the Borrower may substitute any Lender
> and, if reasonably acceptable to the Administrative Agent, any other Eligible
> Assignee (a “Substitute Institution”) for such Affected Lender hereunder,
> after delivery of a written

54



--------------------------------------------------------------------------------



> notice (a “Substitution Notice”) by the Borrower to the Administrative Agent
> and the Affected Lender within a reasonable time (in any case not to exceed 90
> days) following the occurrence of any of the events described in clause (i)
> above that the Borrower intends to make such substitution.
> 
>      (b) If the Substitution Notice was properly issued under this Section
> 2.17, the Affected Lender shall sell, and the Substitute Institution shall
> purchase, all rights and claims of such Affected Lender under the Loan
> Documents, and the Substitute Institution shall assume, and the Affected
> Lender shall be relieved of, the Affected Lender’s Revolving Credit
> Commitments and all other prior unperformed obligations of the Affected Lender
> under the Loan Documents (other than in respect of any damages (which,
> pursuant to Section 9.5, do not include exemplary or punitive damages, to the
> extent permitted by applicable law) in respect of any such unperformed
> obligations). Such purchase and sale (and the corresponding assignment of all
> rights and claims hereunder) shall be recorded in the Register maintained by
> the Administrative Agent and shall be effective on (and not earlier than) the
> later of (i) the receipt by the Affected Lender of its Ratable Portion of the
> Revolving Credit Outstandings, together with any other Obligations owing to
> it, (ii) the receipt by the Administrative Agent of an agreement in form and
> substance satisfactory to it and the Borrower whereby the Substitute
> Institution shall agree to be bound by the terms hereof and (iii) the payment
> in full to the Affected Lender in cash of all fees, unreimbursed costs and
> expenses and indemnities accrued and unpaid through such effective date. Upon
> the effectiveness of such sale, purchase and assumption, the Substitute
> Institution shall become a “Lender” hereunder for all purposes of this
> Agreement having a Revolving Credit Commitment in the amount of such Affected
> Lender’s Revolving Credit Commitment assumed by it and such Revolving Credit
> Commitment of the Affected Lender shall be terminated; provided, however, that
> all indemnities under the Loan Documents shall continue in favor of such
> Affected Lender.
> 
>      (c) Each Lender agrees that, if it becomes an Affected Lender and its
> rights and claims are assigned hereunder to a Substitute Institution pursuant
> to this Section 2.17, it shall execute and deliver to the Administrative Agent
> an Assignment and Acceptance to evidence such assignment, together with any
> Revolving Credit Note (if such Loans are evidenced by a Revolving Credit Note)
> evidencing the Loans subject to such Assignment and Acceptance; provided,
> however, that the failure of any Affected Lender to execute an Assignment and
> Acceptance shall not render such assignment invalid.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

     Section 3.1    Conditions Precedent to Initial Loans and Letters of Credit

     The obligation of each Lender to make the Loans requested to be made by it
on the Closing Date and the obligation of each Issuer to Issue Letters of Credit
on the Closing Date is subject to the satisfaction or due waiver in accordance
with Section 9.1 (Amendments, Waivers, Etc.) of each of the following conditions
precedent:

55



--------------------------------------------------------------------------------



>      (a) Certain Documents. The Administrative Agent shall have received on or
> prior to the Closing Date each of the following, each dated the Closing Date
> unless otherwise indicated or agreed to by the Agents, in form and substance
> satisfactory to the Agents and in sufficient copies for each Lender:
> 
>      (i) this Agreement, duly executed and delivered by the Borrower and, for
> the account of each Lender requesting the same, a Revolving Credit Note of the
> Borrower conforming to the requirements set forth herein;
> 
>      (ii) the Guaranty, duly executed by each Guarantor;
> 
>      (iii) the Security Agreement, duly executed by the Borrower and each
> Guarantor, together with each of the following:
> 
> >      (A) evidence satisfactory to the Agents that, upon the filing and
> > recording of instruments delivered on the Closing Date, the Administrative
> > Agent (for the benefit of the Secured Parties) shall have a valid and
> > perfected first priority security interest in the Collateral, including (x)
> > such documents duly executed by each Loan Party as the Administrative Agent
> > may request with respect to the perfection of its security interests in the
> > Collateral (including financing statements under the UCC, patent, trademark
> > and copyright security agreements suitable for filing with the Patent and
> > Trademark Office or the Copyright Office, as the case may be, and other
> > applicable documents under the laws of any jurisdiction with respect to the
> > perfection of Liens created by the Security Agreement) and (y) copies of UCC
> > search reports as of a recent date listing all effective financing
> > statements that name any Loan Party as debtor, together with copies of such
> > financing statements, none of which shall cover the Collateral, except for
> > those that shall be terminated on the Closing Date or are otherwise
> > permitted hereunder;
> > 
> >      (B) all Deposit Account Control Agreements, duly executed by the
> > corresponding Deposit Account Bank and Loan Party, that, in the reasonable
> > judgment of the Administrative Agent, shall be required for the Loan Parties
> > to comply with Section 5.11; and
> > 
> >      (C) Securities Account Control Agreements duly executed by the
> > appropriate Loan Party and (1) all “securities intermediaries” (as defined
> > in the UCC) with respect to all Securities Accounts and securities
> > entitlements of the Borrower and each Guarantor and (2) all “commodities
> > intermediaries” (as defined in the UCC) with respect to all commodities
> > contracts and commodities accounts held by the Borrower and each Guarantor;
> 
>      (iv) the Pledge Agreement, duly executed by the Borrower and each
> Guarantor, together with all instruments representing Pledged Instruments
> being pledged pursuant to the Pledge Agreement duly endorsed in favor of the
> Administrative Agent or in blank;
> 
>      (v) a favorable opinion of (A) Davis Polk & Wardwell, counsel to the Loan
> Parties, in substantially the form of Exhibit G (Form of Opinion of Counsel
> for the Loan Parties), addressed to the Agents, the Lenders and the Issuers,
> (B) local counsel

56



--------------------------------------------------------------------------------



> to the Loan Parties, addressed to the Agents, the Lenders and the Issuers and
> addressing such other matters as any Lender through the Administrative Agent
> may reasonably request and (C) counsel to the Administrative Agent as to the
> enforceability of this Agreement and the other Loan Documents to be executed
> on the Closing Date;
> 
>      (vi) a copy of the articles or certificate of incorporation (or
> equivalent Constituent Document) of each Loan Party, certified as of a recent
> date by the Secretary of State of the state of organization of such Loan
> Party, together with certificates of such official attesting to the good
> standing of each such Loan Party;
> 
>      (vii) a certificate of the Secretary or an Assistant Secretary of each
> Loan Party certifying (A) the names and true signatures of each officer of
> such Loan Party that has been authorized to execute and deliver any Loan
> Document or other document required hereunder to be executed and delivered by
> or on behalf of such Loan Party, (B) the by-laws (or equivalent Constituent
> Document) of such Loan Party as in effect on the date of such certification,
> (C) the resolutions of such Loan Party’s Board of Directors (or equivalent
> governing body) approving and authorizing the execution, delivery and
> performance of this Agreement and the other Loan Documents to which it is a
> party and (D) that there have been no changes in the certificate of
> incorporation (or equivalent Constituent Document) of such Loan Party from the
> certificate of incorporation (or equivalent Constituent Document) delivered
> pursuant to clause (vi) above;
> 
>      (viii) a certificate of a Responsible Officer of the Loan Parties,
> stating that after giving effect to the use of the proceeds of the Loans and
> the issuance of the New Senior Secured Notes on the Closing Date, including
> the refinancing of the Existing Credit Agreement and the payment of all legal,
> accounting and other fees related hereto and to the issuance of the New Senior
> Secured Notes, (A) the Borrower and each Guarantor will have sufficient cash
> flow to enable it to pay its respective debts as they mature and (B) neither
> the Borrower nor any Guarantor will have unreasonably small capital for the
> business in which it is engaged;
> 
>      (ix) a certificate of a Responsible Officer to the effect that (A) the
> condition set forth in Section 3.2(b) (Conditions Precedent to Each Loan and
> Letter of Credit) has been satisfied, (B) no litigation has been commenced
> against any Loan Party or any of its Subsidiaries that would have a Material
> Adverse Effect and (C) the condition set forth in Section 3.1(k) has been
> satisfied;
> 
>      (x) evidence satisfactory to the Agents that the insurance policies
> required by Section 5.3 and any Collateral Document are in full force and
> effect, together with, unless otherwise agreed by the Agents, endorsements
> naming the Administrative Agent, on behalf of the Secured Parties, as an
> additional insured or loss payee under all insurance policies to be maintained
> with respect to the Collateral of the Borrower and each other Loan Party; and
> 
>      (xi) such other certificates, documents, agreements and information
> respecting any Loan Party as any Lender through the Administrative Agent may
> reasonably request.

57



--------------------------------------------------------------------------------



>      (b) Cash Management. The Administrative Agent shall have received
> evidence that, as of the Closing Date, the procedures with respect to cash
> management required by the Collateral Documents have been established and are
> currently being maintained by each Loan Party, together with copies of all
> executed lockbox agreements and Deposit Account Control Agreements executed by
> such Loan Party in connection therewith.
> 
>      (c) Collateral Access Agreement. The Administrative Agent shall have
> received the Collateral Access Agreement, duly executed by the Loan Parties,
> the New Senior Secured Note Trustee, the Collateral Agent (as defined in the
> New Senior Secured Note Indenture as in effect on the date hereof), the
> Existing Senior Secured Note Trustee and the Collateral Agent (as defined in
> the Senior Secured Note Indenture as in effect on the date hereof).
> 
>      (d) Fee and Expenses Paid. There shall have been paid to the
> Administrative Agent, for the account of the Administrative Agent and the
> Lenders, and the Syndication Agent, as applicable, all fees and expenses
> (including reasonable fees and expenses of counsel) due and payable on or
> before the Closing Date (including all such fees described in the Fee Letter).
> 
>      (e) Consent Solicitation. (i) The Agents shall have received evidence
> satisfactory to them that the Borrower shall have obtained consents to the
> extent necessary under the Existing Subordinated Note Indenture to permit the
> extensions of credit under this Agreement and the incurrence of the New Senior
> Secured Notes and (ii) the Administrative Agent shall have received (in a form
> and substance satisfactory to the Agents) true and correct copies, certified
> as to authenticity by the Borrower, of the consent solicitation documents with
> respect thereto.
> 
>      (f) New Senior Secured Notes. (i) The Agents shall have received evidence
> satisfactory to them that the Borrower shall have received gross cash proceeds
> of at least $150,000,000 from the issuance of a like aggregate principal
> amount of New Senior Secured Notes and (ii) the Administrative Agent shall
> have received (in a form and substance satisfactory to the Agents) true and
> correct copies, certified as to authenticity by the Borrower, of the New
> Senior Secured Note Documents.
> 
>      (g) Equity Contributions. (i) The Agents shall have received evidence
> satisfactory to them that the Borrower shall have received gross cash proceeds
> of at least $12,000,000 from equity contributions by certain existing equity
> investors and (ii) the Administrative Agent shall have received (in a form and
> substance satisfactory to the Agents) true and correct copies, certified as to
> authenticity by the Borrower, of the Series A Preferred Stock Documents.
> 
>      (h) Refinancing of Existing Credit Agreement. (i) All obligations under
> the Existing Credit Agreement shall have been repaid in full, (ii) all
> commitments thereunder shall have been terminated, (iii) all liens granted
> under the Collateral Documents (as defined in the Existing Credit Agreement)
> shall have been terminated and (iv) the Administrative Agent shall have
> received a payoff letter duly executed and delivered by the Borrower and the
> Existing Agent in form and substance satisfactory to the Agents.

58



--------------------------------------------------------------------------------



>      (i) Consents, Etc. Each of the Borrower, and its Subsidiaries shall have
> received all consents and authorizations required pursuant to any material
> Contractual Obligation with any other Person and shall have obtained all
> Permits of, and effected all notices to and filings with, any Governmental
> Authority, in each case, as may be necessary to allow each of the Borrower,
> and its Subsidiaries lawfully (i) to execute, deliver and perform, in all
> material respects, their respective obligations hereunder and under the Loan
> Documents to which each of them, respectively, is, or shall be, a party and
> each other agreement or instrument to be executed and delivered by each of
> them, respectively, pursuant thereto or in connection therewith and (ii) to
> create and perfect the Liens on the Collateral to be owned by each of them in
> the manner and for the purpose contemplated by the Loan Documents.
> 
>      (j) Field Examination. The Agents shall be satisfied with the results of
> a field examination of the Borrower and its Subsidiaries conducted by internal
> auditors of the Agents as of a recent date prior to the Closing Date, in form
> and substance satisfactory to the Agents.
> 
>      (k) Minimum Available Credit. After giving effect to the Loans and
> Letters of Credit made or issued on the Closing Date, the Available Credit
> shall not be less than $25,000,000.
> 
>      (l) Permitted Hedging Contract. The Administrative Agent shall have
> received (i) a true and correct copy, certified as to authenticity by the
> Borrower, of the Permitted Hedging Contract and the Permitted Master Agreement
> and (ii) a Collateral Sharing Agreement, in form and substance satisfactory to
> the Administrative Agent, duly executed by the Permitted Counterparty.

     Section 3.2    Conditions Precedent to Each Loan and Letter of Credit

     The obligation of each Lender on any date (including the Closing Date) to
make any Loan and of each Issuer on any date (including the Closing Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:

>      (a) Request for Borrowing or Issuance of Letter of Credit. With respect
> to any Loan, the Administrative Agent shall have received a duly executed
> Notice of Borrowing (or, in the case of Swing Loans, a duly executed Swing
> Loan Request), and, with respect to any Letter of Credit, the Administrative
> Agent and the Issuer shall have received a duly executed Letter of Credit
> Request.
> 
>      (b) Representations and Warranties; No Defaults. The following statements
> shall be true on the date of such Loan or Issuance, both before and after
> giving effect thereto and, in the case of any Loan, to the application of the
> proceeds thereof:
> 
>      (i) the representations and warranties set forth in Article IV
> (Representations and Warranties) and in the other Loan Documents shall be true
> and correct on and as of the Closing Date and shall be true and correct in all
> material respects (except that any representation and warranty that is
> qualified as to “materiality” or “Material Adverse Effect” shall be true and
> correct in all respects) on and as of any such date after the Closing Date
> with the same effect as though made on and as of such date, except to the
> extent such representations and warranties expressly relate to an earlier
> date,

59



--------------------------------------------------------------------------------



> in which case such representations and warranties shall have been true and
> correct in all material respects as of such earlier date; and
> 
>      (ii) no Default or Event of Default shall have occurred and be
> continuing.
> 
>      (c) Borrowing Base. The Loan Parties shall have delivered the Borrowing
> Base Certificate required to be delivered by Section 5.1(n) . After giving
> effect to the Loans or Letters of Credit requested to be made or Issued on any
> such date and the use of proceeds thereof, the Revolving Credit Outstandings
> shall not exceed the Maximum Credit at such time.
> 
>      (d) No Legal Impediments. The making of the Loans or the Issuance of such
> Letter of Credit on such date does not violate any Requirement of Law on the
> date of or immediately following such Loan or Issuance of such Letter of
> Credit and is not enjoined, temporarily, preliminarily or permanently.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

     Section 3.3    Determinations of Initial Borrowing Conditions

     For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), each
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the initial
Borrowing, borrowing of Swing Loans or Issuance or deemed Issuance hereunder
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing or
Swing Loans.

     Section 3.4    Conditions Precedent to Each Facility Increase

     Each Facility Increase shall not become effective prior to the satisfaction
of all of the following conditions precedent:

>      (a) Certain Documents. The Administrative Agent shall have received on or
> prior to the Facility Increase Date for such Facility Increase each of the
> following, each dated as of such Facility Increase Date unless otherwise
> indicated or agreed to by the Agents and each in form and substance
> satisfactory to the Agents:
> 
>      (i) written commitments duly executed by existing Lenders (or their
> Affiliates or Approved Funds) or Eligible Assignees in an aggregate amount
> equal to the amount of the proposed Facility Increase (as agreed among the
> Borrower and the Agents but in any case not to exceed, in the aggregate, the
> maximum amount set forth in Section

60



--------------------------------------------------------------------------------



> 2.1(b)) and, in the case of each such Eligible Assignee or Affiliate or
> Approved Fund that is not an existing Lender, an assumption agreement in form
> and substance satisfactory to the Agents and duly executed by the Borrower,
> the Administrative Agent and such Affiliate, Approved Fund or Eligible
> Assignee;
> 
>      (ii) an amendment to this Agreement (including to Schedule II), effective
> as of such Facility Increase Date and executed by the Borrower and the Agents,
> to the extent necessary to implement terms and conditions of such Facility
> Increase as agreed by the Borrower and the Agents, but which shall not be
> materially different from the existing Facility;
> 
>      (iii) certified copies of resolutions of the Board of Directors of the
> Borrower and each Guarantor approving the consummation of such Facility
> Increase and the execution, delivery and performance of the corresponding
> amendments to this Agreement and the other documents to be executed in
> connection therewith;
> 
>      (iv) a favorable opinion of counsel for the Borrower and each Guarantor,
> addressed to the Agents, the Lenders and the Issuers and in form and substance
> and from counsel reasonably satisfactory to the Agents; and
> 
>      (v) such other documents as the Agents may reasonably request or as any
> Lender participating in such Facility Increase may require as a condition to
> its commitment in such Facility Increase.
> 
>      (b) Fee and Expenses Paid. There shall have been paid to the
> Administrative Agent, for the account of the Agents and the Lenders, as
> applicable, all fees and expenses (including reasonable fees and expenses of
> counsel) due and payable on or before such Facility Increase Date.
> 
>      (c) Equity Contributions. The Agents shall have received evidence
> satisfactory to them that the Borrower shall have received gross cash proceeds
> of at least 66 2/3% of the amount of such Facility Increase from equity
> contributions by certain existing equity investors.
> 
>      (d) Projections. The Agents shall have received from the Borrower (i) a
> projected quarterly Consolidated balance sheet and income statement, statement
> of cash flows and Available Credit for the four Fiscal Quarters following such
> Facilities Increase Date and (ii) a statement of all of the material
> assumptions on which such projections are based.
> 
>      (e) Other Conditions. (i) The conditions precedent set forth in Section
> 3.2 shall have been satisfied both before and after giving effect to such
> Facility Increase and (ii) such Facility Increase shall be made on the terms
> and conditions set forth in Section 2.1(b).

61



--------------------------------------------------------------------------------





ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     To induce the Lenders, the Issuers and the Agents to enter into this
Agreement, the Borrower represents and warrants each of the following to the
Lenders, the Issuers and the Agents, on and as of the Closing Date and after
giving effect to the making of the Loans and the other financial accommodations
on the Closing Date and on and as of each date as required by Section 3.2(b)(i)
(Conditions Precedent to Each Loan and Letter of Credit):

     Section 4.1    Corporate Existence and Power

     Each of the Borrower and its Subsidiaries (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(iii) is in compliance with its Constituent Documents, (iv) is in compliance
with all applicable Requirements of Law except where the failure to be in
compliance would not, in the aggregate, have a Material Adverse Effect and (v)
has all corporate powers, all necessary Permits and all material governmental
licenses, consents, authorizations and approvals required to carry on its
business as now conducted.

     Section 4.2    Corporate and Governmental Authorization; No Contravention.

     The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby are within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, and require no action or
authorization by or in respect of, or filing with, or consent or approval of, or
notice to any Governmental Authority or any other Person (other than filings
required to perfect the Liens created by the Collateral Documents). The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party do not (i) contravene any Requirement of Law (including
Regulations T, U and X of the Federal Reserve Board), (ii) contravene such Loan
Party’s Constituent Documents, (iii) contravene, or constitute a default under,
any agreement, judgment, injunction, order, decree, instrument or other material
Contractual Obligation binding upon the Borrower or any Subsidiary, or (iv)
except as contemplated by the Collateral Documents, result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary.

     Section 4.3    Binding Effect.

     Each Loan Party has duly executed and delivered each of the Loan Documents
to which it is a party and each of the Loan Documents (other than the Notes) to
which such Loan Party is a party constitutes a valid and binding agreement of
such Loan Party and each Note, upon due execution thereof by the Borrower will
constitute a valid and binding obligation of the Borrower, in each case
enforceable in accordance with its terms except (i) as may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
(ii) as rights of acceleration and the availability of equitable remedies may be
limited by equitable principles of

62



--------------------------------------------------------------------------------



general applicability, and (iii) as limited by legal or equitable principles of
reasonableness, good faith and fair dealing.

     Section 4.4    Financial Information.

>      (a) The Consolidated balance sheet of the Borrower and its Consolidated
> Subsidiaries as of July 2, 2004 and the related Consolidated statements of
> operations, cash flows and stockholders’ equity for the Fiscal Year then
> ended, reported on by BDO Seidman, LLP, a copy of which has been delivered to
> each of the Lenders, fairly present, in all material respects, in conformity
> with GAAP, the consolidated financial position of the Borrower and its
> Consolidated Subsidiaries as of such date and their consolidated results of
> operations and cash flows for such Fiscal Year.
> 
>      (b) The unaudited consolidated balance sheet of the Borrower and its
> Consolidated Subsidiaries as of September 30, 2004, December 31, 2004 and
> March 31, 2005, and the related unaudited consolidated statements of
> operations, cash flows and stockholders’ equity for the fiscal periods then
> ended (collectively, the “Unaudited Financial Statements”), copies of which
> have been delivered to the Lenders, fairly present, in all material respects,
> in conformity with GAAP, the consolidated financial position of the Borrower
> and its Consolidated Subsidiaries as of such date and their consolidated
> results of operations and cash flows for such periods.
> 
>      (c) Except as disclosed in the Unaudited Financial Statements, since July
> 2, 2004 there has occurred no Material Adverse Effect.
> 
>      (d) None of the Borrower or any of the Borrower’s Subsidiaries has any
> material obligation, contingent liability or liability for taxes, long-term
> leases or unusual forward or long-term commitment that is not reflected in the
> Financial Statements referred to in clauses (a) or (b) above or in the notes
> thereto and not otherwise permitted by this Agreement.

     Section 4.5    Litigation.

     There is no action, suit or proceeding pending against, or to the best of
the Borrower’s knowledge threatened against or affecting, the Borrower or any
Subsidiary before any Governmental Authority or arbitrator (i) in which there is
a reasonable possibility of an adverse decision which could have a Material
Adverse Effect or (ii) which in any manner draws into question the validity or
enforceability of the Loan Documents. The performance of any action by any Loan
Party required or contemplated by any Loan Document is not restrained or
enjoined (either temporarily, preliminarily or permanently).

     Section 4.6    Compliance with ERISA.

>       (a) Each member of the ERISA Group has fulfilled its obligations under
> the minimum funding standards of ERISA and the Code with respect to each Plan
> and is in compliance in all material respects with the presently applicable
> provisions of ERISA and the Code with respect to each Plan. No member of the
> ERISA Group has (i) sought a waiver of the minimum funding standard under
> Section 412 of the Code in respect of any Plan, (ii) failed to make any
> contribution or payment to any Plan or Multiemployer Plan, or made any
> amendment to any Plan, which has resulted or could

63



--------------------------------------------------------------------------------



> reasonably be expected to result in the imposition of a Lien or the posting of
> a bond or other security under ERISA or the Code or (iii) incurred any
> liability under Title IV of ERISA other than a liability to the PBGC for
> premiums under Section 4007 of ERISA.
> 
>      (b) Schedule 4.6 separately identifies as of the date hereof all Title IV
> Plans, all Multiemployer Plans and all of the employee benefit plans within
> the meaning of Section 3(3) of ERISA to which the Borrower or any of its
> Borrower’s Subsidiaries has any obligation or liability, contingent or
> otherwise.
> 
>      Section 4.7    Environmental Compliance.

>       (a) Except to the extent that the Environmental Liabilities of the
> Borrower and its Subsidiaries, taken as a whole, that relate to or can
> reasonably be expected to result from the matters referred to in clauses (i)
> through (vii), would not exceed $10,000,000 for any individual issue or
> relating to a particular facility, or $25,000,000 in the aggregate:
> 
>      (i) no notice, notification, demand, request for information, citation,
> summons, complaint or order has been received, no complaint has been served,
> no penalty has been assessed and, to the best of the Borrower’s knowledge, no
> investigation or review is pending or threatened by any governmental or other
> entity with respect to any (A) alleged violation by the Borrower or any
> Subsidiary of any Environmental Law, (B) alleged failure by the Borrower or
> any Subsidiary to have any environmental permit, certificate, license,
> approval, registration or authorization required in connection with the
> conduct of its business, (C) Regulated Activity or (D) Release of Hazardous
> Substances;
> 
>      (ii) other than Regulated Activity undertaken in compliance with all
> applicable Environmental Laws, (A) neither the Borrower nor any Subsidiary has
> engaged in any Regulated Activity and (B) no Regulated Activity has occurred
> at or on any property now or previously owned, leased or operated by the
> Borrower or any Subsidiary during the period of such ownership, lease or
> operation by the Borrower or any Subsidiary;
> 
>      (iii) to the best of the Borrower’s knowledge, no polychlorinated
> biphenyls, radioactive material, urea formaldehyde, lead, asbestos,
> asbestos-containing material or underground storage tank (active or abandoned)
> is or has been present at any property now or previously owned, leased or
> operated by the Borrower or any Subsidiary during the period of such
> ownership, lease or operation by the Borrower or any Subsidiary;
> 
>      (iv) no Hazardous Substance has been Released (and no written
> notification of such Release has been filed) or is present (whether or not in
> a reportable or threshold planning quantity) at, on or under any property now
> or previously owned, leased or operated by the Borrower or any Subsidiary
> during the period of such ownership, lease or operation by the Borrower or any
> Subsidiary;
> 
>      (v) to the best of the Borrower’s knowledge, no property now or
> previously owned, leased or operated by the Borrower or any Subsidiary or any
> property to which the Borrower or any Subsidiary has, directly or indirectly,
> transported or arranged for the transportation of any Hazardous Substances, is
> listed or, to the best of

64



--------------------------------------------------------------------------------



> the Borrower’s knowledge, proposed for listing, on the National Priorities
> List promulgated pursuant to CERCLA, on CERCLIS (as defined in CERCLA) or on
> any similar federal, state or foreign list of sites requiring investigation or
> clean-up;
> 
>      (vi) there are no liens under Environmental Laws on any of the real
> property or other assets owned or leased by the Borrower or any Subsidiary, to
> the best of the Borrower’s knowledge no government actions have been taken or
> are in process which could subject any of such properties or assets to such
> liens, and neither the Borrower nor any Subsidiary would be required to place
> any notice or restriction relating to Hazardous Substances at any property
> owned by it in any deed to such property; and
> 
>      (vii) there has been no environmental investigation, study, audit, test,
> review or other analysis conducted of which the Borrower has knowledge in
> relation to the current or prior business of the Borrower or any property or
> facility now or previously owned, leased or operated by the Borrower or any
> Subsidiary, access to which has not been provided to the Lenders at least five
> (5) days prior to the date hereof.
> 
>      (b) To the best of the Borrower’s knowledge, no current facts,
> circumstances or conditions exist with respect to the Borrower or any of its
> Subsidiaries or any real property currently or formerly owned, operated or
> leased by the Borrower or any of its Subsidiaries that would reasonably be
> expected to result in the Borrower or any of its Subsidiary incurring
> unbudgeted Environmental Liabilities in excess of $10,000,000 either
> individually or at any particular property or $25,000,000 in the aggregate.
> 
>      (c) For purposes of this Section, the terms “Borrower” and “Subsidiary”
> shall include any business or business entity (including a corporation) which
> is a predecessor, in whole or in part, of the Borrower or any Subsidiary.

          Section 4.8    Taxes.

>      (a) The Borrower and its Subsidiaries have filed all United States
> Federal income tax returns and all other material tax returns (collectively,
> the “Tax Returns”) which are required to be filed by them and have paid all
> taxes and assessments payable by it which have become due pursuant to such
> returns or pursuant to any material assessment received by the Borrower or any
> Subsidiary, except any such taxes or charges which are being diligently
> contested in good faith by appropriate proceedings and for which adequate
> reserves have been provided for on the financial statements of the Borrower
> and its Subsidiaries to the extent required by and in accordance with GAAP. As
> of the Closing Date, no Tax Return is under audit or examination by any
> Governmental Authority and no notice of such an audit or examination or any
> assertion of any claim for Taxes has been given or made by any Governmental
> Authority. Proper and accurate amounts have been withheld by the Borrower and
> each of its Tax Affiliates from their respective employees for all periods in
> full and complete compliance with the tax, social security and unemployment
> withholding provisions of applicable Requirements of Law and such withholdings
> have been timely paid to the respective Governmental Authorities.
> 
>      (b) As of the Closing Date, none of the Borrower or any of its Tax
> Affiliates has (i) executed or filed with the IRS or any other Governmental
> Authority any

65



--------------------------------------------------------------------------------



> agreement or other document extending, or having the effect of extending, the
> period for the filing of any Tax Return or the assessment or collection of any
> charges, (ii) incurred any obligation under any tax sharing agreement or
> arrangement other than those of which the Administrative Agent has received a
> copy prior to the date hereof or (iii) been a member of an affiliated,
> combined or unitary group other than the group of which the Borrower (or its
> Tax Affiliate) is the common parent.
> 
>      (c) The Borrower does not intend to treat the Loans and the Letters of
> Credit and the related transactions contemplated hereby as being a “reportable
> transaction” (within the meaning of Treasury Regulation Section 1.6011-4 of
> the Code).

          Section 4.9    Ownership of Borrower; Subsidiaries.

>      (a) As of the date hereof, and after giving effect to the transactions
> contemplated on the Closing Date, the authorized capital stock of the Borrower
> consists of (i) 20,000 shares of common stock, $0.01 par value per share, of
> which 1,008 shares are issued and outstanding and (ii) 82,500 shares of Series
> A Preferred Stock, of which 54,300 shares are issued and outstanding. All of
> the outstanding capital stock of the Borrower has been validly issued, is
> fully paid and non-assessable and is owned beneficially and of record by the
> Persons listed on Schedule 4.9(c) . No Stock of the Borrower is subject to any
> option, warrant, right of conversion or purchase or any similar right. There
> are no agreements or understandings to which the Borrower is a party with
> respect to the voting, sale or transfer of any shares of Stock of the Borrower
> or any agreement restricting the transfer or hypothecation of any such shares.
> 
>      (b) Each of the Borrower’s Subsidiaries is a corporation or other legal
> entity duly incorporated or organized, validly existing and in good standing
> under the laws of its jurisdiction of organization, and has all corporate or
> other organizational powers and all material governmental licenses,
> authorizations, consents and approvals required to carry on its business as
> now conducted.
> 
>      (c) Schedule 4.9(c) lists (i) all of the Subsidiaries of the Borrower as
> of the Closing Date, (ii) as to each such Subsidiary, the jurisdiction of its
> organization, and (iii) as to each Domestic Subsidiary and each first-tier
> Foreign Subsidiary, the number of shares of each class of Stock authorized (if
> applicable), the number outstanding on the Closing Date, the number and
> percentage of the outstanding shares of each such class owned (directly or
> indirectly) by the Borrower and the direct parent thereof. No Stock of any
> Subsidiary of the Borrower is subject to any outstanding option, warrant,
> right of conversion or purchase of any similar right. All of the outstanding
> Stock of each Subsidiary of the Borrower owned (directly or indirectly) by the
> Borrower has been validly issued, is fully paid and non-assessable (to the
> extent applicable) and is owned by the Borrower or a Subsidiary of the
> Borrower, free and clear of all Liens (other than the Liens in favor of the
> New Senior Secured Note Trustee and the Existing Senior Secured Note Trustee),
> options, warrants, rights of conversion or purchase or any similar rights.
> Neither the Borrower nor any such Subsidiary is a party to, or has knowledge
> of, any agreement restricting the transfer or hypothecation of any Stock of
> any such Subsidiary, other than the Loan Documents, the New Senior Secured
> Note Documents and the Existing Senior Secured Note Documents. The Borrower
> does not own or hold, directly or indirectly, any Stock of any Person other
> than such Subsidiaries and

66



--------------------------------------------------------------------------------



> Investments permitted by Section 6.6. Each Domestic Subsidiary of the Borrower
> is a Guarantor, and each Guarantor is a direct or indirect Subsidiary of the
> Borrower.
> 
>      (d) Distributors Recycling, Inc. is a De Minimis Subsidiary.

     Section 4.10    No Regulatory Restrictions on Borrowing.

     None of the Borrower or any Subsidiary of the Borrower is (i) an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (iii) otherwise subject to any regulatory scheme which restricts
its ability to incur debt.

     Section 4.11   Full Disclosure.

>      (a) All information heretofore furnished by each Loan Party to any Agent
> or any Lender for purposes of or in connection with this Agreement or any
> transaction contemplated hereby (including in connection with the primary
> syndication of the Facility) is, and all such information hereafter furnished
> by each Loan Party to any Agent or any Lender will be true and accurate in all
> material respects on the date as of which such information is stated or
> certified and not incomplete by omitting to state any fact necessary to make
> such information not misleading in any material respect at such time in light
> of the circumstances under which such information was provided. Each Loan
> Party has, to the best of its knowledge, disclosed to the Lenders in writing
> any and all facts which materially and adversely affect, or may affect (to the
> extent the Loan Parties can now reasonably foresee), the business, operations
> or financial condition of the Borrower and its Consolidated Subsidiaries,
> taken as a whole, or the Loan Parties’ ability to perform their obligations
> under the Loan Documents.
> 
>      (b) The Projections were based on assumptions believed by the Borrower to
> be reasonable as of their date and as of their date represented the reasonable
> best estimate of future performance of the Borrower and its Subsidiaries.
> During the period from the date of the Projections to and including the
> Closing Date, to the best of the Borrower’s knowledge, no event has occurred
> and no condition has come into existence which would have caused the projected
> financial statements therein to be materially misleading.

     Section 4.12   Intellectual Property.

     The Borrower and each of its Subsidiaries owns, possesses or holds under
valid licenses all patents, trademarks, service marks, trade names, copyrights,
licenses and other intellectual property rights that are necessary for the
operation of their respective properties and businesses, and neither the
Borrower nor any of its Subsidiaries is in violation of any provision thereof.
Neither the Borrower nor its Subsidiaries has received actual notice of, or
knows of any valid basis for, any claim of infringement of any material license,
patent, trademark, trade name, service mark, copyright, trade secret or any
other intellectual property right of others, and, to the best knowledge of the
Borrower, there is no infringement or claim of infringement by others of any
material license, patent, trademark, trade name, service mark, copyright, trade
secret or other intellectual property right of the Borrower and its
Subsidiaries.

67



--------------------------------------------------------------------------------



     Section 4.13    Solvency.

     As of the Closing Date, after giving effect to the Loans and Letter of
Credit Obligations to be made or extended on the Closing Date and the other
transactions contemplated hereby to occur on the Closing Date, and at all times
thereafter, both before and after giving effect to the Loans and Letter of
Credit Obligations requested hereunder are made or extended: (i) the Borrower
and each Guarantor will have sufficient cash flow to enable it to pay its
respective debts as they mature and (ii) neither the Borrower nor any Guarantor
will have unreasonably small capital for the business in which it is engaged.

     Section 4.14    Labor Relations.

>      (a) Neither the Borrower nor any of its Subsidiaries is engaged in any
> unfair labor practice that could reasonably be expected to have a Material
> Adverse Effect. There is (i) no unfair labor practice complaint pending
> against the Borrower or any of its Subsidiaries or, to the best knowledge of
> the Borrower, threatened against any of them, before the National Labor
> Relations Board, and no grievance or arbitration proceeding arising out of or
> under any collective bargaining agreement is so pending against the Borrower
> or any of its Subsidiaries or, to the best knowledge of the Borrower,
> threatened against any of them, (ii) no strike, labor dispute, slowdown or
> stoppage pending against the Borrower or any of its Subsidiaries or, to the
> best knowledge of the Borrower, threatened against the Borrower or any of its
> Subsidiaries and (iii) no union representation question existing with respect
> to the employees of the Borrower or any of its Subsidiaries, except (with
> respect to any matter specified in clause (i), (ii) or (iii) above, either
> individually or in the aggregate) such as could not reasonably be expected to
> have a Material Adverse Effect.
> 
>      (b) Schedule 4.14 sets forth, as of the date hereof, all collective
> bargaining agreements covering any employee of the Borrower or its
> Subsidiaries, and all material consulting agreements, executive employment
> agreements, executive compensation plans, deferred compensation agreements,
> employee stock purchase and stock option plans and severance plans of the
> Borrower and any of its Subsidiaries.

     Section 4.15    Subordinated Notes; etc.

     All Obligations hereunder and under the other Loan Documents constitute
“ABL Facility Priority Lien Debt” as such term is defined in, and for purposes
of, the New Senior Secured Note Indenture. All Obligations hereunder and under
the other Loan Documents constitute “Priority Lien Debt” as such term is defined
in, and for purposes of, the Existing Senior Secured Note Indenture. All
Obligations hereunder and under the other Loan Documents constitute “Senior
Debt” and “Designated Senior Debt,” as such terms are defined in, and for
purposes of, the Existing Senior Subordinated Note Indenture. This Agreement
constitutes the “Credit Agreement” as such term is defined in, and for purposes
of, each of the Existing Senior Subordinated Note Indenture, the Existing Senior
Secured Note Indenture and the New Senior Secured Note Indenture.

     Section 4.16    Deposit Accounts.

     The only checking, savings, deposit, securities and other accounts at any
bank or other financial institution where cash or Cash Equivalents are deposited
or maintained by the

68



--------------------------------------------------------------------------------



Borrower or any other Loan Party are the accounts set forth on Schedule 4.16 and
such other Deposit Accounts as are opened in accordance with Section 5.11.
Schedule 4.16 hereto accurately sets forth, as of the Closing Date, for each
Loan Party, each such Deposit Account maintained by such Loan Party (including a
description thereof and the respective account number) and the name of the
respective bank with which such Deposit Account is maintained.

     Section 4.17    No Burdensome Restrictions; No Defaults.

>      (a) None of the Borrower or any Subsidiary of the Borrower (i) is a party
> to any Contractual Obligation the compliance with one or more of which would
> have, in the aggregate, a Material Adverse Effect or the performance of which
> by any thereof, either unconditionally or upon the happening of an event,
> would result in the creation of a Lien (other than a Lien permitted under
> Section 6.1) on the assets of any thereof or (ii) is subject to one or more
> charter or corporate restrictions that would, in the aggregate, have a
> Material Adverse Effect.
> 
>      (b) None of the Borrower or any Subsidiary of the Borrower is in default
> under or with respect to any Contractual Obligation owed by it and, to the
> knowledge of the Borrower, no other party is in default under or with respect
> to any Contractual Obligation owed to any Loan Party or to any Subsidiary of
> any Loan Party, other than, in either case, those defaults that, in the
> aggregate, would not have a Material Adverse Effect.
> 
>      (c) No Default or Event of Default has occurred and is continuing.
> 
>      (d) To the best knowledge of the Borrower, there are no Requirements of
> Law applicable to any Loan Party or any Subsidiary of any Loan Party the
> compliance with which by such Loan Party or such Subsidiary, as the case may
> be, would, in the aggregate, have a Material Adverse Effect.

     Section 4.18    Insurance.

     All policies of insurance of any kind or nature of the Borrower or any of
its Subsidiaries, including policies of life, fire, theft, product liability,
public liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. None
of the Borrower or any of its Subsidiaries has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

     Section 4.19    Title; Real Property.

     Each of the Borrower and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all Real Property and good title to all
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 6.1. Set forth on Schedule 4.19 is a
complete and accurate list of all Real Property of each Loan Party and its
Subsidiaries and showing, as of

69



--------------------------------------------------------------------------------



the Closing Date, the current street address (including, where applicable,
county, state and other relevant jurisdictions), record owner and, where
applicable, lessee thereof.

ARTICLE V

AFFIRMATIVE COVENANTS

     The Borrower hereby covenants and agrees that, on and after the Closing
Date and until the Revolving Credit Commitments and all Letters of Credit have
terminated and the Loans and Reimbursement Obligations, together with interest,
fees and all other Obligations (other than indemnities for which no claim for
payment has been made) incurred hereunder and under the other Loan Documents,
are paid in full:

     Section 5.1    Information.

     The Borrower shall deliver to the Administrative Agent (with sufficient
copies for each of the Lenders):

>      (a) Annual Reports. As soon as available and in any event within 90 days
> after the end of each Fiscal Year, a Consolidated and consolidating balance
> sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
> Fiscal Year and the related consolidated statements of operations, cash flows
> and stockholders’ equity for such Fiscal Year, setting forth in each case in
> comparative form the figures for the previous Fiscal Year, all prepared in
> conformity with GAAP and certified, without qualification as to the scope of
> the audit or as to the Borrower being a going concern, by BDO Seidman, LLP or
> other independent public accountants of nationally recognized standing,
> together with the report of such accounting firm stating that (i) such
> Financial Statements fairly present the Consolidated financial position of the
> Borrower and its Subsidiaries as at the dates indicated and the results of
> their operations and cash flow for the periods indicated in conformity with
> GAAP applied on a basis consistent with prior years (except for changes with
> which such accounting firm shall concur and that shall have been disclosed in
> the notes to the Financial Statements) and (ii) the examination by such
> accounting firm in connection with such Financial Statements has been made in
> accordance with generally accepted auditing standards.
> 
>      (b) Quarterly Reports. As soon as available and in any event within 45
> days after the end of each of the first three Fiscal Quarters of each Fiscal
> Year, a consolidated balance sheet of the Borrower and its Consolidated
> Subsidiaries as of the end of such Fiscal Quarter, the related consolidated
> statement of operations for such Fiscal Quarter and the related consolidated
> statements of cash flows for the portion of the Fiscal Year ended at the end
> of such Fiscal Quarter, setting forth in the case of each such statement of
> cash flows in comparative form the figures for the corresponding period in the
> previous Fiscal Year, all certified (subject to normal year end adjustments)
> as to fairness of presentation and consistency with GAAP by the Borrower’s
> chief executive officer, chief financial officer or chief accounting officer.
> 
>      (c) Compliance Certificate. Simultaneously with the delivery of each set
> of financial statements referred to in clauses (a) or (b) above, a certificate
> of the Borrower’s chief executive officer, chief financial officer or chief
> accounting officer (i)

70



--------------------------------------------------------------------------------



> stating whether any Default exists on the date of such certificate and, if any
> Default then exists, setting forth the details thereof and the action which
> the Borrower is taking or proposes to take with respect thereto, and (ii) with
> respect to the financial statements referred to in clause (a) above only,
> setting forth in reasonable detail the calculations required to establish
> whether the Borrower was in compliance with the requirements of Section 6.16
> (Capital Expenditures) on the date of such financial statements.
> 
>      (d) Accountant’s Certificate. Simultaneously with the delivery of each
> set of financial statements referred to in clause (a) above, a statement of
> the firm of independent public accountants which reported on such statements
> (i) stating whether anything has come to their attention to cause them to
> believe that any Default existed on the date of such statements, and (ii)
> confirming the calculations set forth in the officer’s certificate delivered
> simultaneously therewith pursuant to clause (c) above.
> 
>      (e) Projections. Commencing with the Fiscal Year ending on or around June
> 30, 2007, within 60 days of the beginning of each Fiscal Year, and containing
> substantially the types of financial information contained in the Projections,
> forecasts prepared by management of the Borrower for each Fiscal Year through
> the Fiscal Year in which the Revolving Credit Termination Date is scheduled to
> occur, including, in each instance, (x) a projected quarterly (for the next
> four Fiscal Quarters) and year-end Consolidated balance sheet and income
> statement and (y) a statement of all of the material assumptions on which such
> forecasts are based.
> 
>      (f) Default Notices. Within 3 Business Days after any officer of any Loan
> Party obtains knowledge of any Default, a certificate of the Borrower’s chief
> executive officer or chief accounting officer setting forth the details
> thereof and the action which the Borrower is taking or proposes to take with
> respect thereto.
> 
>      (g) Material Adverse Effect. As soon as reasonably practicable, and in
> any event within 3 Business Days after any officer of any Loan Party obtains
> knowledge thereof, notice of any event or condition (including, without
> limitation, any litigation, governmental investigation or other proceeding)
> which has had or threatens to have a Material Adverse Effect and the nature of
> such Material Adverse Effect, setting forth the details thereof and the action
> which the Borrower is taking or proposes to take with respect thereto.
> 
>      (h) SEC Filings. Promptly after the filing thereof, notice of all
> registration statements (other than the exhibits thereto and any registration
> statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
> 8-K (or their equivalents) filed by the Borrower or any of its Subsidiaries
> with the SEC and, to the extent not publicly available on the SEC’s EDGAR
> database, copies thereof.
> 
>      (i) ERISA Matters. Promptly, if and when any member of the ERISA Group
> (i) gives or is required to give notice to the PBGC of any “reportable event”
> (as defined in Section 4043 of ERISA) with respect to any Plan which might
> reasonably constitute grounds for a termination of such Plan under Title IV of
> ERISA, or knows that the plan administrator of any Plan has given or is
> required to give notice of any such reportable event, a copy of the notice of
> such reportable event given or required to be given to the PBGC; (ii) receives
> notice of complete or partial withdrawal liability under Title IV of ERISA or
> notice that any Multiemployer Plan is in reorganization, is

71



--------------------------------------------------------------------------------



> insolvent or has been terminated, a copy of such notice; (iii) receives notice
> from the PBGC under Title IV of ERISA of an intent to terminate, impose
> liability (other than for premiums under Section 4007 of ERISA) in respect of,
> or appoint a trustee to administer any Plan, a copy of such notice; (iv)
> applies for a waiver of the minimum funding standard under Section 412 of the
> Code, a copy of such application; (v) gives notice of intent to terminate any
> Plan under Section 4041 of ERISA, a copy of such notice and other information
> filed with the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to
> Section 4063 of ERISA, a copy of such notice or (vii) fails to make any
> payment or contribution to any Plan or Multiemployer Plan or makes any
> amendment to any Plan which has resulted or could reasonably result in the
> imposition of a Lien or the posting of a bond or other security, a certificate
> of the Borrower’s chief executive officer or chief accounting officer setting
> forth details as to such occurrence and the action, if any, which the Borrower
> or applicable member of the ERISA Group is required or proposes to take.
> 
>      (j) Environmental Matters. Promptly, upon receipt of any complaint,
> order, citation, notice or other written communication from any Person with
> respect to, or upon the Borrower’s obtaining knowledge of, (i) the existence
> or alleged existence of a violation of any applicable Environmental Law or any
> Environmental Liability in connection with any property now or previously
> owned, leased or operated by the Borrower or any of its Subsidiaries, (ii) any
> Release of any Hazardous Substance on such property or any part thereof in a
> quantity that is reportable under any applicable Environmental Law, and (iii)
> any pending or threatened proceeding for the termination, suspension or
> non-renewal of any permit required under any applicable Environmental Law, in
> each case (x) which could result in the Borrower or any of its Subsidiaries
> incurring Environmental Liabilities in excess of $1,000,000 for any individual
> issue or relating to a particular facility, or $5,000,000 in the aggregate in
> any Fiscal Year or (y) which individually or in the aggregate could have a
> Material Adverse Effect.
> 
>      (k) Management Letters. Within 3 Business Days after receipt thereof by
> any Loan Party, copies of each management letter, exception report or similar
> letter or report received by such Loan Party from its independent certified
> public accountants.
> 
>      (l) Notices Under Certain Indentures. Promptly after the sending or
> filing thereof, the Borrower shall send the Administrative Agent copies of all
> material notices, certificates or reports delivered pursuant to, or in
> connection with, the New Senior Secured Note Indenture, the Existing Senior
> Secured Note Indenture or the Existing Senior Subordinated Note Indenture.
> 
>      (m) Insurance. As soon as is practicable and in any event by September 30
> of each Fiscal Year, the Borrower shall furnish the Administrative Agent (in
> sufficient copies for each of the Lenders) with (a) a report in form and
> substance satisfactory to the Administrative Agent and the Lenders outlining
> all material insurance coverage maintained as of the date of such report by
> the Borrower or any Subsidiary of the Borrower and the duration of such
> coverage and (b) an insurance broker’s statement that all premiums then due
> and payable with respect to such coverage have been paid and confirming that
> the Administrative Agent has been named as loss payee with respect to all such
> insurance covering any Collateral.

72



--------------------------------------------------------------------------------



>      (n) Borrowing Base Determination.
> 
>      (i) During the period from the Closing Date to the date that is 120 days
> after the Closing Date, the Borrower shall deliver, as soon as available and
> in any event not later than ten days after the end of each fiscal month, a
> Borrowing Base Certificate as of the end of such fiscal month executed by a
> Responsible Officer of the Borrower. From and after the date that is 120 days
> after the Closing Date, and at any time a Default or Event of Default has
> occurred and is continuing, the Borrower shall deliver, as soon as available
> and in any event not later than 5 days after the last day of each calendar
> week, a Borrowing Base Certificate as of the end of such week executed by a
> Responsible Officer of the Borrower.
> 
>      (ii) The Borrower shall conduct, or shall cause to be conducted, at its
> expense and upon request of the Administrative Agent, and present to the
> Administrative Agent for approval, such Appraisals as the Administrative Agent
> shall request for the purpose of determining the Borrowing Base, all upon
> notice and at such times during normal business hours and as often as may be
> reasonably requested; provided, however, that unless a Default or Event of
> Default shall be continuing or a Collateral Availability Period shall be in
> effect, the Administrative Agent shall request no more than one such Appraisal
> during any calendar year at the Borrower’s cost and expense. The
> Administrative Agent shall, at the Borrower’s sole cost and expense, make test
> verifications of the Accounts and physical verifications of the Inventory in
> any manner and through any medium that the Administrative Agent considers
> advisable at least four times during each calendar year, and the Borrower
> shall furnish all such assistance and information as the Administrative Agent
> may require in connection therewith; provided, however, that unless a Default
> or Event of Default shall be continuing or a Collateral Availability Period
> shall be in effect, the Administrative Agent shall make no more than 4 such
> verifications during any calendar year at the Borrower’s cost and expense. The
> Syndication Agent may accompany the Administrative Agent during such
> verifications , at the Borrower’s sole cost and expense to the extent provided
> in Section 9.3(b)(ii) . The Borrower shall furnish to the Administrative Agent
> any information that the Administrative Agent may reasonably request regarding
> the determination and calculation of the Borrowing Base including correct and
> complete copies of any invoices, underlying agreements, instruments or other
> documents and the identity of all Account Debtors in respect of Accounts
> referred to therein.
> 
>      (iii) The Borrower shall promptly notify the Administrative Agent in
> writing in the event that at any time the Borrower receives or otherwise gains
> knowledge that a Collateral Availability Period has begun.
> 
>      (iv) At any time and from time to time, upon the Administrative Agent’s
> request and at the expense of the Borrower, the Borrower shall cause
> independent public accountants or others satisfactory to the Administrative
> Agent to furnish to the Administrative Agent reports showing reconciliations,
> aging and test verifications of, and trial balances for, the Accounts;
> provided, however, that unless a Default or Event of Default shall be
> continuing, the Administrative Agent shall request no more than 4 such reports
> during any calendar year.
> 
>      (o) Tax Reporting. Promptly after the Borrower determines that it intends
> to treat the Loans and the Letters of Credit and the related transactions

73



--------------------------------------------------------------------------------



> contemplated hereby as a “reportable transaction” within the meaning of
> Treasury Regulation Section 1.6011-4 of the Code, the Borrower shall give the
> Administrative Agent written notice thereof and shall deliver to the
> Administrative Agent all IRS forms required in connection therewith.
> 
>      (p) Other Information. From time to time such additional information
> regarding the financial position or business of the Borrower and its
> Subsidiaries (including, without limitation, any Guarantor) as the
> Administrative Agent, at the request of any Lender, may reasonably request.

     Section 5.2    Payment of Obligations.

     The Borrower shall pay and discharge, and shall cause each Subsidiary to
pay and discharge, at or before maturity, all of their respective material
obligations and liabilities (including, without limitation, tax liabilities and
claims of materialmen, warehousemen and the like which if unpaid might by law
give rise to a Lien other than inchoate statutory liens in respect of
obligations not yet due and payable), except where the same are contested in
good faith by appropriate proceedings, and shall maintain, and shall cause each
Subsidiary to maintain, in accordance with GAAP, any appropriate reserves for
the accrual thereof.

     Section 5.3    Maintenance of Property; Insurance.

>      (a) The Borrower shall keep, and shall cause each Subsidiary to keep, all
> property useful and necessary in its business in good working order and
> condition, ordinary wear and tear excepted.
> 
>      (b) The Borrower shall, and shall cause each Subsidiary to, (i) maintain
> (either in the Borrower’s name or in such Subsidiary’s own name) with
> financially sound and responsible insurance companies, insurance on all their
> respective properties in at least such amounts, against at least such risks
> and with no greater risk retention as are usually maintained, insured against
> or retained, as the case may be, in the same general area by companies of
> established repute engaged in the same or a similar business, and such other
> insurance as may be reasonably requested by the Requisite Lenders, and, in any
> event, all insurance required by any Collateral Documents and (ii) cause all
> such insurance covering any Collateral to name the Administrative Agent on
> behalf of the Secured Parties as loss payee and to provide that no
> cancellation, material addition in amount or material change in coverage shall
> be effective until after 30 days’ (or, in the case of non-payment of premiums,
> 10 days’) written notice thereof to the Administrative Agent. The Borrower
> shall furnish to the Lenders, upon request from the Agent, information
> presented in reasonable detail as to the insurance so carried.

     Section 5.4      Conduct of Business and Maintenance of Existence.

     The Borrower and its Subsidiaries shall preserve, renew and keep in full
force and effect their respective corporate existences and their respective
rights, privileges and franchises, except as permitted by Sections 6.3 and 6.4.
The Borrower shall, and shall cause each Subsidiary of the Borrower to, use its
reasonable efforts, in the ordinary course and consistent with past practice, to
preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with the Borrower or
any of its

74



--------------------------------------------------------------------------------



Subsidiaries, except in each case where the failure to comply with the covenants
in this sentence would not, in the aggregate, have a Material Adverse Effect.

     Section 5.5    Compliance with Laws.

     The Borrower shall comply, and shall cause each Subsidiary to comply, in
all material respects with all Requirements of Law (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) and Permits, except where the necessity or manner of compliance
therewith is contested in good faith by appropriate proceedings. The Borrower
shall comply, and shall cause each Subsidiary to comply, with all Contractual
Obligations, except where the failure to so comply would not, in the aggregate,
have a Material Adverse Effect.

     Section 5.6    Inspection of Property, Books and Records.

     The Borrower shall keep, and shall cause each Subsidiary to keep, proper
books of record and account in which full and correct entries shall be made in
conformity with GAAP of all dealings and transactions in relation to its
business and activities. The Borrower shall permit, and shall cause each
Subsidiary to permit, the Agents and the Lenders, or any agents or
representatives thereof, to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be requested. The Borrower
shall authorize its certified public accountants, and shall cause the certified
public accountants of any Subsidiary of the Borrower, if any, to disclose to any
Agent or any Lender any and all financial statements and other information of
any kind, as any Agent or any Lender reasonably requests and that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of the Borrower or any Subsidiary of the
Borrower.

     Section 5.7    Use of Proceeds; Compliance with Margin Regulations.

>      (a) The proceeds of the Loans and the Letters of Credit shall be used by
> the Borrower (and, to the extent distributed to them by the Borrower, each
> other Loan Party) solely (a) to refinance certain Indebtedness and other
> obligations outstanding under the Existing Credit Agreement, (b) for the
> payment of transaction costs, fees and expenses incurred in connection with
> this Agreement and the transactions contemplated hereby and (c) for working
> capital and general corporate purposes.
> 
>      (b) Neither the making of any Loan hereunder nor the use of the proceeds
> thereof, nor the issuance of any Letter of Credit, will violate or be
> inconsistent with the provisions of the Margin Regulations. Neither any
> proceeds of the Loans nor any Letter of Credit will be used, directly or
> indirectly, for the purpose, whether immediate, incidental or ultimate, of
> buying or carrying any Margin Stock.

     Section 5.8    Environmental.

     The Borrower shall, and shall cause each Subsidiary of the Borrower to,
comply in all material respects with Environmental Laws and, without limiting
the foregoing, the Borrower shall, at its sole cost and expense, upon receipt of
any notification or otherwise

75



--------------------------------------------------------------------------------



obtaining knowledge of any Release or other event that has any reasonable
likelihood of any of the Borrower or any Subsidiary of the Borrower incurring
Environmental Liabilities whose Dollar Equivalent shall exceed $10,000,000
individually or $25,000,000 in the aggregate, (a) conduct, or pay for
consultants to conduct, tests or assessments of environmental conditions at such
operations or properties, including the investigation and testing of subsurface
conditions and (b) take such Remedial Action and undertake such investigation or
other action as required by Environmental Laws or as any Governmental Authority
requires or as is appropriate and consistent with good business practice to
address the Release or event and otherwise ensure compliance with Environmental
Laws.

     Section 5.9    Additional Collateral and Guaranties.

     To the extent not delivered to the Administrative Agent on or before the
Closing Date (including in respect of after-acquired property and Persons that
become Subsidiaries of any Loan Party after the Closing Date), the Borrower
agrees promptly to do, or cause each Subsidiary of the Borrower to do, each of
the following, unless otherwise agreed by the Administrative Agent:

>      (a) deliver to the Administrative Agent such duly-executed supplements
> and amendments to the Guaranty (or, in the case of any Subsidiary of any Loan
> Party that is not a Domestic Subsidiary, foreign guarantees and related
> documents), in each case in form and substance reasonably satisfactory to the
> Administrative Agent and as the Administrative Agent deems necessary or
> advisable in order to ensure that each Subsidiary of each Loan Party
> guaranties, as primary obligor and not as surety, the full and punctual
> payment when due of the Obligations or any part thereof; provided, however,
> that, unless (x) the Borrower and the Administrative Agent otherwise agree, or
> (y) such Subsidiary guarantees or otherwise becomes obligated under any
> Indebtedness of the Borrower or any of the Borrower’s other Domestic
> Subsidiaries, in no event shall any Non-U.S. Person be required to guaranty
> the payment of the Obligations;
> 
>      (b) deliver to the Administrative Agent such duly-executed joinder and
> amendments to the Security Agreement and, if applicable, the other Collateral
> Documents (or, in the case of any such Subsidiary of any Loan Party that is
> not a Domestic Subsidiary and becomes a Guarantor pursuant to clause (a)
> above, foreign charges, pledges, security agreements and other Collateral
> Documents), in each case in form and substance reasonably satisfactory to the
> Administrative Agent and as the Administrative Agent deems necessary or
> advisable in order to effectively grant to the Administrative Agent, for the
> benefit of the Secured Parties, a valid, perfected and enforceable
> first-priority security interest in all property interests and other assets of
> any Loan Party or any Subsidiary of any Loan Party constituting Collateral;
> 
>      (c) deliver to the Administrative Agent all certificates, instruments and
> other documents representing all Pledged Instruments and all other debt
> Securities constituting Collateral being pledged pursuant to the joinders,
> amendments and foreign agreements executed pursuant to clause (b) above, in
> each case, endorsed in blank and executed and delivered by a Responsible
> Officer of such Loan Party or such Subsidiary thereof, as the case may be;
> 
>      (d) to take such other actions necessary or advisable to ensure the
> validity or continuing validity of the guaranties required to be given
> pursuant to clause (a)

76



--------------------------------------------------------------------------------



> above or to create, maintain or perfect the security interest required to be
> granted pursuant to clause (b) above, including the filing of UCC financing
> statements in such jurisdictions as may be required by the Collateral
> Documents or by law or as may be reasonably requested by the Administrative
> Agent; and
> 
>      (e) if requested by the Administrative Agent, deliver to the
> Administrative Agent legal opinions relating to the matters described above,
> which opinions shall be in form and substance, and from counsel, reasonably
> satisfactory to the Administrative Agent.

     Section 5.10    Further Assurances.

>      (a) The Borrower shall, and shall cause each of the other Loan Parties
> to, at the Borrower’s sole cost and expense, do, execute, acknowledge and
> deliver all such further acts, deeds, conveyances, mortgages, assignments,
> notices of assignment and transfers as the Administrative Agent shall from
> time to time request, which may be necessary in the reasonable judgment of the
> Administrative Agent from time to time to assure, perfect, convey, assign and
> transfer to the Administrative Agent the property and rights conveyed or
> assigned pursuant to the Collateral Documents, or which may facilitate the
> performance of the terms of the Collateral Documents, or the filing,
> registering or recording of the Collateral Documents.
> 
>      (b) All costs and expenses in connection with the grant of any security
> interests under the Collateral Documents, including, without limitation,
> reasonable legal fees and other reasonable costs and expenses in connection
> with the granting, perfecting and maintenance of any security interests under
> the Collateral Documents or the preparation, execution, delivery, recordation
> or filing of documents and any other acts as the Administrative Agent may
> reasonably request in connection with the grant of such security interests,
> shall be paid by the Borrower promptly upon demand.
> 
>      (c) The Borrower shall not, and shall not permit any of its Subsidiaries
> to, enter into or become subject to any agreement which would impair their
> ability to comply, or which would purport to prohibit them from complying,
> with the provisions of this Section.

     Section 5.11    Control Accounts; Approved Deposit Accounts.

>      (a) The Borrower shall, and shall cause each other Loan Party to, (i)
> deposit in an Approved Deposit Account all cash they receive, (ii) not
> establish or maintain any Securities Account that is not a Control Account and
> (iii) not establish or maintain any Deposit Account other than with a Deposit
> Account Bank; provided, however, that the Borrower and each other Loan Party
> may (i) maintain payroll, withholding tax and other fiduciary accounts, (ii)
> maintain accounts with the Administrative Agent, (iii) maintain “Collateral
> Accounts” as defined in and to the extent required by the New Senior Secured
> Note Indenture and (iv) maintain other accounts as long as the aggregate
> balance in all such accounts does not exceed $1,000,000.
> 
>      (b) The Borrower shall, and shall cause each other Loan Party to, (i)
> instruct each Account Debtor or other Person obligated to make a payment to
> any of them under any Account or General Intangible to make payment, or to
> continue to make

77



--------------------------------------------------------------------------------



> payment, to an Approved Deposit Account and (ii) deposit in an Approved
> Deposit Account immediately upon receipt all Proceeds of such Accounts and
> General Intangibles received by the Borrower or any other Loan Party from any
> other Person.
> 
>      (c) In the event (i) the Borrower, any other Loan Party or any Deposit
> Account Bank shall, after the date hereof, terminate an agreement with respect
> to the maintenance of an Approved Deposit Account for any reason, (ii) the
> Administrative Agent shall demand such termination as a result of the failure
> of a Deposit Account Bank to comply with the terms of the applicable Deposit
> Account Control Agreement or (iii) the Administrative Agent determines in its
> sole discretion that the financial condition of a Deposit Account Bank has
> materially deteriorated, the Borrower shall, and shall cause each other Loan
> Party to, notify all of their respective obligors that were making payments to
> such terminated Approved Deposit Account to make all future payments to
> another Approved Deposit Account.
> 
>      (d) In the event (i) the Borrower, any other Loan Party or any Approved
> Securities Intermediary shall, after the date hereof, terminate an agreement
> with respect to the maintenance of a Control Account for any reason, (ii) the
> Administrative Agent shall demand such termination as a result of the failure
> of an Approved Securities Intermediary to comply with the terms of the
> applicable Securities Account Control Agreement or (iii) the Administrative
> Agent determines in its sole discretion that the financial condition of an
> Approved Securities Intermediary has materially deteriorated, the Borrower
> shall, and shall cause each other Loan Party to, notify all of its obligors
> that were making payments to such terminated Control Account to make all
> future payments to another Control Account.
> 
>      (e) The Administrative Agent may establish one or more Cash Collateral
> Accounts with such depositaries and securities intermediaries as it in its
> sole discretion shall determine. The Borrower agrees that each such Cash
> Collateral Account shall be under the sole dominion and control of the
> Administrative Agent and that the Administrative Agent shall be the
> Entitlement Holder with respect to each such Cash Collateral Account that is a
> Securities Account and the only Person authorized to give Entitlement Orders
> with respect to each such Securities Account. Without limiting the foregoing,
> funds on deposit in any Cash Collateral Account may be invested (but the
> Administrative Agent shall be under no obligation to make any such investment)
> in Cash Equivalents at the direction of the Administrative Agent and, except
> during a Collateral Availability Period or during the continuance of Default
> or an Event of Default, the Administrative Agent agrees with the Borrower to
> issue Entitlement Orders for such investments in Cash Equivalents as requested
> by the Borrower; provided, however, that the Administrative Agent shall not
> have any responsibility for, or bear any risk of loss of, any such investment
> or income thereon. None of the Borrower, any Subsidiary of the Borrower or any
> other Loan Party or Person claiming on behalf of or through the Borrower, any
> Subsidiary of the Borrower or any other Loan Party shall have any right to
> demand payment of any funds held in any Cash Collateral Account at any time
> prior to the termination of all outstanding Letters of Credit and the payment
> in full of all then outstanding and payable monetary Obligations. The
> Administrative Agent shall apply all funds on deposit in a Cash Collateral
> Account as provided in Section 2.9(d).

78



--------------------------------------------------------------------------------



     Section 5.12    Landlord Waivers and Bailee’s Letters.

     The Borrower shall, and shall cause each of its Subsidiaries to, deliver
such Landlord Waivers and Bailee’s Letters as the Administrative Agent shall
request in its sole discretion exercised reasonably.

     Section 5.13    Consultant.

     From and after the date that is 15 days after the Closing Date (or such
later date acceptable to the Agents in their sole discretion) to such time as
the Agents are reasonably satisfied with the Loan Parties’ financial reporting
systems, the Borrower shall retain a consultant reasonably acceptable to the
Agents to assist the Loan Parties in the management of their financial reporting
systems.

     Section 5.14    Real Property.

     If any Collateral is located, stored, used or held at the premises of a
third party subject to a Lease and the Administrative Agent has not received a
Landlord Waiver from the landlord under such Lease, the Borrower shall, and
shall cause each of its Subsidiaries to, (i) comply in all material respects
with all of their respective obligations under such Lease, (ii) not modify,
amend, cancel, extend or otherwise change in any materially adverse manner any
term, covenant or condition of such Lease, (iii) not assign or sublet such Lease
if such assignment or sublet would have a Material Adverse Effect and (iv)
provide the Administrative Agent with a copy of each notice of default under
such Lease received by the Borrower or any Subsidiary of the Borrower
immediately upon receipt thereof and deliver to the Administrative Agent a copy
of each notice of default sent by the Borrower or any Subsidiary of the Borrower
under such Lease simultaneously with its delivery of such notice under such
Lease.

     Section 5.15    Post-Closing Matters.

     The Borrower shall, and shall cause each of its Subsidiaries to, deliver
each of the documents, instruments and agreements and take each of the actions
set forth on Schedule 5.15 within the time periods set forth on such Schedule.

ARTICLE VI

NEGATIVE COVENANTS

     The Borrower hereby covenants and agrees that, on and after the Closing
Date and until the Revolving Credit Commitments and all Letters of Credit have
terminated and the Loans and Reimbursement Obligations, together with interest,
fees and all other Obligations (other than indemnities for which no claim for
payment has been made) incurred hereunder and under the other Loan Documents,
are paid in full:

     Section 6.1    Limitation on Liens.

     Neither the Borrower nor any Subsidiary shall create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except:

79



--------------------------------------------------------------------------------




>      (a) any Lien of the Borrower and its Subsidiaries in existence on the
> Closing Date and listed on Schedule 6.1;
> 
>      (b) any purchase money Lien on any asset securing Indebtedness permitted
> by Section 6.2(b)(i); provided, however, that (i) such Lien attaches to such
> asset concurrently with or within 180 days after the acquisition thereof, (ii)
> such Lien shall be limited in each case to the asset so acquired, constructed
> or improved and (iii) such Lien shall not encumber any Accounts or Inventory
> of any Loan Party;
> 
>      (c) any Lien on any asset of any Person existing at the time such Person
> is merged or consolidated with or into the Borrower or a Subsidiary, or at the
> time such Person becomes a Subsidiary or at the time such asset is acquired,
> in each case, pursuant to a merger, consolidation or acquisition permitted by
> this Agreement, and not created in contemplation of such event (and so long as
> such Lien does not extend to, or attach to any additional asset, as a result
> of (or after giving effect to) the respective merger or consolidation) and if
> securing Indebtedness, such Indebtedness is permitted under Section
> 6.2(b)(ii); provided, however, that such Lien shall not encumber any Accounts
> or Inventory of any Loan Party;
> 
>      (d) any Lien arising out of the refinancing, extension, renewal or
> refunding (including successive refinancings, extensions, renewals or
> refundings) of any Indebtedness secured by any Lien permitted by any of the
> foregoing clauses of this Section; provided, however, that such Indebtedness
> is not secured by any additional assets and the principal amount of such
> Indebtedness is not increased (except for the amount of any premium required
> to be paid pursuant to the terms of such Indebtedness, plus expenses
> reasonably incurred by the issuer of such Indebtedness, in connection with
> such refinancing, extension, renewal or refunding);
> 
>       (e) Liens created by the Collateral Documents;
> 
>      (f) encumbrances arising by reason of zoning restrictions, easements,
> licenses, reservations, covenants, rights-of-way, utility easements, building
> restrictions and other similar encumbrances on the use of real property not
> materially detracting from the value of such real property or not materially
> interfering with the ordinary conduct of the business conducted and proposed
> to be conducted at such real property;
> 
>      (g) Liens to secure Indebtedness of a Foreign Subsidiary permitted under
> Section 6.2(d); provided, however, that no such Lien shall encumber any
> Collateral;
> 
>      (h) inchoate Liens for taxes, assessments or governmental charges or
> levies not yet due or Liens for taxes, assessments or governmental charges or
> levies being contested in good faith and by appropriate proceedings for which
> adequate reserves have been established in accordance with GAAP;
> 
>      (i) Liens arising out of judgments, decrees or attachments not exceeding
> $7,500,000 in the aggregate at any time outstanding with respect to which the
> Borrower and/or its Subsidiaries shall in good faith be prosecuting an appeal
> or proceedings for review for which adequate reserves have been established in
> accordance

80



--------------------------------------------------------------------------------



> with GAAP; provided, however, that no cash or other property shall be pledged
> by the Borrower or any Subsidiary as security therefor;
> 
>      (j) Liens to secure Indebtedness or other obligations in an aggregate
> amount at no time exceeding $5,000,000; provided, however, that no such Lien
> shall encumber any Collateral;
> 
>      (k) Liens created pursuant to the Existing Senior Secured Note Documents
> to secure the obligations under the Existing Senior Secured Notes and the
> other Existing Senior Secured Note Documents; and
> 
>      (l) Liens created pursuant to the New Senior Secured Note Documents to
> secure the obligations under the New Senior Secured Notes and the other New
> Senior Secured Note Documents.
> 
> Section 6.2    Limitation on Indebtedness.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
incur or at any time be liable with respect to any Indebtedness except:

>      (a) Indebtedness under this Agreement and Guaranty Obligations in respect
> thereto;
> 
>      (b) (i) Purchase money Indebtedness in an aggregate principal amount at
> any time outstanding not to exceed $25,000,000 incurred or assumed for the
> purpose of financing all or any part of the cost of acquiring, constructing or
> improving fixed assets and (ii) Indebtedness existing at the time a Person is
> merged or consolidated with or into the Borrower or a Subsidiary, or at the
> time such Person becomes a Subsidiary or at the time such asset is acquired,
> so long as the principal amount of Indebtedness under this clause (ii) does
> not exceed $25,000,000 at any time outstanding and was not incurred in
> contemplation of such merger, consolidation or asset acquisition, and any
> subsequent extensions, renewals or replacements thereof so long as the
> principal amount thereof is not increased above the amount outstanding
> immediately prior thereto (except for the amount of any premium required to be
> paid pursuant to the terms of such Indebtedness, plus expenses reasonably
> incurred by the issuer of such Indebtedness, in connection with such
> extension, renewal or replacement);
> 
>      (c) Indebtedness of the Borrower owed to a Guarantor, or Indebtedness of
> a Guarantor owed to the Borrower or another Guarantor;
> 
>      (d) Indebtedness of Foreign Subsidiaries in an aggregate amount not to
> exceed $25,000,000;
> 
>      (e) Indebtedness of the Borrower and its Subsidiaries not otherwise
> permitted by this Section 6.2 incurred after the Closing Date in an aggregate
> principal amount at any time outstanding not to exceed $10,000,000; provided,
> however, that the aggregate principal amount of Indebtedness incurred by all
> Loan Parties pursuant to this clause (e) shall not exceed $5,000,000 at any
> time outstanding;

81



--------------------------------------------------------------------------------



>      (f) (i) Guaranty Obligations of the Borrower or any Guarantor of
> Indebtedness of the Borrower or any other Guarantor permitted by this Section
> 6.2 and (ii) Guaranty Obligations of any Subsidiary that is not a Guarantor of
> Indebtedness of the Borrower or any of its Subsidiaries permitted by this
> Section 6.2;
> 
>      (g) Indebtedness of a Foreign Subsidiary owed to a Foreign Subsidiary;
> 
>      (h) Indebtedness (other than Indebtedness described in clauses (j), (k)
> and (l) below) outstanding as of the Closing Date and listed on Schedule 6.2,
> plus any subsequent extensions, renewals or replacements thereof; provided,
> however, that, after giving effect to any extensions, renewals or
> replacements, Indebtedness permitted pursuant to this Section 6.2(h) does not
> exceed the respective amount listed on Schedule 6.2 as of the Closing Date;
> 
>      (i) Indebtedness consisting of obligations in respect of performance and
> surety bonds and completion guaranties incurred (i) in the ordinary course of
> business not to exceed $500,000 in aggregate amount at any time outstanding
> and (ii) in connection with the appeal of judgments or orders rendered against
> the Borrower or any of its Subsidiaries not to exceed $7,500,000 in aggregate
> amount at any time outstanding;
> 
>      (j) Indebtedness of the Borrower incurred under the Existing Senior
> Secured Notes and the other Existing Senior Secured Note Documents in an
> aggregate outstanding principal amount not to exceed $275,000,000, and
> Permitted Refinancings thereof;
> 
>      (k) Indebtedness of the Borrower incurred under the Existing Subordinated
> Notes and the other Existing Subordinated Note Documents in an aggregate
> outstanding principal amount not to exceed $315,000,000, and Permitted
> Refinancings thereof; and
> 
>      (l) Indebtedness of the Borrower incurred under the New Senior Secured
> Notes and the other New Senior Secured Note Documents in an aggregate
> outstanding principal amount not to exceed $150,000,000, and Permitted
> Refinancings thereof.
> 
> Section 6.3    Mergers, Etc.

     The Borrower shall not, and shall not permit any Subsidiary to, consolidate
or merge with or into any other Person, or liquidate or dissolve, except:

>      (a) the merger of a Subsidiary into the Borrower, with the Borrower being
> the corporation surviving such merger if, after giving effect thereto, no
> Default shall have occurred and be continuing;
> 
>      (b) the merger or consolidation of a Subsidiary with or into a Person
> other than the Borrower if the corporation surviving such consolidation or
> merger is a Subsidiary and, after giving effect thereto, no Default shall have
> occurred and be continuing; provided, however, that if any Person subject to
> such merger or consolidation

82



--------------------------------------------------------------------------------



> is a Guarantor, the surviving corporation of such merger or consolidation
> shall be a Guarantor;
> 
>      (c) the merger or consolidation of the Borrower with or into any other
> Person if the corporation surviving such consolidation or merger is the
> Borrower and, after giving effect thereto, no Default shall have occurred and
> be continuing;
> 
>      (d) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
> affairs at any time; provided, however, that if such Subsidiary is a Loan
> Party or a direct Domestic Subsidiary of a Loan Party, any assets or other
> distribution from such liquidation, dissolution or winding up shall be the
> distributed to one or more Loan Parties; and
> 
>      (e) any merger of a Subsidiary shall be permitted to the extent such
> merger constitutes an Asset Sale permitted by Section 6.4 below.
> 
> Section 6.4 Sales of Assets.

     The Borrower shall not, and shall not permit any Subsidiary to, sell,
convey, transfer, lease or otherwise dispose of, any of their respective assets
or any interest therein (including the sale or factoring at maturity or
collection of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or issue or sell any
shares of their Stock or any Stock Equivalents (any such disposition being an
“Asset Sale”), except for the following:

>      (a) dispositions of inventory, cash, Cash Equivalents and other cash
> management investments and obsolete, unused or unnecessary equipment, in each
> case in the ordinary course of business;
> 
>       (b) dispositions to the Borrower or a Guarantor;
> 
>      (c) dispositions from a Subsidiary that is not a Guarantor to any other
> Subsidiary; and
> 
>      (d) Asset Sales not otherwise permitted hereunder; provided, however,
> that (w) such Asset Sale shall not include any Collateral except in connection
> with a sale of all or substantially all of the assets of, or all or
> substantially all of the assets constituting the business of a division,
> branch or other unit of operation of, a Loan Party otherwise permitted
> hereunder, (x) the aggregate Net Cash Proceeds therefrom shall not exceed
> $25,000,000 in any Fiscal Year and $50,000,000 in the aggregate during the
> term of this Agreement, (y) any such Asset Sale is for at least 75%
> (calculated without giving effect to any assumed liabilities otherwise
> permitted to be incurred hereunder) in cash or Cash Equivalents or for assets
> which constitute or are part of businesses which are related to the business
> of the Borrower or its Subsidiaries permitted pursuant to Section 6.14 and (z)
> the Net Cash Proceeds therefrom are applied to repay the Loans to the extent
> provided in Section 2.9.

83



--------------------------------------------------------------------------------



> Section 6.5   Restricted Payments.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment, except for the following:

>      (a) Restricted Payments by any Subsidiary of the Borrower to the Borrower
> or any Guarantor;
> 
>      (b) if such Subsidiary is not a Wholly-Owned Subsidiary, such Subsidiary
> may pay cash dividends to its shareholders generally so long as the Borrower
> or any such Subsidiary which owns the equity interest or interests in the
> Subsidiary paying such dividends receives at least its proportionate share
> thereof (based on its relative holdings of equity interests in the Subsidiary
> paying such dividends and taking into account the relative preferences, if
> any, of the various classes of equity interests in such Subsidiary); and
> 
>      (c) dividends and distributions declared and paid on the common Stock of
> the Borrower and payable only in common Stock of the Borrower.
> 
> Section 6.6    Investments.

     Neither the Borrower nor any Subsidiary shall hold, make or acquire, or
consummate or agree to consummate, any Investment except:

>      (a) the Borrower and its Subsidiaries may acquire and hold accounts
> receivables owing to any of them, if created or acquired in the ordinary
> course of business and payable or dischargeable in accordance with customary
> terms;
> 
>      (b) the Borrower and its Subsidiaries may acquire and hold cash and Cash
> Equivalents held in an Approved Deposit Account or a Control Account or
> otherwise in compliance with Section 5.11;
> 
>      (c) the Borrower and its Subsidiaries may enter into Hedging Contracts
> which are (i) determined in good faith by the Borrower to be non-speculative
> in nature or (ii) entered into in the ordinary course of business consistent
> with past practice;
> 
>      (d) any Guarantor may make intercompany loans and advances to, and other
> Investments in the Borrower or any other Guarantor, and the Borrower may make
> intercompany loans and advances to, and other Investments in any Guarantor;
> 
>       (e) any Subsidiary may make Investments to the extent permitted by
> Section 6.3;
> 
>      (f) any Foreign Subsidiary may make any Investment in any other Foreign
> Subsidiary;
> 
>      (g) the Borrower and its Subsidiaries may acquire and own Investments
> received in connection with the bankruptcy or reorganization of suppliers

84



--------------------------------------------------------------------------------



> and customers and in settlement of delinquent obligations of, and other
> disputes with, customers and suppliers arising in the ordinary course of
> business;
> 
>      (h) the Loan Parties may make Investments in Foreign Subsidiaries and
> Foreign Joint Ventures in an aggregate amount not to exceed $7,500,000;
> 
>      (i) the Loan Parties may make additional Investments (any such Investment
> permitted by this clause (i), a “Permitted Acquisition”); provided, however,
> that (i) immediately after any such Permitted Acquisition is consummated, the
> sum, without duplication, of the aggregate amount expended by the Loan Parties
> with respect to Permitted Acquisitions (including the value of Stock of the
> Borrower used to make Permitted Acquisitions) after the date hereof during the
> term of this Agreement does not in the aggregate exceed the sum of (x) the
> proceeds of any issuance of Stock actually used to pay consideration owing in
> connection with such Permitted Acquisition, (y) the proceeds of any Asset Sale
> actually used to pay consideration owing in connection with such Permitted
> Acquisition, and (z) $3,000,000, (ii) the Administrative Agent shall receive
> at least 30 days’ prior written notice of such Permitted Acquisition, which
> notice shall include, without limitation, a reasonably detailed description of
> such Permitted Acquisition, (iii) such Permitted Acquisition shall only
> involve assets located in the United States and comprising a business, or
> those assets of a business, of the type permitted by Section 6.14, (iv) such
> Permitted Acquisition shall be consensual and shall have been approved by the
> Permitted Acquisition Target’s board of directors, (v) no additional
> Indebtedness or other liabilities shall be incurred, assumed or otherwise be
> reflected on a Consolidated balance sheet of the Borrower and the Permitted
> Acquisition Target after giving effect to such Permitted Acquisition, except
> (A) ordinary course trade payables and accrued expenses and (B) Indebtedness
> of the Permitted Acquisition Target permitted under Section 6.2(b)(ii), (vi)
> at or prior to the closing of such Permitted Acquisition, the Borrower (or
> other Loan Party making such Permitted Acquisition) and the Permitted
> Acquisition Target shall have executed such documents and taken such actions
> as may be required under Sections 5.9 and 5.10, (vii) the Available Credit on
> each day for the 30 days immediately preceding the date of such Permitted
> Acquisition, and on the date of such Permitted Acquisition, in each case on a
> pro forma basis after giving effect to such Permitted Acquisition, shall be
> greater than $50,000,000, (viii) if such Permitted Acquisition is structured
> as an acquisition of Stock of another Person, the Borrower and/or another Loan
> Party shall own all of the Stock of the Person so acquired, (ix) at the time
> of such Permitted Acquisition and after giving effect thereto, (A) no Default
> or Event of Default shall have occurred and be continuing and (B) all
> representations and warranties contained in Article IV and in the other Loan
> Documents shall be true and correct in all material respects, (x) the Borrower
> shall have delivered to the Administrative Agent, in form and substance
> satisfactory to the Administrative Agent and the Requisite Lenders, such other
> financial information, documentation or other information relating to such
> Permitted Acquisition and Permitted Acquisition Target as the Administrative
> Agent or any Lender shall reasonably request, and (xi) at the time such
> Permitted Acquisition is consummated, the Borrower shall have delivered to the
> Administrative Agent an officer’s certificate certifying compliance with each
> of the foregoing and containing all information necessary for determining such
> compliance, in each case, in form and substance reasonably satisfactory to the
> Administrative Agent;

85



--------------------------------------------------------------------------------



>      (j) the Borrower and its Subsidiaries may acquire and hold debt and/or
> other similar non-cash consideration in connection with Asset Sales permitted
> pursuant to Section 6.4(b);
> 
>      (k) so long as no Default then exists or would result therefrom, in
> addition to the Investments permitted pursuant to preceding clauses (a)
> through (j), the Borrower and its Subsidiaries may make additional Investments
> in one or more Persons, so long as all such Investments (determined without
> regard to any write-downs or write-offs) do not exceed in aggregate amount
> $3,000,000 at any time outstanding;
> 
>      (l) loans and advances to employees of the Borrower or any of its
> Subsidiaries in the ordinary course of business not to exceed $1,000,000 in
> aggregate principal amount at any time outstanding; and
> 
>      (m) any Investment of the Borrower or any of its Subsidiaries existing as
> of the Closing Date and disclosed on Schedule 6.6.
> 
> Section 6.7    Transactions with Affiliates.

     The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment in
(whether by acquisition of stock or indebtedness, by loan, advance, transfer of
property, guarantee or other agreement to pay, purchase or service, directly or
indirectly, any Indebtedness, or otherwise), lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any other transaction with, any Affiliate except on an arms-length basis on
terms at least as favorable to the Borrower or such Subsidiary as could have
been obtained from a third party that was not an Affiliate; provided, however,
that the foregoing provisions of this Section shall not prohibit (i) Restricted
Payments to the extent permitted by Section 6.5 (Restricted Payments), (ii)
Loans made and other transactions entered into between the Borrower and its
Subsidiaries, or between such Subsidiaries, to the extent permitted by Sections
6.2 (Indebtedness) and 6.6 (Investments), (iii) transactions among the Borrower
and the Guarantors, (iv) transactions among Foreign Subsidiaries, (v) reasonable
fees and compensation paid to, and indemnities provided on behalf of, officers,
directors and employees of the Borrower and its Subsidiaries as determined in
good faith by the board of directors of the Borrower or an authorized executive
officer, as the case may be, or (vi) so long as no Default has occurred and is
continuing, payments by the Borrower, not exceeding $500,000 in the aggregate in
any Fiscal Year, required to be made to Tekni-Plex Partners LLC or MST/TP
Partners LLC or their respective affiliates, partners or members.

> Section 6.8    Limitation on Restrictions Affecting Subsidiaries

     Neither the Borrower nor any of its Subsidiaries shall enter into, or
suffer to exist, any agreement with any Person, other than this Agreement or the
other Loan Documents, which prohibits or limits the ability of any Subsidiary to
(a) pay dividends or make other distributions to, or pay any Indebtedness owed
to, the Borrower or any Subsidiary, (b) make loans or advances to the Borrower
or any Subsidiary, (c) transfer any of its properties or assets to the Borrower
or any Subsidiary or (d) create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter acquired
(other than, in the case of clause (c) or (d) above, with respect to assets
subject to consensual Liens permitted under Section 6.1); provided, however,
that the foregoing shall not apply to (i) restrictions existing

86



--------------------------------------------------------------------------------



under or by reason of applicable law, (ii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary of the Borrower, (iii) customary provisions restricting
assignment of any licensing agreement entered into by the Borrower or any
Subsidiary of the Borrower in the ordinary course of business, (iv) restrictions
in effect on the date of this Agreement contained in the New Senior Secured Note
Indenture, the Existing Senior Subordinated Notes Indenture, or the Existing
Senior Secured Note Indenture, as the case may be, or in any Permitted
Refinancing thereof, (v) restrictions applicable to an acquired entity or its
assets in effect at the acquisition thereof by the Borrower or a Subsidiary and
not incurred (or modified) in contemplation of such acquisition, and (vi)
customary provisions contained in an agreement which has been entered into for
the sale or disposition of all or substantially all of the capital stock or
assets of any Subsidiary to the extent such sale is permitted pursuant to
Section 6.4.

> Section 6.9    Limitation on Issuance of Capital Stock.
> 
>      (a) Borrower shall not issue (i) any preferred stock (other than
> Qualified Preferred Stock) or (ii) any redeemable common Stock (except to the
> extent redeemable only at the option of the Borrower).
> 
>      (b) No Subsidiary of the Borrower shall issue, or permit any of their
> Subsidiaries to issue, any Stock (including by way of sales of treasury stock)
> or any Stock Equivalents, except (i) for transfers and replacements of then
> outstanding shares of Stock, (ii) for stock splits, stock dividends and
> additional issuances which do not decrease the percentage ownership of the
> Borrower or any of its Subsidiaries in any class of the Stock of such
> Subsidiary and (iii) to qualify directors or issuances to foreign nationals,
> in each case to the extent required by applicable law; provided, however, the
> foregoing shall not prohibit Investments in Foreign Joint Ventures and
> Domestic Joint Ventures permitted pursuant to Sections 6.6(h) and 6.6(k),
> respectively.
> 
>      Section 6.10    Limitation on Voluntary Payments and Modifications of
> Indebtedness and Preferred Stock Documents.

The Borrower shall not, and shall not permit any of its Subsidiaries to:

>      (a) make (or give any notice in respect of) any voluntary or optional
> payment or prepayment on or redemption, repurchase or acquisition for value of
> (including, without limitation, by way of depositing with the trustee with
> respect thereto or any other Person money or securities before due for the
> purpose of paying when due) any New Senior Secured Note (it being understood
> that such notes may be exchanged for new New Senior Secured Notes in
> accordance with the exchange provisions of the New Senior Secured Notes
> Documents), any Existing Senior Secured Note (it being understood that such
> notes may be exchanged for new Existing Senior Secured Notes in accordance
> with the exchange provisions of the Existing Senior Secured Note Documents),
> any Existing Senior Subordinated Note or any Series A Preferred Stock, except
> that the Borrower may make voluntary or optional payments or prepayments (i)
> in connection with Permitted Refinancings and (ii) on the New Senior Secured
> Notes, Existing Senior Secured Notes and Existing Senior Subordinated Notes
> if, at the time of such payment or prepayment, and after giving effect
> thereto, each of the Prepayment Conditions shall have been satisfied;

87



--------------------------------------------------------------------------------



>      (b) amend or modify, or permit the amendment or modification of, any
> provision of any New Senior Secured Note Document, Existing Senior Secured
> Note Document or Existing Senior Subordinated Note Document, except (i) if
> only the respective trustee’s consent is required pursuant to the respective
> indenture, the consent of the Administrative Agent (and not the Requisite
> Lenders) shall be required to permit any of the foregoing and (ii) if consent
> of any noteholders is required pursuant to the respective indenture, the
> consent of the Requisite Lenders shall be required to permit any of the
> foregoing; and
> 
>      (c) amend or modify, or permit the amendment or modification of, any
> Series A Preferred Stock Document if the effect of such amendment or
> modification is to: (i) increase the dividend on such Series A Preferred
> Stock; (ii) change the dates of redemption or dates upon which payments of
> dividends are due on such Series A Preferred Stock other than to extend such
> dates; (iii) change any default or event of default therein other than to
> delete or make less restrictive any default provision therein, or add any
> covenant with respect thereto; (iv) change the redemption or prepayment
> provisions of such Series A Preferred Stock other than to extend the dates
> therefor or to reduce the premiums payable in connection therewith; or (v)
> change or amend any other term if such change or amendment would materially
> increase the obligations of the Borrower or confer additional rights to the
> holder of such Series A Preferred Stock in a manner materially adverse to the
> Borrower, any of its Subsidiaries, the Administrative Agent or any Lender.
> 
> Section 6.11    Limitation on Fixed-Price Contracts.

     Excluding contracts, purchase orders and arrangements in respect of which
and to the extent the Borrower or any Subsidiary has entered into
non-speculative Hedging Contracts, the Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into any contract, purchase order or other
arrangement providing for delivery more than 15 months after the effective date
thereof pursuant to which the Borrower or any Subsidiary agrees to manufacture,
produce, supply, sell, distribute or otherwise transfer any material or product
at a fixed price that may not be adjusted to reflect fluctuations in market
conditions and such Person’s cost of goods sold if the aggregate contract price
to be paid under all such arrangements during any fiscal year would exceed 10%
of the consolidated net sales of the Borrower and its Subsidiaries during such
year.

> Section 6.12    End of Fiscal Years; Fiscal Quarters.

     The Borrower shall not, for financial reporting purposes, cause (i) each of
its Fiscal Years to end on any day other than the Friday closest to the last
Business Day in June of each year and (ii) each of its Fiscal Quarters to end on
any day other than the Friday closest to the last Business Day in each
September, December, March and June; provided, however, that the Borrower may
make one election after the Closing Date to change the end of its Fiscal Year
and Fiscal Quarters upon at least 30 days’ prior written notice to the
Administrative Agent and subject to the Borrower entering into such amendments
to this Agreement as the Administrative Agent shall request to reflect such
change, such that the applicable provisions of this Agreement affected by such
change shall have the same effect (or, in any case, be substantively no less
favorable to the Lenders, in the determination of the Administrative Agent)
after giving effect thereto as if such change were not made. The Lenders hereby
authorize the Administrative Agent

88



--------------------------------------------------------------------------------



to enter into such amendments to effect such modifications, if any, in
accordance with the provisions of this Section.

> Section 6.13    Designated Senior Indebtedness, Etc.

     The Borrower shall not designate any Indebtedness (other than the
Obligations) as “Designated Senior Debt” (or any similar term) (as defined in
the Existing Senior Subordinated Notes Indenture); it being understood and
agreed, however, to the extent that the Indebtedness incurred under the New
Senior Secured Note Documents or the Existing Senior Secured Note Documents is
deemed to have been incurred under the “Credit Agreement” for purposes of the
Existing Senior Subordinated Indenture, the New Senior Secured Note Documents or
the Existing Senior Secured Note Documents, as the case may be, also may
constitute “Designated Senior Debt” as defined in the Existing Senior
Subordinated Note Indenture; provided, however, that at all times prior to such
time as when the Revolving Credit Commitments and all Letters of Credit have
been terminated and all outstanding Loans, together with interest, fees and
other Obligations incurred hereunder have been paid in full in cash in
accordance with the terms hereof, no holder of a Existing Senior Secured Note
nor the trustee in respect thereof may exercise any rights as a holder of
Designated Senior Indebtedness under the Existing Senior Subordinated Indenture,
including, without limitation, giving (and the terms of the Existing Senior
Secured Note Indenture shall expressly provide that no such Person may give) any
“Payment Blockage Notice” pursuant to Section 8.02(a) or 12.02(a) of the
Existing Senior Subordinated Note Indenture commencing, a “Payment Blockage
Period” thereunder. The Borrower shall not designate any Indebtedness (other
than the Obligations and the New Senior Secured Notes) as “Priority Lien Debt”
(or any similar term) (as defined in the Existing Senior Secured Note
Indenture). The Borrower shall not designate any Indebtedness (other than the
Obligations) as “ABL Facility Priority Lien Debt” (or any similar term) (as
defined in the New Senior Secured Note Indenture).

> Section 6.14    Conduct of Business.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
engage in any line or lines of business activity other than those engaged in on
the Closing Date and any other line or lines of business activity involving the
manufacture and distribution of packaging products and materials, plastics
products and materials, specialty chemicals, other disposable products, and
related materials and related businesses.

> Section 6.15    Modification of Constituent Documents.

     The Borrower shall not, and shall not permit any Subsidiary of the Borrower
to, change its capital structure (including in the terms of its outstanding
Stock) or otherwise amend its Constituent Documents, except for changes and
amendments that do not materially affect the rights and privileges of the
Borrower or any Subsidiary of the Borrower and do not materially affect the
interests of the Administrative Agent, the Lenders and the Issuers under the
Loan Documents or in the Collateral.

> Section 6.16    Capital Expenditures.

     The Borrower shall not, and shall not permit its Subsidiaries to, make or
incur, or permit to be made or incurred, Capital Expenditures during each of the
Fiscal Years ending on or around the dates set forth below to be, in the
aggregate, in excess of the maximum amount set forth below for such Fiscal Year:

89



--------------------------------------------------------------------------------



  Maximum Capital   Fiscal Year   Expenditures   June 30, 2006   $ 55,000,000  
June 30, 2007   $ 40,000,000   June 30, 2008   $ 35,000,000   June 30, 2009    $
35,000,000;  

provided, however, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
75% of the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year.

ARTICLE VII

EVENTS OF DEFAULT

> Section 7.1    Events of Default

      Each of the following events shall be an Event of Default:

>      (a) the Borrower shall fail to pay any principal of any Loan or any
> Reimbursement Obligation when the same becomes due and payable; or
> 
>      (b) the Borrower shall fail to pay any interest on any Loan, any fee
> under any of the Loan Documents or any other Obligation (other than one
> referred to in clause (a) above) and such non-payment continues for a period
> of three Business Days after the due date therefor; or
> 
>      (c) any representation or warranty made or deemed made by any Loan Party
> in any Loan Document or by any Loan Party (or any of its officers) in
> connection with any Loan Document shall prove to have been incorrect in any
> material respect when made or deemed made; or
> 
>      (d) any Loan Party shall fail to perform or observe (i) any term,
> covenant or agreement contained in Sections 5.1(f), 5.4 (with respect to
> maintenance of existence only), 5.6 (with respect to the first two sentences
> only), 5.7 or 5.13, or Article VI or Section 2.9 of the Security Agreement,
> (ii) any term, covenant or agreement contained in Sections 5.1(g) or 5.1(n) if
> such failure under this clause (ii) shall remain unremedied for 5 days after
> the earlier of (A) the date on which a Responsible Officer of the Borrower
> becomes aware of such failure and (B) the date on which written notice thereof
> shall have been given to the Borrower by the Administrative Agent or any
> Lender, (iii) any term, covenant or agreement contained in Sections 5.1(a),
> 5.1(b), 5.1(c), 5.1(d), 5.1(k), 5.1(l), 5.6, 5.9, 5.11 or 5.15 or Section 2.6
> of the Security Agreement if such failure under this clause (iii) shall remain
> unremedied for 15 days after the earlier of

90



--------------------------------------------------------------------------------



> (A) the date on which a Responsible Officer of the Borrower becomes aware of
> such failure and (B) the date on which written notice thereof shall have been
> given to the Borrower by the Administrative Agent or any Lender, or (iv) any
> other term, covenant or agreement contained in this Agreement or in any other
> Loan Document if such failure under this clause (iv) shall remain unremedied
> for 30 days after the earlier of (A) the date on which a Responsible Officer
> of the Borrower becomes aware of such failure and (B) the date on which
> written notice thereof shall have been given to the Borrower by the
> Administrative Agent or any Lender; or
> 
>      (e) (i) the Borrower or any Subsidiary of the Borrower shall fail to make
> any payment on any Indebtedness of the Borrower or any such Subsidiary (other
> than the Obligations) or any Guaranty Obligation in respect of Indebtedness of
> any other Person, and, in each case, such failure relates to Indebtedness
> having a principal amount of $5,000,000 or more, when the same becomes due and
> payable (whether by scheduled maturity, required prepayment, acceleration,
> demand or otherwise), (ii) any other event shall occur or condition shall
> exist under any agreement or instrument relating to any such Indebtedness, if
> the effect of such event or condition is to accelerate, or to permit the
> acceleration of, the maturity of such Indebtedness or (iii) any such
> Indebtedness shall become or be declared to be due and payable, or be required
> to be prepaid or repurchased (other than by a regularly scheduled required
> prepayment), prior to the stated maturity thereof; or
> 
>      (f) (i) the Borrower or any Subsidiary of the Borrower shall generally
> not pay its debts as such debts become due, shall admit in writing its
> inability to pay its debts generally or shall make a general assignment for
> the benefit of creditors, (ii) any proceeding shall be instituted by or
> against the Borrower or any Subsidiary of the Borrower seeking to adjudicate
> it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
> arrangement, adjustment, protection, relief or composition of it or its debts,
> under any Requirement of Law relating to bankruptcy, insolvency or
> reorganization or relief of debtors, or seeking the entry of an order for
> relief or the appointment of a custodian, receiver, trustee or other similar
> official for it or for any substantial part of its property; provided,
> however, that, in the case of any such proceedings instituted against the
> Borrower or any Subsidiary of the Borrower (but not instituted by the Borrower
> or any Subsidiary of the Borrower), either such proceedings shall remain
> undismissed or unstayed for a period of 60 days or more or any action sought
> in such proceedings shall occur or (iii) the Borrower or any Subsidiary of the
> Borrower shall take any corporate action to authorize any action set forth in
> clauses (i) and (ii) above; or
> 
>      (g) one or more judgments or orders (or other similar process) involving
> money judgments in an aggregate amount exceeding $5,000,000, to the extent not
> covered by insurance, shall be rendered against one or more of the Borrower
> and its Subsidiaries and either (i) enforcement proceedings shall have been
> commenced by any creditor upon such judgment or order or (ii) there shall be
> any period of 20 consecutive days during which a stay of enforcement of such
> judgment or order, by reason of a pending appeal or otherwise, shall not be in
> effect; or
> 
>      (h) an ERISA Event shall occur and the amount of all liabilities and
> deficiencies resulting therefrom, whether or not assessed, exceeds $1,000,000
> in the aggregate; or

91



--------------------------------------------------------------------------------



>      (i) any provision of any Loan Document after delivery thereof shall for
> any reason fail or cease to be valid and binding on, or enforceable against,
> any Loan Party party thereto, or any Loan Party shall so state in writing; or
> 
>      (j) any Collateral Document shall for any reason fail or cease to create
> a valid and enforceable Lien on any Collateral purported to be covered thereby
> or, except as permitted by the Loan Documents, such Lien shall fail or cease
> to be a perfected and first priority Lien, or any Loan Party shall so state in
> writing; or
> 
>      (k) Any of the Obligations shall cease to constitute (i) “ABL Facility
> Priority Lien Debt” as such term is defined in, and for purposes of, the New
> Senior Secured Note Indenture, (ii) “Priority Lien Debt” as such term is
> defined in, and for purposes of, the Existing Senior Secured Note Indenture or
> (iii) “Senior Debt” and “Designated Senior Debt,” as such terms are defined
> in, and for purposes of, the Existing Senior Subordinated Note Indenture, or
> any Loan Party shall so state any of the foregoing in writing, in each case,
> so long as Indebtedness under the New Senior Secured Note Indenture, Existing
> Senior Secured Note Indenture or Existing Senior Subordinated Note Indenture,
> as the case may be, or any Permitted Refinancing of any of the foregoing, as
> applicable, is outstanding; or
> 
>       (l) there shall occur any Change of Control; or
> 
>      (m) one or more of the Borrower and the Subsidiaries of the Borrower
> shall have entered into one or more consent or settlement decrees or
> agreements or similar arrangements with a Governmental Authority or one or
> more judgments, orders, decrees or similar actions shall have been entered
> against one or more of the Borrower and the Subsidiaries of the Borrower based
> on or arising from the violation of or pursuant to any Environmental Law, or
> the generation, storage, transportation, treatment, disposal or Release of any
> Hazardous Substance and, in connection with all the foregoing, the Borrower or
> any Subsidiary of the Borrower is likely to incur Environmental Liabilities
> exceeding $5,000,000 individually or $20,000,000 in the aggregate that were
> not reflected in the Projections or the Financial Statements delivered
> pursuant to Section 4.4 prior to the date hereof.
> 
> Section 7.2    Remedies

     During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Revolving Credit Commitments be
terminated, whereupon the obligation of each Lender to make any Loan and each
Issuer to Issue any Letter of Credit shall immediately terminate and (b) may,
and, at the request of the Requisite Lenders, shall, by notice to the Borrower,
declare the Loans, all interest thereon and all other amounts and Obligations
payable under this Agreement to be forthwith due and payable, whereupon the
Loans, all such interest and all such amounts and Obligations shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that upon the occurrence of the Events of Default specified
in Section 7.1(f) (Events of Default), (x) the Revolving Credit Commitments of
each Lender to make Loans and the commitments of each Lender and Issuer to Issue
or participate in Letters of Credit shall each automatically be terminated and
(y) the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without

92



--------------------------------------------------------------------------------



presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower. In addition to the remedies set forth above,
the Administrative Agent may exercise any remedies provided for by the
Collateral Documents in accordance with the terms thereof or any other remedies
provided by applicable law.

> Section 7.3    Actions in Respect of Letters of Credit

     At any time (i) upon the Revolving Credit Termination Date, (ii) after the
Revolving Credit Termination Date when the aggregate funds on deposit in Cash
Collateral Accounts shall be less than 105% of the Letter of Credit Obligations,
or (iii) as may be required by Section 2.9(b) or (c) (Mandatory Prepayments),
the Borrower shall pay to the Administrative Agent in immediately available
funds at the Administrative Agent’s office referred to in Section 9.8 (Notices,
Etc.), for deposit in a Cash Collateral Account, (x) in the case of clauses (i)
and (ii) above, the amount required to that, after such payment, the aggregate
funds on deposit in the Cash Collateral Accounts equals or exceeds 105% of the
sum of all outstanding Letter of Credit Obligations and (y) in the case of
clause (iii) above, the amount required by Section 2.9(b) or (d) (Mandatory
Prepayments). The Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral Account to the payment of any amounts, in accordance with Section
2.9(d) (Mandatory Prepayments) and Section 2.13(g) (Payments and Computations),
as shall have become or shall become due and payable by the Borrower to the
Issuers or Lenders in respect of the Letter of Credit Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.

> Section 7.4    Rescission

     If at any time after termination of the Revolving Credit Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 9.1 (Amendments, Waivers, Etc.), then upon the written consent of the
Requisite Lenders and written notice to the Borrower, the termination of the
Revolving Credit Commitments or the acceleration and their consequences may be
rescinded and annulled; provided, however, that such action shall not affect any
subsequent Event of Default or Default or impair any right or remedy consequent
thereon. The provisions of the preceding sentence are intended merely to bind
the Lenders and the Issuers to a decision that may be made at the election of
the Requisite Lenders, and such provisions are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

93



--------------------------------------------------------------------------------



ARTICLE VIII

THE ADMINISTRATIVE AGENT; THE AGENTS

> Section 8.1    Authorization and Action
> 
>      (a) Each Lender and each Issuer hereby appoints Citicorp as the
> Administrative Agent hereunder and each Lender and each Issuer authorizes the
> Administrative Agent to take such action as agent on its behalf and to
> exercise such powers under this Agreement and the other Loan Documents as are
> delegated to the Administrative Agent under such agreements and to exercise
> such powers as are reasonably incidental thereto. Without limiting the
> foregoing, each Lender and each Issuer hereby authorizes the Administrative
> Agent to execute and deliver, and to perform its obligations under, each of
> the Loan Documents to which the Administrative Agent is a party, to exercise
> all rights, powers and remedies that the Administrative Agent may have under
> such Loan Documents and, in the case of the Collateral Documents, to act as
> agent for the Lenders, Issuers and the other Secured Parties under such
> Collateral Documents. Each Lender and each Issuer hereby appoints GECC as the
> Syndication Agent hereunder, and authorizes the Syndication Agent to act in
> its capacity on behalf of such Lender and such Issuer in accordance with the
> terms of this Agreement and the other Loan Documents.
> 
>      (b) As to any matters not expressly provided for by this Agreement and
> the other Loan Documents (including enforcement or collection), the
> Administrative Agent shall not be required to exercise any discretion or take
> any action, but shall be required to act or to refrain from acting (and shall
> be fully protected in so acting or refraining from acting) upon the
> instructions of the Requisite Lenders, and such instructions shall be binding
> upon all Lenders and each Issuer; provided, however, that the Administrative
> Agent shall not be required to take any action that (i) the Administrative
> Agent in good faith believes exposes it to personal liability unless the
> Administrative Agent receives an indemnification satisfactory to it from the
> Lenders and the Issuers with respect to such action or (ii) is contrary to
> this Agreement or applicable law. The Administrative Agent agrees to give to
> each Lender and each Issuer a copy of each notice and each financial
> statement, Borrowing Base Certificate and other report given to it by any Loan
> Party pursuant to the terms of this Agreement or the other Loan Documents.
> 
>      (c) In performing its functions and duties hereunder and under the other
> Loan Documents, the Administrative Agent is acting solely on behalf of the
> Lenders and the Issuers except to the limited extent provided in Section
> 2.7(c), and its duties are entirely administrative in nature. The
> Administrative Agent does not assume and shall not be deemed to have assumed
> any obligation other than as expressly set forth herein and in the other Loan
> Documents or any other relationship as the agent, fiduciary or trustee of or
> for any Lender, Issuer or holder of any other Obligation. The Administrative
> Agent may perform any of its duties under any Loan Document by or through its
> agents or employees.
> 
>      (d) The Arrangers and the Syndication Agent shall have no obligations or
> duties whatsoever in such capacity under this Agreement or any other Loan
> Document and shall incur no liability hereunder or thereunder in such
> capacity.

94



--------------------------------------------------------------------------------



> Section 8.2    Administrative Agent’s Reliance, Etc.

     None of the Administrative Agent, any of its Affiliates or any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Revolving
Credit Note as its holder until such Revolving Credit Note has been assigned in
accordance with Section 9.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in Section 2.7 (Evidence of Debt), (c) may
consult with legal counsel (including counsel to the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (d)
makes no warranty or representation to any Lender or Issuer and shall not be
responsible to any Lender or Issuer for any statements, warranties or
representations made by or on behalf of the Borrower or any of its Subsidiaries
in or in connection with this Agreement or any other Loan Document, (e) shall
not have any duty to ascertain or to inquire either as to the performance or
observance of any term, covenant or condition of this Agreement or any other
Loan Document, as to the financial condition of any Loan Party or as to the
existence or possible existence of any Default or Event of Default, (f) shall
not be responsible to any Lender or Issuer for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and (g)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which writing may be a telecopy or electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.

> Section 8.3    Posting of Approved Electronic Communications
> 
>      (a) Each of the Lenders, the Issuers and the Borrower agree, and the
> Borrower shall cause each Guarantor to agree, that the Administrative Agent
> may, but shall not be obligated to, make the Approved Electronic
> Communications available to the Lenders and Issuers by posting such Approved
> Electronic Communications on IntraLinks™ or a substantially similar electronic
> platform chosen by the Administrative Agent to be its electronic transmission
> system (the “Approved Electronic Platform”).
> 
>      (b) Although the Approved Electronic Platform and its primary web portal
> are secured with generally-applicable security procedures and policies
> implemented or modified by the Administrative Agent from time to time
> (including, as of the Closing Date, a dual firewall and a User ID/Password
> Authorization System) and the Approved Electronic Platform is secured through
> a single-user-per-deal authorization method whereby each user may access the
> Approved Electronic Platform only on a deal-by-deal basis, each of the
> Lenders, the Issuers, and the Borrower acknowledges and agrees, and the
> Borrower shall cause each Guarantor to acknowledge and agree, that the
> distribution of material through an electronic medium is not necessarily
> secure and that there are confidentiality and other risks associated with such
> distribution. In consideration for the convenience and other benefits afforded
> by such distribution and for the other consideration provided hereunder, the
> receipt and sufficiency of which is hereby acknowledged, each of the Lenders,
> the Issuers, and the Borrower hereby approves, and

95



--------------------------------------------------------------------------------



> the Borrower shall cause each Guarantor to approve, distribution of the
> Approved Electronic Communications through the Approved Electronic Platform
> and understands and assumes, and the Borrower shall cause each Guarantor to
> understand and assume, the risks of such distribution.
> 
>      (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
> COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT AFFILIATES
> (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF
> THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND
> EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
> ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF
> ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
> WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
> NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
> DEFECTS, IS MADE BY THE AGENT AFFILIATES IN CONNECTION WITH THE APPROVED
> ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.
> 
>      (d) Each of the Lenders, the Issuers, and the Borrower agree, and the
> Borrower shall cause each Guarantor to agree, that the Administrative Agent
> may, but (except as may be required by applicable law) shall not be obligated
> to, store the Approved Electronic Communications on the Approved Electronic
> Platform in accordance with the Administrative Agent’s generally-applicable
> document retention procedures and policies.
> 
> Section 8.4    The Administrative Agent Individually

     With respect to its Ratable Portion, each Agent shall have and may exercise
the same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders”, “Requisite Lenders” and any similar terms shall, unless the
context clearly otherwise indicates, include, without limitation, each Agent in
its individual capacity as a Lender, a Lender or as one of the Requisite
Lenders. Each Agent and each of its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with, any Loan Party as if such Agent were not acting as Agent.

> Section 8.5    Lender Credit Decision

     Each Lender and each Issuer acknowledges that it shall, independently and
without reliance upon any Agent or any other Lender conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit. Each Lender and each Issuer also
acknowledges that it shall, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.

96



--------------------------------------------------------------------------------



> Section 8.6    Indemnification

     Each Lender agrees to indemnify the Administrative Agent and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors (to the extent not reimbursed by the Borrower), from and against
such Lender’s aggregate Ratable Portion of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements (including fees, expenses and disbursements of financial and legal
advisors) of any kind or nature whatsoever that may be imposed on, incurred by,
or asserted against, the Administrative Agent or any of its Affiliates,
directors, officers, employees, agents and advisors in any way relating to or
arising out of this Agreement or the other Loan Documents or any action taken or
omitted by the Administrative Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or such Affiliate’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of its rights or responsibilities under, this Agreement or the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or another Loan Party.

> Section 8.7    Successor Administrative Agent

     The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article VIII as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

> Section 8.8    Concerning the Collateral and the Collateral Documents
> 
>      (a) Each Lender and each Issuer agrees that any action taken by the
> Administrative Agent or the Requisite Lenders (or, where required by the
> express terms

97



--------------------------------------------------------------------------------



> of this Agreement, a greater proportion of the Lenders) in accordance with the
> provisions of this Agreement or of the other Loan Documents, and the exercise
> by the Administrative Agent or the Requisite Lenders (or, where so required,
> such greater proportion) of the powers set forth herein or therein, together
> with such other powers as are reasonably incidental thereto, shall be
> authorized and binding upon all of the Lenders, Issuers and other Secured
> Parties. Without limiting the generality of the foregoing, the Administrative
> Agent shall have the sole and exclusive right and authority to (i) act as the
> disbursing and collecting agent for the Lenders and the Issuers with respect
> to all payments and collections arising in connection herewith and with the
> Collateral Documents, (ii) execute and deliver each Collateral Document and
> accept delivery of each such agreement delivered by the Borrower or any of its
> Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and
> the other Secured Parties for purposes of the perfection of all security
> interests and Liens created by such agreements and all other purposes stated
> therein, provided, however, that the Administrative Agent hereby appoints,
> authorizes and directs each Lender and Issuer to act as collateral sub-agent
> for the Administrative Agent, the Lenders and the Issuers for purposes of the
> perfection of all security interests and Liens with respect to the Collateral,
> including any Deposit Accounts maintained by a Loan Party with, and cash and
> Cash Equivalents held by, such Lender or such Issuer, (iv) manage, supervise
> and otherwise deal with the Collateral, including the making of Protective
> Advances in an aggregate amount not to exceed the lesser of $4,000,000 and the
> aggregate amount of the unused Revolving Credit Commitments; provided,
> however, that Protective Advances shall not remain outstanding for more than
> 180 consecutive days and at least 30 days shall elapse without any Protective
> Advances being outstanding following each and every repayment in full of
> outstanding Protective Advances, (v) take such action as is necessary or
> desirable to maintain the perfection and priority of the security interests
> and Liens created or purported to be created by the Collateral Documents and
> (vi) except as may be otherwise specifically restricted by the terms hereof or
> of any other Loan Document, exercise all remedies given to the Administrative
> Agent, the Lenders, the Issuers and the other Secured Parties with respect to
> the Collateral under the Loan Documents relating thereto, applicable law or
> otherwise.
> 
>      (b) Each of the Lenders and the Issuers hereby consents to the release
> and hereby directs, in accordance with the terms hereof, the Administrative
> Agent to release (or, in the case of clause (i) below, release or subordinate)
> any Lien held by the Administrative Agent for the benefit of the Lenders and
> the Issuers against any of the following:
> 
>      (i) all of the Collateral and all Loan Parties, upon termination of the
> Revolving Credit Commitments and payment and satisfaction in full of all
> Loans, all Reimbursement Obligations and all other Obligations that the
> Administrative Agent has been notified in writing are then due and payable
> (and, in respect of contingent Letter of Credit Obligations, with respect to
> which cash collateral has been deposited or a back-up letter of credit has
> been issued, in either case in the appropriate currency and on terms
> satisfactory to the Administrative Agent and the applicable Issuer); and
> 
>      (ii) any part of the Collateral sold or disposed of by a Loan Party if
> such sale or disposition is permitted by this Agreement (or permitted pursuant
> to a waiver of or consent to a transaction otherwise prohibited by this
> Agreement).

98



--------------------------------------------------------------------------------



Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 8.8 promptly upon the effectiveness of any such release.

> Section 8.9    Collateral Matters Relating to Related Obligations

     The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Hedging Contract or Cash Management
Obligation or that is otherwise owed to Persons other than the Administrative
Agent, the Lenders and the Issuers (collectively, “Related Obligations”) solely
on the condition and understanding, as among the Administrative Agent and all
Secured Parties, that (a) the Related Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, the Guaranty and the Collateral on behalf of and as agent for the
holders of the Related Obligations, but the Administrative Agent is otherwise
acting solely as agent for the Lenders and the Issuers and shall have no
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Guaranty, the Collateral, or
the omission, creation, perfection, priority, abandonment or release of any
Lien, shall be governed solely by the provisions of this Agreement and the other
Loan Documents and no separate Lien, right, power or remedy shall arise or exist
in favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (c) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other Loan Documents, by the Administrative Agent and the Requisite
Lenders, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Revolving Credit Commitments and
its own interest in the Loans, Letter of Credit Obligations and other
Obligations to it arising under this Agreement or the other Loan Documents,
without any duty or liability to any other Secured Party or as to any Related
Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Agents, the Lenders and the
Issuers, to the extent set forth in this Agreement) shall have any right to be
notified of, or to direct, require or be heard with respect to, any action taken
or omitted in respect of the Collateral or under this Agreement or the Loan
Documents and (e) no holder of any Related Obligation shall exercise any right
of setoff, banker’s lien or similar right except to the extent provided in
Section 9.6 (Right of Set-off) and except as expressly permitted under the
Permitted Hedging Contract, and then only to the extent such right is exercised
in compliance with Section 9.7 (Sharing of Payments, Etc.).

ARTICLE IX

MISCELLANEOUS

> Section 9.1    Amendments, Waivers, Etc.
> 
>      (a) No amendment or waiver of any provision of this Agreement or any
> other Loan Document nor consent to any departure by any Loan Party therefrom

99



--------------------------------------------------------------------------------



> shall in any event be effective unless the same shall be in writing and (x) in
> the case of an amendment to cure any ambiguity, omission, defect or
> inconsistency, signed by the Administrative Agent and the Borrower, (y) in the
> case of any such waiver or consent signed by the Requisite Lenders (or by the
> Administrative Agent with the consent of the Requisite Lenders) and (z) in the
> case of any other amendment, by the Requisite Lenders (or by the
> Administrative Agent with the consent of the Requisite Lenders ) and the
> Borrower, and then any such waiver or consent shall be effective only in the
> specific instance and for the specific purpose for which given; provided,
> however, that no amendment, waiver or consent shall, unless in writing and
> signed by each Lender directly affected thereby, in addition to the Requisite
> Lenders (or the Administrative Agent with the consent thereof), do any of the
> following:
> 
>      (i) waive any condition specified in Section 3.1 (Conditions Precedent to
> Initial Loans and Letters of Credit) or 3.2(b) (Conditions Precedent to Each
> Loan and Letter of Credit), except with respect to a condition based upon
> another provision hereof, the waiver of which requires only the concurrence of
> the Requisite Lenders and, in the case of the conditions specified in Section
> 3.1 (Conditions Precedent to Initial Loans and Letters of Credit), subject to
> the provisions of Section 3.3 (Determinations of Initial Borrowing
> Conditions);
> 
>      (ii) increase the Revolving Credit Commitment of such Lender or subject
> such Lender to any additional obligation;
> 
>      (iii) extend the scheduled final maturity of any Loan owing to such
> Lender, or waive, reduce or postpone any scheduled date fixed for the payment
> or reduction of principal or interest of any such Loan or fees owing to such
> Lender (it being understood that Section 2.9 (Mandatory Prepayments) does not
> provide for scheduled dates fixed for payment) or for the reduction of such
> Lender’s Revolving Credit Commitment;
> 
>      (iv) reduce, or release the Borrower from its obligations to repay, the
> principal amount of any Loan or Reimbursement Obligation owing to such Lender
> (other than by the payment or prepayment thereof);
> 
>      (v) reduce the rate of interest on any Loan or Reimbursement Obligation
> outstanding and owing to such Lender or any fee payable hereunder to such
> Lender;
> 
>       (vi) expressly subordinate any of the Secured Obligations or any Lien
> securing the Secured Obligations;
> 
>      (vii) postpone any scheduled date fixed for payment of interest or fees
> owing to such Lender or waive any such payment;
> 
>      (viii) change the aggregate Ratable Portions of Lenders required for any
> or all Lenders to take any action hereunder;
> 
>      (ix) release all or substantially all of the Collateral except as
> provided in Section 8.8(b) (Concerning the Collateral and the Collateral
> Documents) or release the Borrower from its payment obligation to such Lender
> under this Agreement or the

100



--------------------------------------------------------------------------------



> Revolving Credit Notes owing to such Lender (if any) or release any Guarantor
> from its obligations under the Guaranty except in connection with the sale or
> other disposition of a Guarantor (or all or substantially all of the assets
> thereof) permitted by this Agreement (or permitted pursuant to a waiver or
> consent of a transaction otherwise prohibited by this Agreement);
> 
>      (x) increase any of the percentages set forth in the definition of
> “Borrowing Base” above the maximum percentages stated in such definition on
> the date hereof; or
> 
>      (xi) amend Section 8.8(b) (Concerning the Collateral and the Collateral
> Documents), Section 9.7 (Sharing of Payments, Etc.), this Section 9.1 or
> either definition of the terms “Requisite Lenders” or “Ratable Portion”;

and provided, further, that (x) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 9.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, (y) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents and (z) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Loan Lender in addition
to the Lenders required above to take such action, affect the rights or duties
of the Swing Loan Lender under this Agreement or the other Loan Documents; and
provided, further, that (A) the Administrative Agent may, with the consent of
the Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer and
(B) the Borrower and the Agents may enter into any amendment necessary to
implement the terms of a Facility Increase in accordance with the terms of this
Agreement without the consent of any Lender.

>      (b) The Administrative Agent may, but shall have no obligation to, with
> the written concurrence of any Lender, execute amendments, modifications,
> waivers or consents on behalf of such Lender. Any waiver or consent shall be
> effective only in the specific instance and for the specific purpose for which
> it was given. No notice to or demand on the Borrower in any case shall entitle
> the Borrower to any other or further notice or demand in similar or other
> circumstances.
> 
>      (c) If, in connection with any proposed amendment, modification, waiver
> or termination requiring the consent of all affected Lenders, the consent of
> Requisite Lenders is obtained but the consent of other Lenders whose consent
> is required is not obtained (any such Lender whose consent is not obtained as
> described in this Section 9.1 being referred to as a “Non-Consenting Lender”),
> then, as long as the Lender acting as the Administrative Agent is not a
> Non-Consenting Lender, at the Borrower’s request, any Eligible Assignee
> acceptable to the Administrative Agent shall have the right with the
> Administrative Agent’s consent and in the Administrative Agent’s sole
> discretion (but shall have no obligation) to purchase from such Non-Consenting
> Lender, and such Non-Consenting Lender agrees that it shall, upon the
> Administrative Agent’s request, sell and assign to the Lender acting as the
> Administrative Agent or such Eligible Assignee, all of the Revolving Credit
> Commitments, and Revolving Credit Outstandings of such Non-Consenting Lender
> for an amount equal to the principal balance of all Loans

101



--------------------------------------------------------------------------------



> held by the Non-Consenting Lender and all accrued and unpaid interest and fees
> with respect thereto through the date of sale; provided, however, that such
> purchase and sale shall be recorded in the Register maintained by the
> Administrative Agent and shall not be effective until (x) the Administrative
> Agent shall have received from such Eligible Assignee an agreement in form and
> substance satisfactory to the Administrative Agent and the Borrower whereby
> such Eligible Assignee shall agree to be bound by the terms hereof and (y)
> such Non-Consenting Lender shall have received payments of all Loans held by
> it and all accrued and unpaid interest and fees with respect thereto through
> the date of the sale. Each Lender agrees that, if it becomes a Non-Consenting
> Lender, it shall execute and deliver to the Administrative Agent an Assignment
> an Acceptance to evidence such sale and purchase and shall deliver to the
> Administrative Agent any Revolving Credit Note (if the assigning Lender’s
> Loans are evidenced by a Revolving Credit Note) subject to such Assignment and
> Acceptance; provided, however, that the failure of any Non-Consenting Lender
> to execute an Assignment and Acceptance shall not render such sale and
> purchase (and the corresponding assignment) invalid and such assignment shall
> be recorded in the Register.
> 
> Section 9.2      Assignments and Participations
> 
>      (a) Each Lender may sell, transfer, negotiate or assign to one or more
> Eligible Assignees all or a portion of its rights and obligations hereunder
> (including all of its rights and obligations with respect to the Revolving
> Loans, the Swing Loans and the Letters of Credit); provided, however, that (i)
> if any such assignment shall be of the assigning Lender’s Revolving Credit
> Outstandings and Revolving Credit Commitments, such assignment shall cover the
> same percentage of such Lender’s Revolving Credit Outstandings and Revolving
> Credit Commitments, (ii) the aggregate amount being assigned pursuant to each
> such assignment (determined as of the date of the Assignment and Acceptance
> with respect to such assignment) shall in no event (if less than the
> assignor’s entire interest) be less than $1,000,000 or an integral multiple of
> $1,000,000 in excess thereof, except, in either case, (A) with the consent of
> the Borrower and the Administrative Agent or (B) if such assignment is being
> made to a Lender or an Affiliate or Approved Fund of such Lender and (iii) if
> such Eligible Assignee is not, prior to the date of such assignment, a Lender
> or an Affiliate or Approved Fund of a Lender, such assignment shall be subject
> to the prior consent of the Administrative Agent and the Borrower (which
> consents shall not be unreasonably withheld or delayed); and provided,
> further, that, notwithstanding any other provision of this Section 9.2, the
> consent of the Borrower shall not be required (x) for any assignment occurring
> when any Event of Default shall have occurred and be continuing and (y) for
> any assignment by the Administrative Agent, the Syndication Agent or any of
> their respective Affiliates made prior to the Syndication Completion Date of
> their Revolving Credit Commitments held on the Closing Date.
> 
>      (b) The parties to each such assignment shall execute and deliver to the
> Administrative Agent, for its acceptance and recording in the Register, an
> Assignment and Acceptance, together with any Revolving Credit Note (if the
> assigning Lender’s Loans are evidenced by a Revolving Credit Note) subject to
> such assignment. Upon the execution, delivery, acceptance and recording in the
> Register of any Assignment and Acceptance and, other than in respect of
> assignments made pursuant to Section 2.17 (Substitution of Lenders) and
> Section 9.1(c) (Amendments, Waivers, Etc.) or by the

102



--------------------------------------------------------------------------------



> Administrative Agent, the Syndication Agent or any of their respective
> Affiliates prior to 180 days after the Closing Date of their Revolving Credit
> Commitments held on the Closing Date, the receipt by the Administrative Agent
> from the assignee of an assignment fee in the amount of $3,500 from and after
> the effective date specified in such Assignment and Acceptance, (i) the
> assignee thereunder shall become a party hereto and, to the extent that rights
> and obligations under the Loan Documents have been assigned to such assignee
> pursuant to such Assignment and Acceptance, have the rights and obligations of
> a Lender and, if such Lender were an Issuer, of such Issuer hereunder and
> thereunder, (ii) the Revolving Credit Notes (if any) corresponding to the
> Loans assigned thereby shall be transferred to such assignee by notation in
> the Register and (iii) the assignor thereunder shall, to the extent that
> rights and obligations under this Agreement have been assigned by it pursuant
> to such Assignment and Acceptance, relinquish its rights (except for those
> surviving the payment in full of the Obligations) and be released from its
> obligations under the Loan Documents, other than those relating to events or
> circumstances occurring prior to such assignment (and, in the case of an
> Assignment and Acceptance covering all or the remaining portion of an
> assigning Lender’s rights and obligations under the Loan Documents, such
> Lender shall cease to be a party hereto).
> 
>      (c) The Administrative Agent shall maintain at its address referred to in
> Section 9.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
> to and accepted by it and shall record in the Register the names and addresses
> of the Lenders and Issuers and the principal amount of the Loans and
> Reimbursement Obligations owing to each Lender from time to time and the
> Revolving Credit Commitments of each Lender. Any assignment pursuant to this
> Section 9.2 shall not be effective until such assignment is recorded in the
> Register.
> 
>      (d) Upon its receipt of an Assignment and Acceptance executed by an
> assigning Lender and an assignee, the Administrative Agent shall, if such
> Assignment and Acceptance has been completed, (i) accept such Assignment and
> Acceptance, (ii) record or cause to be recorded the information contained
> therein in the Register and (iii) give prompt notice thereof to the Borrower.
> Within five Business Days after its receipt of such notice, the Borrower, at
> its own expense, shall, if requested by such assignee, execute and deliver to
> the Administrative Agent, new Revolving Credit Notes to the order of such
> assignee in an amount equal to the Revolving Credit Commitments assumed by it
> pursuant to such Assignment and Acceptance and, if the assigning Lender has
> surrendered any Revolving Credit Note for exchange in connection with the
> assignment and has retained Revolving Credit Commitments hereunder, new
> Revolving Credit Notes to the order of the assigning Lender in an amount equal
> to the Revolving Credit Commitments retained by it hereunder. Such new
> Revolving Credit Notes shall be dated the same date as the surrendered
> Revolving Credit Notes and be in substantially the form of Exhibit B (Form of
> Revolving Credit Note).
> 
>      (e) In addition to the other assignment rights provided in this Section
> 9.2, each Lender may do each of the following:
> 
>      (i) grant to a Special Purpose Vehicle the option to make all or any part
> of any Loan that such Lender would otherwise be required to make hereunder and
> the exercise of such option by any such Special Purpose Vehicle and the making
> of Loans pursuant thereto shall satisfy (once and to the extent that such
> Loans are made) the obligation of such Lender to make such Loans thereunder,
> provided, however, that

103



--------------------------------------------------------------------------------



> (x) nothing herein shall constitute a commitment or an offer to commit by such
> a Special Purpose Vehicle to make Loans hereunder and no such Special Purpose
> Vehicle shall be liable for any indemnity or other Obligation (other than the
> making of Loans for which such Special Purpose Vehicle shall have exercised an
> option, and then only in accordance with the relevant option agreement) and
> (y) such Lender’s obligations under the Loan Documents shall remain unchanged,
> such Lender shall remain responsible to the other parties for the performance
> of its obligations under the terms of this Agreement and shall remain the
> holder of the Obligations for all purposes hereunder; and
> 
>      (ii) assign, as collateral or otherwise, any of its rights under this
> Agreement, whether now owned or hereafter acquired (including rights to
> payments of principal or interest on the Loans), to (A) without notice to or
> consent of the Administrative Agent or the Borrower, any Federal Reserve Bank
> (pursuant to Regulation A of the Federal Reserve Board) and (B) without
> consent of the Administrative Agent or the Borrower, (1) any holder of, or
> trustee for the benefit of, the holders of such Lender’s Securities and (2)
> any Special Purpose Vehicle to which such Lender has granted an option
> pursuant to clause (i) above;

provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 9.2 other than this clause (e) or clause (f)
below. Each party hereto acknowledges and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in instituting against, any
Special Purpose Vehicle that has been granted an option pursuant to this clause
(e) any bankruptcy, reorganization, insolvency or liquidation proceeding (such
agreement shall survive the payment in full of the Obligations). The terms of
the designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other Loan
Document or to the departure by the Borrower from any provision of this
Agreement or any other Loan Document without the consent of such Special Purpose
Vehicle except, as long as the Administrative Agent and the Lenders, Issuers and
other Secured Parties shall continue to, and shall be entitled to continue to,
deal solely and directly with such Lender in connection with such Lender’s
obligations under this Agreement, to the extent any such consent would reduce
the principal amount of, or the rate of interest on, any Obligations, amend this
clause (e) or postpone any scheduled date of payment of such principal or
interest. Each Special Purpose Vehicle shall be entitled to the benefits of
Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) and of Section 2.14(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, Borrower shall not, at any time, be obligated
to make under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d)
(Illegality) to any such Special Purpose Vehicle and any such Lender any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender in respect of such interest if such Special Purpose Vehicle had not been
assigned the rights of such Lender hereunder; and provided, further, that such
Special Purpose Vehicle shall have no direct right to enforce any of the terms
of this Agreement against the Borrower, the Administrative Agent or the other
Lenders.

>      (f) Each Lender may sell participations to one or more Persons in or to
> all or a portion of its rights and obligations under the Loan Documents
> (including all

104



--------------------------------------------------------------------------------



> its rights and obligations with respect to the Revolving Loans and Letters of
> Credit). The terms of such participation shall not, in any event, require the
> participant’s consent to any amendments, waivers or other modifications of any
> provision of any Loan Documents, the consent to any departure by any Loan
> Party therefrom, or to the exercising or refraining from exercising any powers
> or rights such Lender may have under or in respect of the Loan Documents
> (including the right to enforce the obligations of the Loan Parties), except
> if any such amendment, waiver or other modification or consent would (i)
> reduce the amount, or postpone any date fixed for, any amount (whether of
> principal, interest or fees) payable to such participant under the Loan
> Documents, to which such participant would otherwise be entitled under such
> participation or (ii) result in the release of all or substantially all of the
> Collateral other than in accordance with Section 8.8(b) (Concerning the
> Collateral and the Collateral Documents). In the event of the sale of any
> participation by any Lender, (w) such Lender’s obligations under the Loan
> Documents shall remain unchanged, (x) such Lender shall remain solely
> responsible to the other parties for the performance of such obligations, (y)
> such Lender shall remain the holder of such Obligations for all purposes of
> this Agreement and (z) the Borrower, the Administrative Agent and the other
> Lenders shall continue to deal solely and directly with such Lender in
> connection with such Lender’s rights and obligations under this Agreement.
> Each participant shall be entitled to the benefits of Sections 2.15 (Capital
> Adequacy) and 2.16 (Taxes) and of Section 2.14(d) (Illegality) as if it were a
> Lender; provided, however, that anything herein to the contrary
> notwithstanding, the Borrower shall not, at any time, be obligated to make
> under Section 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.14(d) (Illegality) to
> the participants in the rights and obligations of any Lender (together with
> such Lender) any payment in excess of the amount the Borrower would have been
> obligated to pay to such Lender in respect of such interest had such
> participation not been sold; and provided, further, that such participant in
> the rights and obligations of such Lender shall have no direct right to
> enforce any of the terms of this Agreement against the Borrower, the
> Administrative Agent or the other Lenders.
> 
>      (g) Any Issuer may at any time assign its rights and obligations
> hereunder to any other Lender by an instrument in form and substance
> satisfactory to the Borrower, the Administrative Agent, such Issuer and such
> Lender, subject to the provisions of Section 2.7(c) (Evidence of Debt)
> relating to notations of transfer in the Register. If any Issuer ceases to be
> a Lender hereunder by virtue of any assignment made pursuant to this Section
> 9.2, then, as of the effective date of such cessation, such Issuer’s
> obligations to Issue Letters of Credit pursuant to Section 2.4 (Letters of
> Credit) shall terminate and such Issuer shall be an Issuer hereunder only with
> respect to outstanding Letters of Credit issued prior to such date.
> 
> Section 9.3    Costs and Expenses
> 
>      (a) The Borrower agrees upon demand to pay, or reimburse the
> Administrative Agent for, all of the Administrative Agent’s reasonable
> internal and external audit, legal, appraisal, valuation, filing, document
> duplication and reproduction and investigation expenses and for all other
> reasonable out-of-pocket costs and expenses of every type and nature
> (including the reasonable fees, expenses and disbursements of the
> Administrative Agent’s counsel, Weil, Gotshal & Manges LLP, local legal
> counsel, auditors, accountants, appraisers, printers, insurance and
> environmental advisors, and other consultants and agents) incurred by the
> Administrative Agent in connection with

105



--------------------------------------------------------------------------------



> any of the following: (i) the Administrative Agent’s audit and investigation
> of the Borrower and its Subsidiaries in connection with the preparation,
> negotiation or execution of any Loan Document or the Administrative Agent’s
> periodic audits of the Borrower or any of its Subsidiaries, as the case may
> be, (ii) the preparation, negotiation, execution or interpretation of this
> Agreement (including, without limitation, the satisfaction or attempted
> satisfaction of any condition set forth in Article III (Conditions to Loans
> and Letters of Credit)), any Loan Document or any proposal letter or
> commitment letter issued in connection therewith, or the making of the Loans
> hereunder, (iii) the creation, perfection or protection of the Liens under any
> Loan Document (including any reasonable fees, disbursements and expenses for
> local counsel in various jurisdictions), (iv) the ongoing administration of
> this Agreement and the Loans, including consultation with attorneys in
> connection therewith and with respect to the Administrative Agent’s rights and
> responsibilities hereunder and under the other Loan Documents, (v) the
> protection, collection or enforcement of any Obligation or the enforcement of
> any Loan Document, (vi) the commencement, defense or intervention in any court
> proceeding relating in any way to the Obligations, any Loan Party, any of the
> Borrower’s Subsidiaries, this Agreement or any other Loan Document, (vii) the
> response to, and preparation for, any subpoena or request for document
> production with which the Administrative Agent is served or deposition or
> other proceeding in which the Administrative Agent is called to testify, in
> each case, relating in any way to the Obligations, any Loan Party, any of the
> Borrower’s Subsidiaries, this Agreement or any other Loan Document or (viii)
> any amendment, consent, waiver, assignment, restatement, or supplement to any
> Loan Document or the preparation, negotiation and execution of the same.
> 
>      (b) The Borrower agrees upon demand to pay, or reimburse the Syndication
> Agent for, all of the Syndication Agent’s reasonable out-of-pocket costs and
> expenses of every type and nature (including the reasonable fees, expenses and
> disbursements of the Syndication Agent’s counsel) incurred by the Syndication
> Agent in connection with (i) the preparation, negotiation or execution this
> Agreement, any Loan Document or any proposal letter or commitment letter
> issued in connection therewith; provided, however, that the fees and expenses
> of counsel to the Syndication Agent shall not exceed $20,000, (ii) the
> Syndication Agent’s audit and investigation of the Borrower and its
> Subsidiaries prior to the Closing Date, and (iii) the Syndication Agent’s
> periodic audits of the Borrower and its Subsidiaries; provided, however, that,
> with respect to clauses (ii) and (iii) above, the Borrower shall only be
> required to pay the costs and expenses of one individual person designated by
> the Syndication Agent.
> 
>      (c) The Borrower further agrees to pay or reimburse each Agent and each
> of the Lenders and Issuers upon demand for all out-of-pocket costs and
> expenses, including reasonable attorneys’ fees (including allocated costs of
> internal counsel and costs of settlement), incurred by such Agent, such
> Lenders or such Issuers in connection with any of the following: (i) in
> enforcing any Loan Document or Obligation or any security therefor or
> exercising or enforcing any other right or remedy available by reason of an
> Event of Default, (ii) in connection with any refinancing or restructuring of
> the credit arrangements provided hereunder in the nature of a “work-out” or in
> any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
> intervening in any litigation or in filing a petition, complaint, answer,
> motion or other pleadings in any legal proceeding relating to the Obligations,
> any Loan Party, any of the Borrower’s

106



--------------------------------------------------------------------------------



> Subsidiaries and related to or arising out of the transactions contemplated
> hereby or by any other Loan Document or (iv) in taking any other action in or
> with respect to any suit or proceeding (bankruptcy or otherwise) described in
> clause (i), (ii) or (iii) above.
> 
> Section 9.4    Indemnities
> 
>      (a) The Borrower agrees to indemnify and hold harmless each Agent, each
> Arranger, each Lender and each Issuer (including each Person obligated on a
> Hedging Contract that is a Loan Document if such Person was a Lender or Issuer
> at the time of it entered into such Hedging Contract) and each of their
> respective Affiliates, and each of the directors, officers, employees, agents,
> trustees, representatives, attorneys, consultants and advisors of or to any of
> the foregoing (including those retained in connection with the satisfaction or
> attempted satisfaction of any condition set forth in Article III (Conditions
> to Loans and Letters of Credit) (each such Person being an “Indemnitee”) from
> and against any and all claims, damages, liabilities, obligations, losses,
> penalties, actions, judgments, suits, costs, disbursements and expenses, joint
> or several, of any kind or nature (including fees, disbursements and expenses
> of financial and legal advisors to any such Indemnitee) that may be imposed
> on, incurred by or asserted against any such Indemnitee in connection with or
> arising out of any investigation, litigation or proceeding, whether or not
> such investigation, litigation or proceeding is brought by any such Indemnitee
> or any of its directors, security holders or creditors or any such Indemnitee,
> director, security holder or creditor is a party thereto, whether direct,
> indirect, or consequential and whether based on any federal, state or local
> law or other statutory regulation, securities or commercial law or regulation,
> or under common law or in equity, or on contract, tort or otherwise, in any
> manner relating to or arising out of this Agreement, any other Loan Document,
> any Obligation, any Letter of Credit, any Related Document, or any act, event
> or transaction related or attendant to any thereof, or the use or intended use
> of the proceeds of the Loans or Letters of Credit or in connection with any
> investigation of any potential matter covered hereby (collectively, the
> “Indemnified Matters”); provided, however, that the Borrower shall not have
> any liability under this Section 9.4 to an Indemnitee with respect to any
> Indemnified Matter that has resulted primarily from the gross negligence or
> willful misconduct of that Indemnitee, as determined by a court of competent
> jurisdiction in a final non-appealable judgment or order. Without limiting the
> foregoing, “Indemnified Matters” include (i) all Environmental Liabilities
> arising from or connected with the past, present or future operations of the
> Borrower or any of its Subsidiaries involving any property subject to a
> Collateral Document, or damage to real or personal property or natural
> resources or harm or injury alleged to have resulted from any Release of
> Hazardous Substances on, upon or into such property or any contiguous real
> estate, (ii) any costs or liabilities incurred in connection with any Remedial
> Action concerning the Borrower or any of its Subsidiaries, (iii) any costs or
> liabilities incurred in connection with any Environmental Lien and (iv) any
> costs or liabilities incurred in connection with any other matter under any
> Environmental Law, including the Comprehensive Environmental Response,
> Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and
> applicable state property transfer laws, whether, with respect to any such
> matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
> mortgagee in possession, the successor in interest to the Borrower or any of
> its Subsidiaries, or the owner, lessee or operator of any property of the
> Borrower or any of its Subsidiaries by virtue of foreclosure, except, with
> respect to those matters referred to in clauses (i), (ii), (iii) and (iv)
> above, to the

107



--------------------------------------------------------------------------------



> extent (x) incurred following foreclosure by the Administrative Agent, any
> Lender or any Issuer, or the Administrative Agent, any Lender or any Issuer
> having become the successor in interest to the Borrower or any of its
> Subsidiaries and (y) attributable solely to acts of the Administrative Agent,
> such Lender or such Issuer or any agent on behalf of the Administrative Agent,
> such Lender or such Issuer.
> 
>      (b) The Borrower shall indemnify the Administrative Agent, the Lenders
> and each Issuer for, and hold the Administrative Agent, the Lenders and each
> Issuer harmless from and against, any and all claims for brokerage
> commissions, fees and other compensation made against the Administrative
> Agent, the Lenders and the Issuers for any broker, finder or consultant with
> respect to any agreement, arrangement or understanding made by or on behalf of
> any Loan Party or any of its Subsidiaries in connection with the transactions
> contemplated by this Agreement.
> 
>      (c) The Borrower, at the request of any Indemnitee, shall have the
> obligation to defend against any investigation, litigation or proceeding or
> requested Remedial Action, in each case contemplated in clause (a) above, and
> the Borrower, in any event, may participate in the defense thereof with legal
> counsel of the Borrower’s choice. In the event that such Indemnitee requests
> the Borrower to defend against such investigation, litigation or proceeding or
> requested Remedial Action, the Borrower shall promptly do so and such
> Indemnitee shall have the right to have legal counsel of its choice
> participate in such defense. No action taken by legal counsel chosen by such
> Indemnitee in defending against any such investigation, litigation or
> proceeding or requested Remedial Action, shall vitiate or in any way impair
> the Borrower’s obligation and duty hereunder to indemnify and hold harmless
> such Indemnitee.
> 
>      (d) The Borrower agrees that any indemnification or other protection
> provided to any Indemnitee pursuant to this Agreement (including pursuant to
> this Section 9.4) or any other Loan Document shall (i) survive payment in full
> of the Obligations and (ii) inure to the benefit of any Person that was at any
> time an Indemnitee under this Agreement or any other Loan Document.
> 
> Section 9.5    Limitation of Liability
> 
>      (a) The Borrower agrees that no Indemnitee shall have any liability
> (whether in contract, tort or otherwise) to any Loan Party or any of their
> respective Subsidiaries or any of their respective equity holders or creditors
> for or in connection with the transactions contemplated hereby and in the
> other Loan Documents, except to the extent such liability is determined in a
> final non-appealable judgment by a court of competent jurisdiction to have
> resulted primarily from such Indemnitee’s gross negligence or willful
> misconduct. In no event, however, shall any Indemnitee be liable on any theory
> of liability for any special, indirect, consequential or punitive damages
> (including, without limitation, any loss of profits, business or anticipated
> savings). The Borrower hereby waives, releases and agrees (each for itself and
> on behalf of its Subsidiaries) not to sue upon any such claim for any special,
> indirect, consequential or punitive damages, whether or not accrued and
> whether or not known or suspected to exist in its favor.
> 
>      (b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN
> PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES

108



--------------------------------------------------------------------------------



> OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
> CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR
> OTHERWISE) ARISING OUT OF ANY LOAN PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION
> OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE
> APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT
> AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
> JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT AFFILIATE’S GROSS
> NEGLIGENCE OR WILLFUL MISCONDUCT.
> 
> Section 9.6    Right of Set-off

     Upon the occurrence and during the continuance of any Event of Default each
Lender and each Affiliate of a Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
even though such Obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender under this Section 9.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.

> Section 9.7    Sharing of Payments, Etc.
> 
>      (a) If any Lender (directly or through an Affiliate thereof) obtains any
> payment (whether voluntary, involuntary, through the exercise of any right of
> set-off (including pursuant to Section 9.6 (Right of Set-off) or otherwise) of
> the Loans owing to it, any interest thereon, fees in respect thereof or
> amounts due pursuant to Section 9.3 (Costs and Expenses) or 9.4 (Indemnities)
> (other than payments pursuant to Sections 2.14 (Special Provisions Governing
> Eurodollar Rate Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) or otherwise
> receives any Collateral or any “Proceeds” (as defined in the Security
> Agreement) of Collateral (other than payments pursuant toSections 2.14
> (Special Provisions Governing Eurodollar Rate Loans), 2.15 (Capital Adequacy)
> or 2.16 (Taxes)) (in each case, whether voluntary, involuntary, through the
> exercise of any right of set-off or otherwise (including pursuant to Section
> 9.6 (Right of Set-off)) in excess of its Ratable Portion of all payments of
> such Obligations obtained by all the Lenders, such Lender (a “Purchasing
> Lender”) shall forthwith purchase from the other Lenders (each, a “Selling
> Lender”) such participations in their Loans or other Obligations as shall be
> necessary to cause such Purchasing Lender to share the excess payment ratably
> with each of them.

>      (b) If all or any portion of any payment received by a Purchasing Lender
> is thereafter recovered from such Purchasing Lender, such purchase from each
> Selling Lender shall be rescinded and such Selling Lender shall repay to the
> Purchasing Lender the purchase price to the extent of such recovery together
> with an amount equal to such Selling Lender’s ratable share (according to the
> proportion of (i) the amount of such Selling Lender’s required repayment in
> relation to (ii) the total amount so recovered from

109



--------------------------------------------------------------------------------



> the Purchasing Lender) of any interest or other amount paid or payable by the
> Purchasing Lender in respect of the total amount so recovered.
> 
>      (c) The Borrower agrees that any Purchasing Lender so purchasing a
> participation from a Selling Lender pursuant to this Section 9.7 may, to the
> fullest extent permitted by law, exercise all its rights of payment (including
> the right of set-off) with respect to such participation as fully as if such
> Lender were the direct creditor of the Borrower in the amount of such
> participation.
> 
> Section 9.8    Notices, Etc.
> 
>      (a) Addresses for Notices. All notices, demands, requests, consents and
> other communications provided for in this Agreement shall be given in writing,
> or by any telecommunication device capable of creating a written record
> (including electronic mail), and addressed to the party to be notified as
> follows:

  (i)  if to the Borrower:           TEKNI-PLEX, INC.     201 Industrial Parkway
    Somerville, New Jersey 08876     Attention: James E. Condon    
                Vice President & Chief Financial Officer     Telecopy no: (908)
722-4967     E-Mail Address: james.condon@tekni-plex.com

>      (ii)     if to any Lender, at its Domestic Lending Office specified
> opposite its name on Schedule II (Applicable Lending Offices and Addresses for
> Notices) or on the signature page of any applicable Assignment and Acceptance;
> 
>       (iii)     if to any Issuer, at the address set forth opposite its name
> on Schedule II (Applicable Lending Offices and Addresses for Notices);

  (iv) if to the Syndication Agent:           GENERAL ELECTRIC CAPITAL
CORPORATION     201 Merritt 7     Norwalk, Connecticut 06851     Attention:
Tekni Plex Account Manager     Telecopy no: (203) 956-4239           with a copy
to:           GENERAL ELECTRIC CAPITAL CORPORATION     201 Merritt 7    
Norwalk, Connecticut 06851     Attention: Corporate Counsel     Telecopy no:
(203) 956-4001


110



--------------------------------------------------------------------------------



  (v)  if to the Administrative Agent or the Swing Loan Lender:          
CITICORP USA, INC.     388 Greenwich Street, 19th Floor     New York, New York
10013     Attention: David Jaffe     Telecopy no: (212) 816-2613     E-Mail
Address: david.jaffe@citigroup.com


or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swing Loan Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.

>      (b) Effectiveness of Notices. All notices, demands, requests, consents
> and other communications described in clause (a) above shall be effective (i)
> if delivered by hand, including any overnight courier service, upon personal
> delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
> delivered by posting to an Approved Electronic Platform, an Internet website
> or a similar telecommunication device requiring that a user have prior access
> to such Approved Electronic Platform, website or other device (to the extent
> permitted by Section 8.3 to be delivered thereunder), when such notice,
> demand, request, consent and other communication shall have been made
> generally available on such Approved Electronic Platform, Internet website or
> similar device to the class of Person being notified (regardless of whether
> any such Person must accomplish, and whether or not any such Person shall have
> accomplished, any action prior to obtaining access to such items, including
> registration, disclosure of contact information, compliance with a standard
> user agreement or undertaking a duty of confidentiality) and such Person has
> been notified that such communication has been posted to the Approved
> Electronic Platform and (iv) if delivered by electronic mail or any other
> telecommunications device, when transmitted to an electronic mail address (or
> by another means of electronic delivery) as provided in clause (a) above;
> provided, however, that notices and communications to the Administrative Agent
> pursuant to Article II (The Facility) or VIII (The Administrative Agent) shall
> not be effective until received by the Administrative Agent.
> 
>      (c) Use of Electronic Platform. Notwithstanding clauses (a) and (b) above
> (unless the Administrative Agent requests that the provisions of clause (a)
> and (b) above be followed) and any other provision in this Agreement or any
> other Loan Document providing for the delivery of any Approved Electronic
> Communication by any other means the Loan Parties shall deliver all Approved
> Electronic Communications to the Administrative Agent by properly transmitting
> such Approved Electronic Communications in an electronic/soft medium in a
> format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
> or such other electronic mail address (or similar means of electronic
> delivery) as the Administrative Agent may notify the Borrower. Nothing in this
> clause (c) shall prejudice the right of the Administrative Agent or any Lender
> or Issuer to deliver any Approved Electronic Communication to any Loan Party
> in any manner authorized in this Agreement or to request that the Borrower
> effect delivery in such manner.

111



--------------------------------------------------------------------------------



> Section 9.9    No Waiver; Remedies

     No failure on the part of any Lender, Issuer or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

> Section 9.10    Binding Effect

     This Agreement shall become effective when it shall have been executed by
the Borrower and each Agent and when the Administrative Agent shall have been
notified by each Lender and Issuer that such Lender or Issuer has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
each Agent and each Lender and Issuer and, in each case, their respective
successors and assigns; provided, however, that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

> Section 9.11    Governing Law

     This Agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York.

> Section 9.12    Submission to Jurisdiction; Service of Process
> 
>      (a) Any legal action or proceeding with respect to this Agreement or any
> other Loan Document may be brought in the courts of the State of New York
> located in the City of New York or of the United States of America for the
> Southern District of New York, and, by execution and delivery of this
> Agreement, the Borrower hereby accepts for itself and in respect of its
> property, generally and unconditionally, the jurisdiction of the aforesaid
> courts. The parties hereto hereby irrevocably waive any objection, including
> any objection to the laying of venue or based on the grounds of forum non
> conveniens, that any of them may now or hereafter have to the bringing of any
> such action or proceeding in such respective jurisdictions.
> 
>      (b) The Borrower hereby irrevocably consents to the service of any and
> all legal process, summons, notices and documents in any suit, action or
> proceeding brought in the United States of America arising out of or in
> connection with this Agreement or any other Loan Document by the mailing (by
> registered or certified mail, postage prepaid) or delivering of a copy of such
> process to the Borrower at its address specified in Section 9.8 (Notices,
> Etc.). The Borrower agrees that a final judgment in any such action or
> proceeding shall be conclusive and may be enforced in other jurisdictions by
> suit on the judgment or in any other manner provided by law.
> 
>      (c) Nothing contained in this Section 9.12 shall affect the right of the
> Administrative Agent or any Lender to serve process in any other manner
> permitted by law or commence legal proceedings or otherwise proceed against
> the Borrower or any other Loan Party in any other jurisdiction.

112



--------------------------------------------------------------------------------



>      (d) If for the purposes of obtaining judgment in any court it is
> necessary to convert a sum due hereunder in Dollars into another currency, the
> parties hereto agree, to the fullest extent that they may effectively do so,
> that the rate of exchange used shall be that at which in accordance with
> normal banking procedures the Administrative Agent could purchase Dollars with
> such other currency at the spot rate of exchange quoted by the Administrative
> Agent at 11:00 a.m. (New York time) on the Business Day preceding that on
> which final judgment is given, for the purchase of Dollars, for delivery two
> Business Days thereafter.
> 
> Section 9.13    Waiver of Jury Trial

     EACH OF THE AGENTS, THE LENDERS, THE ISSUERS AND THE BORROWER IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

> Section 9.14    Marshaling; Payments Set Aside

     None of the Administrative Agent, any Lender or any Issuer shall be under
any obligation to marshal any assets in favor of the Borrower or any other party
or against or in payment of any or all of the Obligations. To the extent that
the Borrower makes a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise their rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

> Section 9.15    Section Titles

     The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection hereof
immediately followed by a reference in parenthesis to the title of the Section
containing such clause, sub-clause or subsection is a reference to such clause,
sub-clause or subsection and not to the entire Section; provided, however, that,
in case of direct conflict between the reference to the title and the reference
to the number of such Section, the reference to the title shall govern absent
manifest error. If any reference to the number of a Section (but not to any
clause, sub-clause or subsection thereof) is followed immediately by a reference
in parenthesis to the title of a Section, the title reference shall govern in
case of direct conflict absent manifest error.

> Section 9.16    Execution in Counterparts

     This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature

113



--------------------------------------------------------------------------------



page of this Agreement by facsimile transmission, electronic mail or by posting
on the Approved Electronic Platform shall be as effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all parties shall be lodged with the Borrower and the Administrative
Agent.

> Section 9.17    Entire Agreement

     This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.

> Section 9.18    Confidentiality

     Each Lender and the Administrative Agent agree to use all reasonable
efforts to keep information obtained by it pursuant hereto and the other Loan
Documents confidential in accordance with such Lender’s or the Administrative
Agent’s, as the case may be, customary practices and agrees that it shall only
use such information in connection with the transactions contemplated by this
Agreement and not disclose any such information other than (a) to such Lender’s
or the Administrative Agent’s, as the case may be, employees, representatives
and agents that are or are expected to be involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised of the confidential nature of such information, (b) to the
extent such information presently is or hereafter becomes available to such
Lender or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than the Borrower or any other Loan Party, (c) to the
extent disclosure is required by law, regulation or judicial order or requested
or required by bank regulators or auditors or (d) to current or prospective
assignees, participants and Special Purpose Vehicle grantees of any option
described in Section 9.2(e) (Assignments and Participations), contractual
counterparties in any Hedging Contract permitted hereunder and to their
respective legal or financial advisors, in each case and to the extent such
assignees, participants, grantees or counterparties agree to be bound by, and to
cause their advisors to comply with, the provisions of this Section 9.18.
Notwithstanding any other provision in this Agreement, the Administrative Agent
hereby agrees that the Borrower (and each of its officers, directors, employees,
accountants, attorneys and other advisors) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the Facility and the transactions contemplated hereby and all materials of any
kind (including opinions and other tax analyses) that are provided to it
relating to such U.S. tax treatment and U.S. tax structure.

[SIGNATURE PAGES FOLLOW]

114



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

TEKNI-PLEX, INC.,     as Borrower   By: /s/ James E. Condon

--------------------------------------------------------------------------------

      Name: James E. Condon       Title: Chief Financial Officer   CITICORP USA,
INC.,      as Administrative Agent, Swing Loan Lender      and Lender   By: /s/
David Jaffe

--------------------------------------------------------------------------------

      Name: David Jaffe       Title: Vice President   CITIBANK, N.A.,      as
Issuer   By: /s/ David Jaffe

--------------------------------------------------------------------------------

      Name: David Jaffe       Title: Vice President   GENERAL ELECTRIC CAPITAL
CORPORATION,      as Syndication Agent and Lender   By:/s/ James R. Persico

--------------------------------------------------------------------------------

      Name: James R. Persico       Title: Duly Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

